Exhibit 10.45
SCHEDULE 4
FORM OF AMENDED AND RESTATED FRAMEWORK DEED
14 August 2006
(as amended on 13 November 2006 and as further amended and restated on 29
October
2008)
VISTEON FINANCIAL CENTRE P.L.C.
(as Master Purchaser)
VISTEON CORPORATION
(as Parent)
VISTEON NETHERLANDS FINANCE B.V.
(as Subordinated VLN Facility Provider)
THE FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 6
(as Lenders and Noteholders)
VISTEON ELECTRONICS CORPORATION
(as VEC, US Sub-Servicer and Master Servicer)
VISTEON UK LIMITED
VISTEON DEUTSCHLAND GMBH
VISTEON SYSTEMES INTERIEURS S.A.S.
VISTEON ARDENNES INDUSTRIES S.A.S.
VISTEON SISTEMAS INTERIORES ESPAÑA, S.L.U.
CÁDIZ ELECTRÓNICA, S.A.U.
VISTEON PORTUGUESA LIMITED
VC RECEIVABLES FINANCING CORPORATION LIMITED
(each a Seller and, except for VC, a Servicer)
VC RECEIVABLES FINANCING CORPORATION LIMITED
(as VC, a Seller, the Purchaser and the VC Subordinated VLN Provider)
THE LAW DEBENTURE TRUST CORPORATION P.L.C.
(as Security Trustee)
CITIBANK INTERNATIONAL PLC
(as Funding Agent)
CITICORP USA, INC.
(as Collateral Monitoring Agent)
CITIBANK, N.A.
(as Master Purchaser Transaction Account Bank and MP Cash Manager)
WILMINGTON TRUST SP SERVICES (DUBLIN) LIMITED
(as Corporate Administrator)
 
MASTER DEFINITIONS AND FRAMEWORK DEED
 
(FRESHFIELDS BRUCKHAUS DERINGER) [k47622k4762202.gif]
Freshfields Bruckhaus Deringer LLP
65 Fleet Street
London EC4Y 1HS

 



--------------------------------------------------------------------------------



 



THIS DEED is made on 14 August 2006 (as amended on 13 November 2006 and as
further amended and restated on 29 October 2008)
Between:

(1)   VISTEON FINANCIAL CENTRE P.L.C., a company incorporated in Ireland,
registered in Ireland with the Companies Registration Office with number 423820,
whose registered office is at First Floor, 7 Exchange Place, International
Financial Services Centre, Dublin 1, Ireland (the Master Purchaser and the
Issuer);   (2)   VISTEON CORPORATION, a corporation incorporated under the laws
of the State of Delaware with its principal place of business at One Village
Center Drive, Van Buren Township, Michigan 48111, U.S.A. (the Parent);   (3)  
VISTEON NETHERLANDS FINANCE B.V., a private company with limited liability,
incorporated and existing under the laws of the Netherlands, having its
corporate seat at Rotterdam, the Netherlands and having its offices at Weena
340, 3012 NJ Rotterdam, The Netherlands (the Subordinated VLN Facility
Provider);   (4)   each of the entities listed in Schedule 6 (the Lenders and
the Noteholders);   (5)   each of the entities listed in Part A of Schedule 7
(the Sellers);   (6)   each of the entities listed in Part B of Schedule 7 (the
Servicers);   (7)   VC RECEIVABLES FINANCING CORPORATION LIMITED, a company
incorporated in Ireland, registered in Ireland with the Companies Registration
Office with number 463231, whose registered office is at 5 Habourmaster Place,
I.F.S.C, Dubin 1 (VC, the Purchaser and the VC Subordinated VLN Facility
Provider);   (8)   VISTEON ELECTRONICS CORPORATION, a company incorporated under
the laws of the State of Delaware with registered number 4370018 whose
registered office is at One Village Center Drive, Van Buren Township, Michigan
48111, U.S.A. (VEC, US Sub-Servicer and Master Servicer);   (9)   THE LAW
DEBENTURE TRUST CORPORATION P.L.C., a company incorporated in England and Wales
with limited liability whose registered office is at Fifth Floor, 100 Wood
Street, London EC2V 7EX (the Security Trustee);   (10)   CITIBANK INTERNATIONAL
PLC, a company incorporated in England and Wales with limited liability whose
registered office is at Citigroup Centre, Canada Square, Canary Wharf, London
E14 5LB (the Funding Agent);   (11)   CITICORP USA, INC. a corporation
incorporated in the State of Delaware with its principal office at 399 Park
Avenue, New York, New York, U.S.A. (the Collateral Monitoring Agent);   (12)  
CITIBANK, N.A., a national banking association formed under the banking laws of
the United States of America acting through its London branch at Citigroup

Page 1



--------------------------------------------------------------------------------



 



    Centre, Canada Square, Canary Wharf, London E14 5LB (the Master Purchaser
Transaction Account Bank and the MP Cash Manager);   (13)   WILMINGTON TRUST SP
SERVICES (DUBLIN) LIMITED, a company incorporated with limited liability in
Ireland, registered in Ireland with the Companies Registration Office with
number 318390, whose registered office is at First Floor, 7 Exchange Place,
International Financial Services Centre, Dublin 1, Ireland (the Corporate
Administrator),

(together the Parties).
Background:
(A) The Sellers wish to sell and the Master Purchaser wishes to purchase all the
Receivables (except the French Receivables and the Excluded Receivables) on the
terms and subject to the conditions set out in this Agreement and the other
Transaction Documents.
(B) The Sellers wish to sell the French Receivables to FCC Visteon, which will
issue units or notes to the Master Purchaser pursuant to the terms of the FCC
Units Subscription Agreement to fund the purchase of the French Receivables.
(C) VEC wishes to sell and the Purchaser wishes to purchase all Receivables on
terms and subject to conditions set out in the VC Receivables Purchase Agreement
with the intention that the Purchaser will on-sell such Receivables to the
Master Purchaser on terms and subject to conditions set out in the Master
Receivables Purchase and Servicing Agreement.
(D) The Master Purchaser is to be funded by means of variable loan notes to be
issued pursuant to the Variable Funding Agreement and subordinated notes to be
issued pursuant to the VC Subordinated VLN Facility Agreement and the
Subordinated VLN Facility Agreement.
1. Interpretation
1.1 Capitalised terms in this Deed shall, except where the context otherwise
requires and save where otherwise defined in this Deed, have the meanings given
to them in Clause 2.1 (as it may be amended, varied or supplemented from time to
time with the consent of the parties to this Deed) and this Deed shall be
construed in accordance with the principles of construction set out in Clauses
2.2 to 2.9.
1.2 Where any party to this Deed from time to time acts in more than one
capacity under a Transaction Document, the provisions of this Deed shall apply
to it as though it were a separate party in each such capacity except insofar as
they require it in one capacity to give any notice or information to itself in
another capacity.
2. Definitions
2.1 In any agreement, instrument or deed expressly and specifically
incorporating by reference this Master Definitions and Framework Deed the
following expressions shall,

Page 2



--------------------------------------------------------------------------------



 



except where the context otherwise requires and except where otherwise defined
therein, have the following meanings:
Account Control Agreements means the UK Account Control Deeds, the German
Account Control Agreements, any Portuguese Account Control Agreement, the
Spanish Deeds of Pledge and each of the FCC Account Control Agreements;
Accredited Investor means an “accredited investor” within the meaning of Rule
501(a) under the Securities Act;
Adjusted Advance Rate Percentage means, on any date, the then current Advance
Rate Percentage less the Required Dilution Reserve Percentage;
Advance Purchase Price has the meaning given to it in Clause 3.6 (Advance
Purchase Price) of the Master Receivables Purchase and Servicing Agreement;
Advance Rate Percentage means 85 per cent. or such other percentage determined
by the Collateral Monitoring Agent, from time to time, using its reasonable
discretion;
Affected Person has the meaning given to it in Clause 10.1 of the Variable
Funding Agreement;
Affiliate or affiliate means, as to any Person, any other Person that, directly
or indirectly, is in control of, is controlled by or is under common control
with such Person or is a director or officer of such Person;
Aggregate Subordinated VLN Required Amount means as at the Funding Date and as
at any Determination Date, an amount equal to the sum of the USD Subordinated
VLN Required Amount, the USD Equivalent of the EUR Subordinated VLN Required
Amount and the USD Equivalent of the GBP Subordinated VLN Required Amount;
Aggregate USD Equivalent Purchase Price means as at any date an amount
calculated as being equal to:
     A – (A x B)
where
A = the aggregate of the USD Equivalent of the Outstanding Balances of all
Purchased Receivables as at such date; and
B = the Discount Percentage calculated (if such date is a Monthly Determination
Date) on such date or (if such date is not a Monthly Determination Date) on the
immediately preceding Monthly Determination Date;
Aggregate VC Proportion means, on any day, the fraction expressed as a
percentage calculated by dividing:

(a)   the USD Equivalent of the Outstanding Balance of all Purchased Receivables
sold by VC; by

(b)   the USD Equivalent of the Outstanding Balance of all Purchased
Receivables;

Page 3



--------------------------------------------------------------------------------



 



Aggregate VC Subordinated VLN Required Amount means as at the first Settlement
Date following the Second Closing Date and as at any Determination Date
thereafter, an amount equal to the sum of (i) the USD VC Subordinated VLN
Required Amount, (ii) the USD Equivalent of the EUR VC Subordinated VLN Required
Amount and (iii) the USD Equivalent of the GBP VC Subordinated VLN Required
Amount;
Aggregate VNF Proportion means, on any day, the fraction expressed as a
percentage which is the difference between (i) 100 per cent. and (ii) the
Aggregate VC Proportion;
Aggregate VNF Subordinated VLN Required Amount means as at the Funding Date and
any Determination Date thereafter, an amount equal to the sum of the (i) USD VNF
Subordinated VLN Required Amount, (ii) the USD Equivalent of the EUR VNF
Subordinated VLN Required Amount and (iii) the USD Equivalent of the GBP VNF
Subordinated VLN Required Amount;
Agreed Currencies means USD, EUR and GBP, each being an Agreed Currency;
Assignable Receivables means any Receivables which are not either (i) English
Restricted Receivables, (ii) Excluded Receivables or (iii) French Receivables;
Auditors means the auditors from time to time of the Master Purchaser;
Average Receivables Balance means at any time in respect of an Obligor an amount
in USD equal to (i) the sum of the Peak Receivables Balance in respect of that
Obligor for the most recent complete Monthly Determination Period and the Peak
Receivables Balance in respect of that Obligor for each of the 5 consecutive
Monthly Determination Periods immediately preceding such Monthly Determination
Period, divided by (ii) 6;
Business Day means a day (other than a Saturday or a Sunday) on which banks are
generally open for business in London, Paris, Frankfurt, Madrid, Lisbon and
Dublin and (to the extent that it relates to a payment to be made in USD) which
is a day on which banks are generally open for business in New York and (to the
extent that it relates to a payment to be made in EUR) which is a TARGET Day;
Cash Control Events means the occurrence of any of the following events:

(a)   any Termination Event that has not been waived; or   (b)   an event that
but for the giving of notice or the lapse of time would constitute a Termination
Event of the kind described in paragraphs (a) (unless such event arises as a
result of a technical or operational error or malfunction), (j), (m) or (n) of
Schedule 1;   (c)   at any time the aggregate USD Equivalent of the Principal
Amount Outstanding of all Notes is and continues to be greater than an amount
equal to the lower of (i) the Variable Funding Facility Limit less USD
30,000,000 and (ii) the product of the Net Receivables Pool Balance and the
Adjusted Advance Rate less USD 30,000,000 and the Collateral Monitoring Agent
acting either on its discretion or on the instruction of the Majority Lenders
has notified the Parent in writing that the occurrence thereof constitutes a
Cash Control Event and provided that the Majority Lenders have not waived the
occurrence of such event as a Cash Control Event,

Page 4



--------------------------------------------------------------------------------



 



provided that a Cash Control Event of the type described in paragraph (c) above
will lapse if and as soon as the aggregate USD Equivalent of the Principal
Amount Outstanding of all Notes ceases to be greater than the amount equal to
the lower of (i) the Variable Funding Facility Limit less USD 30,000,000 and
(ii) the product of the Net Receivables Pool Balance and the Adjusted Advance
Rate less USD 30,000,000;
Cash Management Agreement means the cash management agreement dated on or about
the Closing Date entered into between the Master Purchaser, Citibank, N.A. as MP
Cash Manager, the Master Purchaser Transaction Account Bank and the Security
Trustee;
Change in Law means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Noteholder (or, for purposes of
Clause 7.2, by any lending office of such Lender or Noteholder or by such
Lender’s or Noteholder’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date;
Change of Control means the occurrence of any of the following after the Closing
Date:

(a)   with respect to a Seller or VEC, more than 51 per cent. of the issued
voting share capital of that Seller or VEC, as the case may be, ceases to be
held directly or indirectly, by the Parent

(b)   with respect to the Parent, either (i) any “person” or “group” (as such
terms are used in Section 13(d) and 14(d) of the United States Securities
Exchange Act of 1934, as amended (the Exchange Act)) shall become, or obtain
rights (whether by means of warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of more than 50 per cent. of the outstanding
common stock of the Parent, or (ii) the board of directors of the Parent shall
cease to consist of a majority of Continuing Directors;

Chargebacks means an amount charged to an Obligor in respect of a previously
invoiced Receivable following a failure by the Obligor to pay such Receivable in
full as a result of a dispute or error;
Citibank means Citibank, N.A., a national banking association formed under the
laws of the United States of America;
Citigroup Fee Letter means the fee letter dated 9 August 2006 between Visteon
Corporation and Citigroup Global Markets Inc.;
Closing Date means 14 August 2006;
Collateral Monitoring Agent means Citicorp USA, Inc. or such other person
appointed as Collateral Monitoring Agent in accordance with Clause 10;
Collections means with respect to any Purchased Receivable, all cash collections
and other cash proceeds of such Receivable (including without limitation cash
proceeds of cheques, promissory notes, bills of exchange or other instruments
and wire transfers) received into a Deposit Account during a Determination
Period, including, without

Page 5



--------------------------------------------------------------------------------



 



limitation, amounts received in respect of Value Added Tax, all finance charges,
if any, all cash proceeds of the Related Security with respect to such
Receivable, and any amounts received from any Seller or VEC in respect of Deemed
Collections of such Receivable;
Commitment Fee means a fee payable monthly in arrears on each Monthly Settlement
Date in USD to the Funding Agent for the account of the Lenders calculated on a
daily basis in an amount equal to 0.375 per cent. per annum of the amount by
which the Variable Funding Facility Limit exceeds the USD Equivalent of the
aggregate Principal Amount Outstanding of all Notes from time to time;
Commitment Letters means the commitment letter dated 9 August 2006 from
Citigroup Global Markets Inc., J.P. Morgan Securities Inc., JPMorgan Chase Bank,
N.A. to the Parent and the commitment letter dated 19 July 2006 from UBS Loan
Finance LLC to the Parent or in each case any subsequent commitment letters
expressed to replace such letters;
Commitment Proportion means, in respect of any Lender and/or Noteholder either
(i) the percentage set out against that Lender’s or Noteholder’s name in the
third column of Schedule 1 to the Variable Funding Agreement less any part of
that percentage commitment transferred by that Lender or Noteholder to another
Noteholder in accordance with the provisions of the Variable Funding Agreement
and the Conditions, or (ii) as applicable, the percentage set out as a
Noteholder’s Commitment Proportion in a Note Transfer less any part of that
percentage commitment transferred by that Noteholder in accordance with the
provisions of the Variable Funding Agreement and the Conditions after the date
of such Note Transfer, or (iii) in each case such other percentage applicable to
that Lender or Noteholder calculated in accordance with Clause 13.2 of the
Variable Funding Agreement;
Concentration Limit has the meaning set out in paragraph (o) of Schedule 3 to
the Master Receivables Purchase and Servicing Agreement;
Condition and Conditions means, in relation to the Notes, the terms and
conditions applicable to the Notes as set out in Schedule 3 to the Variable
Funding Agreement;
Conditions Precedent means the conditions precedent set out in Schedule 3 to
this Deed;
Continuing Directors means the directors of the Parent on the Closing Date and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Parent is recommended by the committee
of the board of directors designated to make such recommendations, provided that
such committees has been appointed by not less than 51 per cent. of the then
Continuing Directors;
Contract means a contract concluded between a Seller (other than VC) and an
Obligor or VEC and an Obligor, pursuant to which a Receivable arises;
Corporate Administrator means Wilmington Trust SP Services (Dublin) Limited, in
its capacity as such under the Corporate Services Agreement;
Corporate Services Agreement means the agreement dated on or about the date of
this Deed between the Master Purchaser, the Corporate Administrator and the
Security Trustee;

Page 6



--------------------------------------------------------------------------------



 



CSA MRPSA Deed of Novation means the deed of novation of the pledge over bank
accounts of Cádiz Electrónica, S.A.U. in relation to the Master Receivables
Purchase and Servicing Agreement between Cádiz Electrónica, S.A.U., the Master
Purchaser, the Security Trustee, the Funding Agent and the Collateral Monitoring
Agent dated on or about 29 October 2008 and entered into before a Spanish
Notary;
CSA MFRTSA Deed of Novation means the deed of novation of the pledge over bank
accounts of Cádiz Electrónica, S.A.U. in relation to the FCC Master French
Receivables Transfer and Servicing Agreement between Cádiz Electrónica, S.A.U.,
the FCC Management Company and the FCC Custodian dated on or about 29
October 2008 and entered into before a Spanish Notary;
Cut-Off Date means 31 July 2006;
Debt means, as of any date in relation to any person, the sum of, without
duplication (a) the amount outstanding on such date under notes, bonds,
debentures, commercial paper or other similar evidences of indebtedness for
money borrowed of such person and (b) all other amounts that would appear as
debt on a consolidated balance sheet of such person and its subsidiaries as of
such date in accordance with generally accepted accounting principles in the
United States of America as in effect from time to time (excluding items which
appear in the footnotes only);
Debt Rating for any Person, means the rating by S&P or Moody’s of such Person’s
unsecured, unsubordinated and unguaranteed long term debt obligations;
Deemed Collections means, any amounts paid by a Seller to the Master Purchaser
pursuant to Clauses 7.1 or 7.2 of the Master Receivables Purchase and Servicing
Agreement and any amounts paid by VEC to the Master Purchaser pursuant to
Clauses 7.1 or 7.2 of the VC Receivables Purchase Agreement;
Default Rate means, for any Interest Period, the applicable Reference Rate plus
two per cent (2%);
Defaulted Receivable means a Receivable which remains unpaid for more than
90 days from the original due date, or, in respect of a Receivable that is
required to be paid in full between 125 and 180 days from the invoice date,
which remains unpaid for more than 60 days from the original due date; or the
Obligor of which is in a bankruptcy or similar proceeding, or which, consistent
with the Seller Credit and Collection Procedures, would be written off as
uncollectible;
Delinquent Receivables means a Receivable which is not a Defaulted Receivable,
which remains unpaid for more than 60 days but equal to or less than 90 days
from the original due date; or, in respect of a Receivable that is required to
be paid in full between 125 and 180 days from the invoice date, which remains
unpaid for more than 30 days but equal to or less than 60 days from the original
due date; or which would be classified as delinquent pursuant to the Seller
Credit and Collection Procedures;
Deposit Account Bank means with respect to each Seller and VEC each bank
identified as such in the second column of Schedule 8 acting through its branch
set out in the third column of Schedule 8 together with such other bank or banks
as may from time to time be approved by the Collateral Monitoring Agent and
notified in writing to the Security Trustee, the Funding Agent and the Master
Purchaser, and, with respect to the French

Page 7



--------------------------------------------------------------------------------



 



Receivables Deposit Accounts the banks at which such accounts are held as
specified in the FCC Documents and with respect to the Master Purchaser
Portuguese Deposit Accounts, the bank at which such Master Purchaser Portuguese
Deposit Accounts are maintained;
Deposit Accounts means the Non-French Receivables Deposit Accounts and the
French Receivables Deposit Accounts;
Designated Person means each of Brian Casey, Michael Lewis, Neil Mitchell,
Sabine Dumanois, Glenda Minor and Salvador Medina or any other officer of the
Parent or any Servicer or any Seller or any of its Affiliates notified in
writing to the Master Purchaser and the Collateral Monitoring Agent;
Determination Date means a Monthly Determination Date or a Semi-Monthly
Determination Date, as the case may be;
Determination Period means a Monthly Determination Period or a Semi-Monthly
Determination Period, as the case may be;
Diluted Receivables means the portion of any Receivable which is either
(a) reduced or cancelled for any reason, or (b) subject to any specific offset,
recoupment claim, counterclaim or defense;
Dilution Ratio means in respect of a Monthly Determination Period, the fraction
(expressed as a percentage) calculated by dividing (i) the USD Equivalent of the
aggregate of all Dilutions arising during such Monthly Determination Period by
(ii) the USD Equivalent of the aggregate invoiced amount of all Receivables
which arose during such Monthly Determination Period;
Dilutions means together all Unapplied Credit Notes and all other credits notes,
refunds, discounts, allowances, set-offs or reverse invoices permitted or issued
by the Seller against any Purchased Receivable;
Discount means, on the relevant Payment Date and in respect of a Purchased
Receivable, the amount calculated by multiplying the Outstanding Balance of that
Purchased Receivable by the Discount Percentage calculated as at the immediately
preceding Monthly Determination Date;
Discount Collections means, in respect of a Determination Period and a
particular Agreed Currency, an amount equal to the amount by which Collections
received during such Determination Period in respect of Purchased Receivables
denominated in that Agreed Currency exceeds the aggregate Purchase Price paid by
the Master Purchaser for such Purchased Receivables;
Discount Percentage means a percentage calculated as at each Monthly
Determination Date equal to:

     
(A + B + C + D) x 90
   
 
   
360
   

where:

Page 8



--------------------------------------------------------------------------------



 



         
A
  =   the Weighted Average Floating Rate as at such Monthly Determination Date;
 
       
B
  =   2.00 per cent.;
 
       
C
  =   the Senior Expenses Percentage as at such Monthly Determination Date;
 
       
D
  =   the Servicer Fee Percentage;

Due Date means, in respect of any Receivable, the date on which such Receivable
will be expressed to be payable when invoiced in accordance with the Seller
Credit and Collection Procedures;
Eligible Country means Germany, France, Spain, the United Kingdom, Portugal,
Belgium, the Netherlands or such other countries as may from time to time be
agreed in writing between the Parent and the Collateral Monitoring Agent;
Eligible Institution means a bank or financial institution duly authorised in
respect of its activities under the laws and regulations of a member state of
the European Union, the short term unsecured and unsubordinated debt obligations
of which are rated at least P-1 by Moody’s and A-1 by S&P;
Eligible Investment means:

(a)   any senior (unsubordinated) debt security, bank account, deposit
(including, for the avoidance of doubt, time deposit) or other debt instrument
issued by, or fully and unconditionally guaranteed on an unsecured and
unsubordinated basis by, or, if a bank account deposit, held at or made with, an
Eligible Institution (provided that in the case of any such investment other
than a bank account or deposit, the long-term rating for unsecured,
unsubordinated and unguaranteed debt obligations of the relevant Eligible
Institution is at least equal to Aa2 by Moody’s and AA by S&P);

(b)   commercial paper or money market funds which are rated at least P-1 by
Moody’s and A-1 by S&P;

(c)   with respect to paragraphs (a) and (b) above, that have maturity dates on
or prior to the next Settlement Date; and

(d)   any other investments agreed between the Parent and the Funding Agent;

Eligible Obligor means an Obligor which satisfies the following characteristics:

(a)   it is a corporate entity acting in its ordinary course of business only
subject to private laws and regulations;

(b)   it is not a government or a government subdivision or government agency or
legal entity part of a public administration nor an individual;

(c)   to the best of the applicable Seller’s knowledge (or where VC is the
Seller, VEC), it is not Insolvent or subject to any Insolvency Proceedings in
its jurisdiction of incorporation and its holding company is not subject to
Chapter 11 proceedings in the United States of America;

Page 9



--------------------------------------------------------------------------------



 



(d)   it is not a debtor of any other Receivables (other than prior to the
French Programme Commencement Date only, the French Receivables) which persist
at the time of sale and have been sold, assigned, transferred or subrogated in
any way by the applicable Seller (or where VC is the Seller, VEC) under any
factoring transactions;

(e)   it is not subject to any immunity of jurisdiction and/or execution and it
or its assets are not subject to any limitation or restriction on enforcement;

(f)   it is organized under the laws of, and resident in, an Eligible Country;

(g)   it has no current/running accounts with any Seller (or where VC is the
Seller, VEC); and

(h)   it is not the Obligor of Defaulted Receivables, the aggregate USD
Equivalent of the Outstanding Balance of which is in excess of 50 per cent. of
the aggregate USD Equivalent of the Outstanding Balance of all Receivables owed
by such Obligor;

Eligible Receivables means the Receivables that satisfy each of the Eligibility
Criteria but excluding those Receivables which are otherwise required to be
treated as Ineligible Receivables pursuant to Clause 18(o) and/or Clause 18(p)
of the Master Receivables Purchase and Servicing Agreement or pursuant to the
provisions of the FCC Master French Receivables Transfer and Servicing
Agreement;
Eligibility Criteria means the criteria set out in Schedule 3 to the Master
Receivables Purchase and Servicing Agreement;
Encumbrance includes any mortgage, charge, pledge, lien, hypothecation or other
encumbrance or other security interest of any kind securing any obligation of
any person or any other type of agreement, trust or arrangement (including,
without limitation, title transfer and retention arrangements) or analogous
right having a similar effect;
Enforcement Event means the occurrence of any of the events set out in Condition
6.1 of the Notes;
English Restricted Receivable means a Receivable originated by the English
Seller which arises on a Contract which contains a limitation on assignment such
that the Receivable may not be assigned without the debtor having given consent
or received notice, but which contractual restriction does not impair the
ability of the English Seller to declare a trust over such Receivable;
English Restricted Receivables Trust means the trust over the English Restricted
Receivables constituted by the English Seller pursuant to the declaration of
trust at Clause 2.2(c) of the Master Receivables Purchase and Servicing
Agreement;
English Restricted Receivables Trust Property means the trust property that is
the subject of the English Restricted Receivables Trust;
English Restricted Receivables Trustee means the English Seller in its capacity
as trustee of the English Restricted Receivables Trust;

Page 10



--------------------------------------------------------------------------------



 



English Seller means Visteon UK Limited in its capacity as Seller under the
Master Receivables Purchase and Servicing Agreement;
English Sub-Servicer means Visteon UK Limited in its capacity as a Sub-Servicer
appointed under the Master Receivables Purchase and Servicing Agreement;
English Sub-Servicer Collection Accounts means the Non-French Receivables
Deposit Accounts in the name of Visteon UK Limited;
Estimated Master Purchaser Senior Expenses means, as at any Monthly
Determination Date, the aggregate of the USD Equivalent of the amounts which are
expected to become due and payable in accordance with paragraphs (a) to (c) of
each of the Pre-Enforcement Priorities of Payment (other than to the extent such
amounts relate to interest payable in respect of the Notes) on any Settlement
Dates falling during the Monthly Determination Period commencing on such Monthly
Determination Date (other than the first Settlement Date immediately following
such Monthly Determination Date) or on the first Settlement Date following the
end of such Monthly Determination Period;
EUR Equivalent or Euro Equivalent means on the day on which a calculation falls
to be made (i) in relation to an amount in EUR, that amount, (ii) in relation to
an amount in USD, the amount obtained by applying the applicable EUR Spot Rate
as at such date to such amount of USD and (iii) in relation to an amount in GBP,
the amount obtained by applying the applicable EUR Spot Rate as at such date to
such amount of GBP;
EUR Further Subordinated Advance has the meaning given to it in Clause 5.6 of
the Subordinated VLN Facility Agreement;
EUR Further VC Subordinated Advance has the meaning given to it in Clause 5.6 of
the VC Subordinated VLN Facility Agreement;
EUR Notes means the EUR denominated variable loan notes issued by the Issuer and
subscribed for by the Lenders under the Variable Funding Agreement, issued in
registered form substantially in the form set out in Schedule 1 to the Variable
Funding Agreement with the Conditions set out in Schedule 2 of the Variable
Funding Agreement, each such note being a EUR Note;
EUR Post-Enforcement Priority of Payments means the order of priority of
payments set out in Clause 8.2 of the Master Purchaser Deed of Charge and
reference to a particular item of the EUR Post-Enforcement Priority of Payments
is to the corresponding paragraph of Clause 8.2 of the Master Purchaser Deed of
Charge;
EUR Pre-Enforcement Priority of Payments means the order of priority of payments
set out in Clause 7.3 of the Master Purchaser Deed of Charge and reference to a
particular item of the EUR Pre-Enforcement Priority of Payments is to the
corresponding paragraph of Clause 7.3 of the Master Purchaser Deed of Charge;
EUR Purchase Price means the Purchase Price payable in EUR in respect of EUR
Receivables;
EUR Receivable means a Receivable that is denominated and payable in EUR;

Page 11



--------------------------------------------------------------------------------



 



EUR Spot Rate means (i) in respect of an amount in USD on any date, the spot
rate of exchange quoted by Citibank for the purchase in the London Foreign
Exchange Market of EUR with USD at or about 9.00 a.m. (London time) on such date
and (ii) in respect of an amount in GBP on any date, the spot rate of exchange
quoted by Citibank for the purchase in the London Foreign Exchange Market of EUR
with GBP at or about 9.00 a.m. (London time) on such date;
EUR Subordinated VLN means the EUR denominated subordinated variable loan note
issued by the Master Purchaser and subscribed for by the Subordinated VLN
Facility Provider under the Subordinated VLN Facility Agreement, issued in
registered form substantially in the form set out in Schedule 1 to the
Subordinated VLN Facility Agreement with the Subordinated VLN Conditions set out
in Schedule 2 of the Subordinated VLN Facility Agreement;
EUR Subordinated VLN Required Amount means as at the Funding Date and as at any
Determination Date, an amount equal to the sum of:

(a)   the aggregate Purchase Price of all Purchased EUR Receivables (other than
French Receivables) which are outstanding on such date (or in relation to the
calculation made in respect of the Funding Date which are to be purchased by the
Master Purchaser on the Funding Date); and

(b)   the principal amount outstanding of any FCC Units denominated in EUR then
held by the Master Purchaser;

less the Principal Amount Outstanding of the EUR Notes as at such date (or in
relation to the calculation made in respect of the Funding Date which are to be
issued by the Master Purchaser on the Funding Date);
EURIBOR means:

(a)   the applicable Screen Rate; or

(b)   (if such Screen Rate is not available for the relevant period in relation
to which such interest rate is being determined) the rate (rounded upwards to
four decimal places) the rate offered by the Funding Agent to leading banks in
the European interbank market,

at or about 11.00 a.m. on the date upon which the determination of the relevant
rate is to be made for the offering of deposits in EUR for a period comparable
to the period in relation to which such interest rate is being determined;
Euro Equivalent means, as of any date, the amount obtained by applying the rate
for converting the relevant currency into Euro at the spot rate of exchange for
that currency as reasonable determined and advised by the Funding Agent;
European Programme means the receivables securitisation programme relating to
Receivables of the Sellers effected pursuant to the Transactions Documents;
European Programme Limit means USD 350 million or, any other amount which is
agreed in writing between the Parent and the Funding Agent;

Page 12



--------------------------------------------------------------------------------



 



EUR VC Proportion means, on any day, the fraction expressed as a percentage
calculated by dividing:

(a)   the Outstanding Balance of all Purchased EUR Receivables sold to the
Master Purchaser by VC; by

(b)   the Outstanding Balance of all Purchased EUR Receivables;

EUR VC Subordinated VLN means the EUR denominated subordinated variable loan
note issued by the Master Purchaser and subscribed for by the VC Subordinated
VLN Facility Provider under the VC Subordinated VLN Facility Agreement, issued
in registered form substantially in the form set out in Schedule 1 to the VC
Subordinated VLN Facility Agreement with the VC Subordinated VLN Conditions set
out in Schedule 2 of the VC Subordinated VLN Facility Agreement;
EUR VC Subordinated VLN Required Amount means as at the first Settlement Date
following the Second Closing Date and as at any Determination Date thereafter,
an amount equal to the multiple of:

(a)   the EUR VC Proportion; and

(b)   the EUR Subordinated VLN Required Amount,

provided that prior to the Variable Funding Facility Termination Date, the EUR
VC Subordinated VLN Required Amount shall not be less than EUR 1,000;
EUR VNF Proportion means, on any day, the percentage which is the difference
between:

(a)   100 per cent.; and

(b)   the EUR VC Proportion;

EUR VNF Subordinated VLN Required Amount means as at the first Settlement Date
following the Second Closing Date and as at any Determination Date thereafter,
an amount equal to the multiple of:

(a)   the EUR VNF Proportion; and

(b)   the EUR Subordinated VLN Required Amount,

provided that prior to the Variable Funding Facility Termination Date, the EUR
VNF Subordinated VLN Required Amount shall not be less than EUR 1,000;
Excess Concentration means that part of the Outstanding Balance of any Purchased
Receivable which would result in a breach of the Concentration Limits applicable
to the relevant Obligor;
Exchange Rate Adjustment Amount means, as at any Determination Date, an amount
expressed in USD equal to the product of A and B, where:

Page 13



--------------------------------------------------------------------------------



 



A   is equal to the NRPB Before Excess Concentrations and Exchange Rate
Protection (as determined on such date) multiplied by (1 — the Advance Rate
Percentage); and   B   is equal to the Exchange Rate Protection Factor
Percentage (as determined on such date);   Exchange Rate Protection Factor
Percentage means the higher of:

(a)   the percentage determined from time to time by the Collateral Monitoring
Agent in accordance with the Collateral Monitoring Agent’s internal policies in
respect of exchange rate exposure, to protect the Master Purchaser against
adverse fluctuations in the exchange rate between EUR and USD;

(b)   the percentage determined from time to time by the Collateral Monitoring
Agent in accordance with the Funding Agent’s internal policies in respect of
exchange rate exposure, to protect the Master Purchaser against adverse
fluctuations in the exchange rate between GBP and USD; and

(c)   the percentage determined from time to time by the Collateral Monitoring
Agent in accordance with the Collateral Monitoring Agent’s internal policies in
respect of exchange rate exposure, to protect the Master Purchaser against
adverse fluctuations in the exchange rate between EUR and GBP,

which as at the Funding Date shall be 9.5 per cent.;
Excluded Receivable means any Receivable which:

(a)   is governed by Belgian law, Netherlands law, Swedish law, Portuguese law
or Spanish law where the Contract under which such Receivable arises contains a
requirement to obtain the consent of the relevant Obligor for, or a requirement
to notify the relevant Obligor of any sale, assignment or other transfer of such
Receivable and where such consent has not been obtained or such notice has not
been given; or

(b)   the Collateral Monitoring Agent has identified to the Sellers shall be an
Excluded Receivable;

(c)   the Obligor in respect of which is Volkswagen AG or an Affiliate of
Volkswagen AG (other than any Receivables owed by Volkswagen AG or any of its
Affiliates which arise after the date on which the Parent has given written
notice to each of the Collateral Monitoring Agent, the Security Trustee and the
Master Purchaser to the effect that such Receivables shall cease to be Excluded
Receivables);

(d)   is owed by an Obligor in respect of which a Seller has given notice in
writing to the Collateral Monitoring Agent, the Security Trustee and the Master
Purchaser to the effect that no Receivables owed by such Obligor are to be sold
to the Master Purchaser or, as the case may be, FCC Visteon (an Exclusion
Notice) where such Receivable arises after the date of delivery of such
Exclusion Notice provided that (A) the aggregate Average Receivables Balance as
at the date of such Exclusion Notice when aggregated with the average
Receivables Balance of all other Obligors in respect of which an Exclusion
Notice has been given in

Page 14



--------------------------------------------------------------------------------



 



    accordance with this paragraph (d) and in respect of which the proviso below
does not apply (calculated in each case as at the date the relevant Exclusion
Notice was given in relation to each such Obligor) does not exceed 5 per cent.
of the aggregate USD Equivalent of the Outstanding Balances of all Purchased
Receivables as at the immediately preceding Determination Date; and (B) a
certificate of the Parent, signed by a director or other officer stating that
the Exclusion Notice given to excludes Receivables owed by that Obligor is being
given in good faith for valid business reasons to preserve the Visteon Group’s
trading relationship with that Obligor;

(e)   is governed by French law and originated by VEC,

provided that where the Parent has given an Exclusion Notice in respect of
Receivables owed by a particular Obligor in accordance with paragraph (d) above
and the Parent has subsequently given written notice to each of the Collateral
Monitoring Agent, the Security Trustee and the Master Purchaser to the effect
that Receivables owed by that Obligor shall no longer be considered to be
Excluded Receivables, any Receivables owed by that Obligor which arise after the
date of such notice shall not be Excluded Receivables (subject to any subsequent
delivery of a further Exclusion Notice in respect of such Obligor);
Exempt Transaction means a transaction whereby any interest or other
distribution is paid out of the assets of the Master Purchaser under any
securities where (i) the consideration given by the Master Purchaser for the use
of the principal secured is to any extent dependent on the results of the Master
Purchaser’s business or any part of the Master Purchaser’s business; or (ii) the
consideration so given represents more than a reasonable commercial return for
the use of that principal, unless such interest or other distribution has been
paid as part of a scheme or arrangement the main purpose or one of the main
purposes of which is to obtain a tax relief or the reduction of a tax liability
by a person within the charge to Irish corporation tax (referred to as the
beneficiary) and the beneficiary is the person from whom qualifying assets were
acquired by the Master Purchaser, or with whom the Master Purchaser has entered
into an arrangement as a result of which the Master Purchaser holds or manages
qualifying assets, or with whom the Master Purchaser has entered into a legally
enforceable arrangement which arrangement itself constitutes a qualifying asset,
and the Master Purchaser is, at the time of the acquisition of the qualifying
assets, in possession, or aware, of information which can reasonably be used by
it to identify the beneficiary;
FCC Account Control Agreements means the French Account Control Agreements, the
UK FCC Account Control Deeds, the German FCC Account Control Agreements, any
Portuguese FCC Account Control Agreement and the Spanish FCC Deeds of Pledge;
FCC Custodian means BNP Paribas Securities Services, being the person appointed
to act as the custodian of FCC Visteon;
FCC Documents means the documents by which FCC Visteon will be established and
operate, including but not limited to the FCC Regulations, the FCC Master French
Receivables Transfer and Servicing Agreement, the FCC Units Subscription
Agreement, the FCC Master Definitions Agreement, the FCC Account Control
Agreements together with each of the other documents required to be entered into
pursuant to any such documents;

Page 15



--------------------------------------------------------------------------------



 



FCC Management Company means France Titrisation, being the person appointed to
act as the management company of FCC Visteon;
FCC Master Definitions Agreement means the agreement dated 13 November 2006
between inter alios the FCC Management Company and the FCC Custodian, the Master
Purchaser, the Sellers and the Servicers, pursuant to which the parties thereto
shall agree on the definitions and the meanings of certain terms and expressions
applicable to the FCC Documents;
FCC Master French Receivables Transfer and Servicing Agreement means the master
receivables transfer and servicing agreement dated 13 November 2006 between,
amongst others, the Sellers, the Servicers, the FCC Management Company and the
FCC Custodian in respect of the sale of French Receivables by the Sellers to FCC
Visteon and to the servicing of the French Receivables transferred to FCC
Visteon;
FCC Regulations means the regulations dated 13 November 2006 between the FCC
Management Company and the FCC Custodian, under which the FCC Management Company
and the FCC Custodian agree to create FCC Visteon and which shall relate to the
creation and operation of FCC Visteon;
FCC Regulations Amendment Agreement No.1 means the amendment agreement in
respect of the FCC Regulations dated on or about the Second Closing Date and
entered into between the FCC Management Company, the FCC Custodian and the
Collateral Monitoring Agent;
FCC Units Subscriber means, prior to the Second Closing Date, Visteon UK
Limited, a company incorporated in England and Wales with registered number
039353326, whose registered office is at Endeavour Drive, Basildon, Essex SS14
3WF and from (and including) the Second Closing Date, the Master Purchaser;
FCC Units means the floating rate units issued by FCC Visteon according to the
FCC Regulations, in accordance with Articles L. 214-43 to L. 214-49 of the
French Code monétaire et financier, the proceeds of which are used by the FCC
Management Company to purchase French Receivables from the Sellers;
FCC Units Pledge Agreement has the meaning given to it in Clause 3.9 of the
Master Purchaser Deed of Charge;
FCC Units Subscription Agreement means any agreement entered into from time to
time by the Master Purchaser in respect of the subscription by the Master
Purchaser of FCC Units;
FCC Units Subscription Date means, in respect of any FCC Unit, the Settlement
Date on which such FCC Unit is issued by FCC Visteon;
FCC Visteon means the fonds commun de créances entitled FCC Visteon Financial
Center or such other name as may be notified in writing by the Parent to the
Collateral Monitoring Agent, the Security Trustee and the Master Purchaser
established for the purpose of purchasing, from the Sellers, the French
Receivables;
Fee Letters means the Citigroup Fee Letter and the ST Fee Letter;

Page 16



--------------------------------------------------------------------------------



 



Fees means the aggregate of any fees payable to the Lenders, the Noteholders,
the Security Trustee, the Funding Agent, the MP Cash Manager, the Master
Purchaser Transaction Account Bank or the Collateral Monitoring Agent pursuant
to any Transaction Document;
Final Discharge Date means the date upon which the Master Purchaser has
discharged all its obligations under the Transaction Documents and after which
no Lender or Noteholder has any commitment to provide funding pursuant to the
Variable Funding Agreement or any Note;
Final Maturity Date means, in relation to each Note, the date determined and
specified by the Issuer in accordance with the provisions of the Variable
Funding Agreement to be the final maturity date of such Note;
Finance Parties means the Lenders, the Noteholders and the Funding Agent;
First Deed of Amendment means the deed of amendment dated 13 November 2006
entered into between, inter alios, the Master Purchaser, the Parent, the
Security Trustee, the Funding Agent and the Collateral Monitoring Agent to amend
certain provisions of the Master Receivables Purchase and Servicing Agreement,
this Deed, the Master Purchaser Deed of Charge, the Variable Funding Agreement
and the Subordinated VLN Facility Agreement;
Framework Deed means this document;
Framework Deed of Amendment means the deed of amendment and restatement dated on
or about the Second Closing Date in respect of the Framework Deed and the
Subordinated VLN Facility Agreement, entered into between each of the parties to
this Deed;
French Account Control Agreement means, in respect of each French Seller, each
agreement for the compte d’affectation specialisé in respect of the Deposit
Accounts in the name of that French Seller entered into by that French Seller
after the Closing Date in connection with the establishment of FCC Visteon and
the issue by it of FCC Units;
French Agreement Deed of Formalisation means the deed of formalisation to raise
the FCC Master French Receivables Transfer and Servicing Agreement into public
status under Spanish law executed by the Spanish Sellers, FCC Management Company
and the FCC Custodian dated on or about 29 October 2008 and entered into before
a Spanish Notary;
French Programme Commencement Date means the first date upon which French
Receivables are sold to FCC Visteon;
French Receivables means Receivables originated by a French Seller together with
Receivables originated by any other Seller arising from a Contract governed by
French law;
French Receivables Deposit Accounts means each of the accounts in the name of a
Seller with Deposit Account Banks into which are collected amounts paid by
Obligors in respect of Purchased French Receivables as may be identified as such
in the FCC Documents or such other account(s) of any Seller as may be utilised
for the collection of such amounts in accordance with the FCC Documents;

Page 17



--------------------------------------------------------------------------------



 



French Sellers means Visteon Systemes Interieurs S.A.S. and Visteon Ardennes
Industries S.A.S.;
Funding Agent means Citibank International plc or such other person approved as
Funding Agent in accordance with Clause 19 of the Variable Funding Agreement;
Funding Agent Accounts means (i) the USD denominated account of the Funding
Agent held with Citibank, N.A., New York (Swift Code: CITIUS33) with account
number 10963054, (ii) the EUR denominated account of the Funding Agent held with
Citibank, N.A., London Branch (Swift: CITIGB2L) with account number 944823 and
(iii) the GBP denominated account of the Funding Agent held with Citibank, N.A.,
London Branch (Swift: CITIGB2L, Sort Code: 18-50-04) with account number 558397,
or in each case such other replacement account or accounts as the Funding Agent
may from time to time notify in writing to the Master Purchaser, the MP Cash
Manager, the Lenders and the Noteholders;
Funding Date means 8 September 2006;
Funding Request Date means the date on which a Further Funding Request is made
in accordance with the Variable Funding Agreement provided that if such date is
not a Business Day the Funding Request Date shall be the next day that is a
Business Day;
Further Funding Request means a request, substantially in the form set out in
Part B of Schedule 7 to the Variable Funding Agreement, made by the Issuer (or
the Master Servicer on its behalf) to the Funding Agent (copied to the
Collateral Monitoring Agent) pursuant to Clause 5.4 of the Variable Funding
Agreement, in relation to an increase in the par value of each of the Notes
denominated in a particular Agreed Currency;
Further Security has the meaning given to it in the Master Purchaser Deed of
Charge;
Further Subordinated Advance has the meaning given to it in Clause 5.7 of the
Subordinated VLN Facility Agreement;
Further Subscription Price means, in relation to a Noteholder, the amount in a
particular Agreed Currency payable by that Noteholder to the Issuer on any date
in relation to a Note denominated in such Agreed Currency held by that
Noteholder pursuant to the Variable Funding Agreement calculated as being an
amount equal to that Noteholder’s Commitment Proportion of the aggregate amount
of all funding requested to be made in such Agreed Currency on that date by the
Lenders pursuant to the Variable Funding Agreement, as set out in the applicable
Further Funding Request;
Further VC Subordinated Advance has the meaning given to it in Clause 5.7 of the
VC Subordinated VLN Facility Agreement;
GBP Equivalent or Sterling Equivalent means on the day on which a calculation
falls to be made (i) in relation to an amount in GBP, that amount, (ii) in
relation to an amount in EUR, the amount obtained by applying the applicable GBP
Spot Rate as at such date to such amount of EUR and (iii) in relation to an
amount in USD, the amount obtained by applying the applicable GBP Spot Rate as
at such date to such amount of USD;
GBP Further Subordinated Advance has the meaning given to it in Clause 5.7 of
the Subordinated VLN Facility Agreement;

Page 18



--------------------------------------------------------------------------------



 



GBP Further VC Subordinated Advance has the meaning given to it in Clause 5.7 of
the VC Subordinated VLN Facility Agreement;
GBP LIBOR means:

(a)   the applicable Screen Rate; or

(b)   (if such Screen Rate is not available for the relevant period in relation
to which such interest rate is being determined) the rate (rounded upwards to
four decimal places) as offered by the Funding Agent to leading banks in the
London interbank market,

at or about 11.00 a.m. on the date upon which the determination of the relevant
rate is to be made for the offering of deposits in GBP for a period comparable
to the period in relation to which such interest rate is being determined;
GBP Notes means the GBP denominated variable loan notes issued by the Issuer and
subscribed for by the Lenders under the Variable Funding Agreement, issued in
registered form substantially in the form set out in Schedule 1 to the Variable
Funding Agreement with the Conditions set out in Schedule 2 to the Variable
Funding Agreement, each such note being a GBP Note;
GBP Post-Enforcement Priority of Payments means the order of priority of
payments set out in Clause 8.4 of the Master Purchaser Deed of Charge and
reference to a particular item of the GBP Post-Enforcement Priority of Payments
is to the corresponding paragraph of Clause 8.4 of the Master Purchaser Deed of
Charge;
GBP Pre-Enforcement Priority of Payments means the order of priority of payments
set out in Clause 7.5 of the Master Purchaser Deed of Charge and reference to a
particular item of the GBP Pre-Enforcement Priority of Payments is to the
corresponding paragraph of Clause 7.5 of the Master Purchaser Deed of Charge;
GBP Purchase Price means the Purchase Price payable in GBP in respect of GBP
Receivables;
GBP Spot Rate means (i) in respect of an amount in USD on any date, the spot
rate of exchange quoted by Citibank for the purchase in the London Foreign
Exchange Market of GBP with USD at or about 9.00 a.m. (London time) on such date
and (ii) in respect of an amount in EUR on any date, the spot rate of exchange
quoted by Citibank for the purchase in the London Foreign Exchange Market of GBP
with EUR at or about 9.00 a.m. (London time) on such date;
GBP Receivable means a Receivable that is denominated and payable in GBP;
GBP Subordinated VLN means the GBP denominated subordinated variable loan note
issued by the Master Purchaser and subscribed for by the Subordinated VLN
Facility Provider under the Subordinated VLN Facility Agreement, issued in
registered form substantially in the form set out in Schedule 1 to the
Subordinated VLN Facility Agreement with the Subordinated VLN Conditions set out
in Schedule 2 to the Subordinated VLN Facility Agreement;

Page 19



--------------------------------------------------------------------------------



 



GBP Subordinated VLN Required Amount means as at the Funding Date and as at any
Determination Date, an amount equal to the sum of:

(a)   the aggregate Purchase Price of all Purchased GBP Receivables (other than
French Receivables) which are outstanding on such date (or in relation to the
calculation made in respect of the Funding Date which are to be purchased by the
Master Purchaser on the Funding Date); and

(b)   the principal amount outstanding of any FCC Units denominated in GBP then
held by the Master Purchaser;

less the Principal Amount Outstanding of the GBP Notes as at such date (or in
relation to the calculation made in respect of the Funding Date which are to be
issued by the Master Purchaser on the Funding Date);
GBP VC Proportion means, on any day, the fraction expressed as a percentage
calculated by dividing:

(a)   the Outstanding Balance of all Purchased GBP Receivables sold by VC; by

(b)   the Outstanding Balance of all Purchased GBP Receivables;

GBP VC Subordinated VLN means the GBP denominated subordinated variable loan
note issued by the Master Purchaser and subscribed for by the VC Subordinated
VLN Facility Provider under the VC Subordinated VLN Facility Agreement, issued
in registered form substantially in the form set out in Schedule 1 to the VC
Subordinated VLN Facility Agreement with the VC Subordinated VLN Conditions set
out in Schedule 2 to the VC Subordinated VLN Facility Agreement;
GBP VC Subordinated VLN Required Amount means as at the first Settlement Date
following the Second Closing Date and as at any Determination Date thereafter,
an amount equal to the multiple of:

(a)   the GBP VC Proportion; and

(b)   the GBP Subordinated VLN Required Amount,

provided that prior to the Variable Funding Facility Termination Date, the GBP
VC Subordinated VLN Required Amount shall not be less than EUR 1,000;
GBP VNF Proportion means, on any day, the percentage which is the difference
between:

(a)   100 per cent.; and

(b)   the GBP VC Proportion;

GBP VNF Subordinated VLN Required Amount means as at the first Settlement Date
following the Second Closing Date and as at any Determination Date thereafter,
an amount equal to the multiple of:

(a)   the GBP VNF Proportion; and

Page 20



--------------------------------------------------------------------------------



 



(b)   the GBP subordinated VLN Required Amount,

provided that prior to the Variable Funding Facility Termination Date, the GBP
VNF Subordinated VLN Required Amount shall not be less than GBP 1,000;
German Account Control Agreement means the account control agreement dated the
Closing Date made between the German Seller (as pledgor), the Master Purchaser
(as pledgee) and the Security Trustee (as pledgee) in respect of the Non-French
Receivables Deposit Accounts in the name of the German Seller held with Deutsche
Bank AG together with such other account control agreements as may from time to
time be entered into by the German Seller with the consent of the Collateral
Monitoring Agent and the Funding Agent in respect of any further Non-French
Receivables Deposit Accounts in the name of the German Seller;
German FCC Account Control Agreements means each account control agreement
entered into in accordance with the FCC Documents by the German Seller (as
Pledgor) in favour of FCC Visteon in respect of the French Receivables Deposit
Accounts in the name of the German Seller;
German Receivable means a Purchased Receivable originated by the German Seller;
German Receivables Deferred Purchase Price has the meaning given to it in Clause
3.10 of the Master Receivables Purchase and Servicing Agreement;
German Seller means Visteon Deutschland GmbH;
Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization;
Grid means, in relation to a Note, the grid contained in the Schedule to such
Note showing increases and decreases in the Principal Amount Outstanding and
maintained by the Issuer;
Indebtedness has the meaning given to it as at the Closing Date in the US ABL
Credit Agreement, it being agreed that (i) any amendment made after the Closing
Date to such definition in the US ABL Credit Agreement shall not have the effect
of amending this definition unless such amendment is made in accordance with
Clause 13 of this Deed and (ii) that any termination of or waiver under the US
ABL Credit Agreement shall not affect this definition;
Ineligible Receivable means the whole of the Outstanding Balance of a Receivable
which does not comply with the Eligibility Criteria on the date on which they
are transferred or which is otherwise required to be treated as an Ineligible
Receivable pursuant to Clause 18(o) and/or Clause 18(p) of the Master
Receivables Purchase and Servicing Agreement or pursuant to the provisions of
the FCC Master French Receivables Transfer and Servicing Agreement;
Initial Funding Request means a request, substantially in the form set out in
Part A of Schedule 7 to the Variable Funding Agreement, made by the Issuer to
the Funding Agent

Page 21



--------------------------------------------------------------------------------



 



pursuant to Clause 5 of the Variable Funding Agreement, in relation to the issue
by the Issuer of Notes denominated in a particular Agreed Currency and the
subscription by a Lender of such Notes;
Initial Sub-Servicer means each of Visteon UK Limited, Visteon Deutschland GmbH,
Visteon Systemes Interieurs S.A.S., Visteon Ardennes Industries S.A.S., Visteon
Sistemas Interiores España, S.L.U., Cádiz Electrónica, S.A.U., Visteon
Portuguesa Limited and Visteon Electronics Corporation, each in its capacity as
a Sub-Servicer appointed pursuant to Clause 8 of the Master Receivables Purchase
and Servicing Agreement;
Initial Subscription Price means, in relation to a Lender, the amount in a
particular Agreed Currency payable by that Lender to the Issuer for the
subscription of a Note denominated in such Agreed Currency calculated as being
an amount equal to the greater of (i) that Lender’s Commitment Proportion of the
aggregate amount of all funding requested to be made in such Agreed Currency on
the Funding Date by the Lenders pursuant to the Variable Funding Agreement and
(ii) USD 1,000 (in relation to the subscription of a Note denominated in USD),
EUR 1,000 (in relation to the subscription of a Note denominated in EUR) and GBP
1,000 (in relation to the subscription of a Note denominated in GBP), as set out
in the applicable Initial Funding Request;
Insolvency means, with respect to any of the Parent, any Seller, VEC, any
Servicer, the VC Subordinated Facility Provider or any Subordinated VLN Facility
Provider, the occurrence of any of the following:

(a)   it is, or is deemed for the purposes of any law to be, unable to pay its
debts as they fall due or is otherwise insolvent under the laws of any
applicable jurisdiction;   (b)   it admits its inability to pay its debts as
they fall due;   (c)   the value of its assets is less than its liabilities
(taking into account contingent and prospective liabilities);   (d)   it
suspends making payments on any of its debts or announces an intention to do so;
  (e)   by reason of actual or anticipated financial difficulties, it commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness; or   (f)   a moratorium is or has been declared in respect
of any of its indebtedness;

Insolvency Proceedings means, in respect of the Parent, any Seller, VEC, any
Servicer, the VC Subordinated Facility Provider or any Subordinated VLN Facility
Provider, any corporate action, legal proceeding or other procedure or step is
taken in relation to or with a view to:

(a)   the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration (whether out of court or otherwise) or
reorganisation (by way of voluntary arrangement, scheme of arrangement or
otherwise);

Page 22



--------------------------------------------------------------------------------



 



(b)   a composition, assignment or arrangement with any creditor;   (c)   the
appointment of a liquidator, trustee in bankruptcy, judicial custodian,
compulsory manager, receiver, administrative receiver, administrator or similar
officer (in each case, whether out of court or otherwise) in respect of itself
or any of its assets;   (d)   the enforcement of any Encumbrances over any of
its assets with an aggregate value of not less than USD 10,000,000;   (e)   a
meeting of its directors or its members being convened for the purpose of
considering any resolution for, or to petition for, or apply for or to file
documents with a court for its winding-up, administration (whether out of court
or any registrar or otherwise) or dissolution and any such resolution is passed;
  (f)   any person presenting a petition or an application for its winding-up,
administration (whether out of court or otherwise) or dissolution where such
petition or application is not withdrawn or dismissed within 60 days;   (g)  
its directors or other officers requesting the appointment of or giving notice
of their intention to appoint or take any step with a view to appointing a
liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
receiver, administrative receiver, administrator (whether out of court or
otherwise) or similar officer; or   (h)   or any analogous procedure or step is
taken in any jurisdiction;

Institutional Investor shall mean a person of a kind specified in article 9 of
the Financial Services and Markets Act 2000 (Regulated Activities) Order 2001;
Interest Payment Date means, in respect of an Interest Period, the Monthly
Settlement Date on which that Interest Period ends;
Interest Period means the period from (and including) one Monthly Settlement
Date to (but excluding) the immediately following Monthly Settlement Date, with
the first Interest Period commencing on (and including) the Funding Date and
ending on (but excluding) the first Monthly Settlement Date;
Invoice means the account for payment specifying the goods supplied by a Seller,
the amount due to be paid in respect thereof by the Obligor including any VAT
chargeable in respect of those goods and the due date for such payment;
Irish Qualifying Lender means a person who is or would be beneficially entitled
to the interest payments it receives under the Notes or the other Transaction
Documents to which it is, or would become, party and is:

(a)   the holder of a licence for the time being in force granted under section
9 of the Irish Central Bank Act 1971 or an authorised credit institution under
the terms of EU Council Directive 2000/12/EC of 20 March 2000 which has duly
established a branch in Ireland or has made all necessary notifications to its
home state competent authorities required thereunder in relation to its
intention to carry on

Page 23



--------------------------------------------------------------------------------



 



    banking business in Ireland provided it is carrying on a bona fide banking
business in Ireland with which the payment is connected; or   (b)   a body
corporate which is resident in Ireland for the purposes of Irish tax or which
carries on a trade in Ireland through a branch or agency:

  (i)   which advances money in the ordinary course of a trade which includes
the lending of money; and     (ii)   in whose hands any interest payable in
respect of the Note is taken into account in computing the trading income of the
company; and     (iii)   which has complied with all of the provisions of
Section 246(5) of the Taxes Consolidation Act, 1997 as amended, of Ireland
including making the appropriate notifications thereunder, or

(c)   is a qualifying company within the meaning of Section 110 of the Taxes
Consolidation Act 1997, as amended, of Ireland; or   (d)  

  (i)   a body corporate that is resident for the purposes of tax in a member
state of the European Communities (other than Ireland) or in a territory with
which Ireland has concluded a Treaty (residence for these purposes to be
determined in accordance with the laws of the territory of which the body
corporate claims to be resident); or     (ii)   a corporate body organised or
formed under the laws of the U.S. and subject to federal tax in the U.S. on its
worldwide income; or     (iii)   a U.S. LLC, provided the ultimate recipients of
the interest are resident in and under the laws of a territory with which
Ireland has a Treaty (residence for these purposes to be determined in
accordance with the laws of the territory of which the recipient claims to be
resident) or resident in and under the laws of a member state of the European
Communities (other than Ireland) and the business conducted through the LLC is
so structured for market reasons and not for tax avoidance purposes;

    provided in each case at (i), (ii) or (iii), if the person is a company, it
is not carrying on a trade or business in Ireland through an agency or branch
with which the interest payment is connected; or   (e)   a Treaty Lender; or  
(f)   An investment undertaking within the meaning of section 739B of the Taxes
Consolidation Act 1997 of Ireland as amended.

Issuer means Visteon Financial Centre p.l.c. in its capacity as issuer of the
Notes under the Variable Funding Agreement;

Page 24



--------------------------------------------------------------------------------



 



Joint Lead Arrangers means Citigroup Global Markets Inc. and J.P. Morgan
Securities Inc.;
Lender means each of the parties identified as a Lender in Schedule 6 and each
party that accedes to both the Variable Funding Agreement and this Deed as a
Lender or a Noteholder;
Lender Reserved Matters means any matter that would give rise to:

(a)   any increase in the Maximum Commitment Amount or Commitment Proportion of
any Lender;   (b)   any reduction or forgiveness of the principal amount of any
Note or the reduction of the rate of interest applicable thereto or reduce or
forgive any interest or fees payable to (or for the account of) a Lender (in its
capacity as a Lender or a Noteholder) under the Transaction Documents (provided
however that waiver of any default or Master Purchaser Event of Default shall
not be deemed to be a reduction in the rate of interest or any fee);   (c)   the
postponement of any scheduled date of payment of the principal amount of any
Note, or any date for the payment of any interest, fees or other obligations
payable to (or for the account of) a Lender (in its capacity as a Lender or a
Noteholder);   (d)   an amendment to any Master Purchaser Priority of Payment or
any other provision of any Transaction Document that would alter the priority or
ranking of any payments due to any Lender or Noteholder;   (e)   an amendment to
the Eligibility Criteria;   (f)   an amendment to this definition or to the
provisions of Clause 12 or Clause 10 of the Master Purchaser Deed or Charge or
any other provision of any Transaction Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder;   (g)   the release
of the Master Purchaser from its obligations under the Variable Funding
Agreement or the Notes (except as otherwise permitted in any of the Transaction
Documents); or   (h)   the release of substantially all of the Master Purchaser
Secured Property from the Encumbrances created under the Master Purchaser
Security Documents other than as permitted or expressly provided for in any of
the Transaction Documents;

LP(MP) Act has the meaning given to it in the Master Purchaser Deed of Charge;
Majority Lenders means Lenders the sum of whose Commitment Proportions is equal
to or greater than 51 per cent.;
Manager means any insolvency official appointed by the court under any
applicable law;

Page 25



--------------------------------------------------------------------------------



 



Manual Invoices means Invoices issued in respect of the supply of tooling
products, prototypes and/or engineering charges;
Master French Definitions Agreement Amendment Agreement No.1 means the amendment
agreement in respect of the FCC Master French Definitions Agreement dated on or
about the Second Closing Date and entered into between the FCC Management
Company, the FCC Custodian, the Sellers, the Servicers, the Master Purchaser,
the Security Trustee, the Collateral Monitoring Agent and the Subordinated VLN
Facility Provider;
Master French Receivables Transfer and Servicing Agreement Amendment Agreement
No.1 means the amendment agreement in respect of the FCC Master French
Receivables Transfer and Servicing Agreement dated on or about the Second
Closing Date and entered into between the FCC Management Company, the FCC
Custodian, the Sellers and Servicers;
Master Purchaser means Visteon Financial Centre p.l.c. being a company
incorporated in Ireland;
Master Purchaser Accounts means each of the Master Purchaser Transaction
Accounts and the Master Purchaser Portuguese Deposit Accounts;
Master Purchaser Available Funds means the Master Purchaser USD Available Funds,
the Master Purchaser EUR Available Funds and the Master Purchaser GBP Available
Funds;
Master Purchaser Deed of Charge means the deed of charge dated on or about the
date of this Deed between, inter alios, the Master Purchaser and the Security
Trustee pursuant to which the Master Purchaser grants security over its assets
to the Security Trustee for the benefit of the Master Purchaser Secured
Creditors;
Master Purchaser Deed of Charge Accession Deed means an accession deed
substantially in the form set out in Schedule 2 to the Master Purchaser Deed of
Charge;
Master Purchaser Deed of Charge Deed of Amendment means the deed of amendment
and restatement dated on or about the Second Closing Date in respect of the
Master Purchaser Deed of Charge, entered into between each of the parties to the
Master Purchaser Deed of Charge;
Master Purchaser EUR Available Funds means with respect to any Settlement Date,
the aggregate of (i) all moneys standing to the credit of the Master Purchaser
Transaction Account denominated in EUR as at the opening of business on that
Settlement Date, (ii) the principal amount of all Eligible Investments
denominated in EUR maturing on or prior to that Settlement Date together with
interest and other income earned in respect thereof, (iii) any amounts of
Further Subscription Price to be paid to the Master Purchaser on such Settlement
Date under the Variable Funding Agreement in respect of any EUR Note, (iv) any
EUR Further Subordinated Advances to be paid to the Master Purchaser on such
Settlement Date under the Subordinated VLN Facility Agreement and the EUR
Subordinated VLN and (v) any EUR Further VC Subordinated Advances to be paid to
the Master Purchaser on such Settlement Date under the VC Subordinated VLN
Facility Agreement and the EUR VC Subordinated VLN; provided that Master
Purchaser EUR Available Funds shall not include the proceeds of any payment of
Further Subscription Price to the Master Purchaser under the Variable Funding
Agreement in respect of any EUR Note and any corresponding increase in the
Principal Amount Outstanding of such

Page 26



--------------------------------------------------------------------------------



 



Notes if the full amounts of any advances required to be made to the Master
Purchaser under the Subordinated VLN Facility Agreement and/or the VC
Subordinated VLN Facility Agreement have not been credited to the Master
Purchaser Transaction Accounts as of 11:00 a.m. (London time) on that Settlement
Date;
Master Purchaser Event of Default means the occurrence of any of the events set
out in Condition 5.1 of the Notes;
Master Purchaser Further Security Agreement has the meaning given to it in
Clause 3.8 of the Master Purchaser Deed of Charge;
Master Purchaser GBP Available Funds means with respect to any Settlement Date,
the aggregate of (i) all moneys standing to the credit of the Master Purchaser
Transaction Account denominated in GBP as at the opening of business on that
Settlement Date, (ii) the principal amount of all Eligible Investments
denominated in GBP maturing on or prior to that Settlement Date together with
interest and other income earned in respect thereof, (iii) any amounts of
Further Subscription Price to be paid to the Master Purchaser on such Settlement
Date under the Variable Funding Agreement in respect of any GBP Note, (iv) any
GBP Further Subordinated Advances to be paid to the Master Purchaser on such
Settlement Date under the Subordinated VLN Facility Agreement and the GBP
Subordinated VLN and (iv) any GBP Further VC Subordinated Advances to be paid to
the Master Purchaser on such Settlement Date under the VC Subordinated VLN
Facility Agreement and the GBP VC Subordinated VLN; provided that Master
Purchaser GBP Available Funds shall not include the proceeds of any payment of
Further Subscription Price to the Master Purchaser under the Variable Funding
Agreement in respect of any GBP Note and any corresponding increase in the
Principal Amount Outstanding of such Notes if the full amounts of any advances
required to be made to the Master Purchaser under the Subordinated VLN Facility
Agreement and/or the VC Subordinated VLN Facility Agreement have not been
credited to the Master Purchaser Transaction Accounts as of 11:00 a.m. (London
time) on that Settlement Date;
Master Purchaser German Receivables Security Assignment Agreement means the
security assignment agreement governed by German law dated 14 August 2006
between the Master Purchaser and the Security Trustee relating to the Purchased
Receivables governed by German law;
Master Purchaser Portuguese Deposit Accounts means any accounts opened by or
transferred to the Master Purchaser with the consent of the Collateral
Monitoring Agent and in accordance with Clause 18(o) of the Master Receivables
Purchase and Servicing Agreement into which Collections received in respect of
Purchased Receivables sold to the Master Purchaser by the Portuguese Seller are
to be paid in accordance with the Master Receivables Purchase and Servicing
Agreement;
Master Purchaser Post-Enforcement Priorities of Payments means each of the USD
Post-Enforcement Priority of Payments, the EUR Post-Enforcement Priority of
Payment and the GBP Post-Enforcement Priority of Payments;
Master Purchaser Pre-Enforcement Priorities of Payments means each of the USD
Pre-Enforcement Priority of Payments, the EUR Pre-Enforcement Priority of
Payment and the GBP Pre-Enforcement Priority of Payments;

Page 27



--------------------------------------------------------------------------------



 



Master Purchaser Priority of Payments means the Master Purchaser Pre-Enforcement
Priority of Payments and the Master Purchaser Post-Enforcement Priority of
Payments;
Master Purchaser Receivables Power of Attorney has the meaning given to it in
Clause 2.4 of the Master Receivables Purchase and Servicing Agreement;
Master Purchaser Secured Creditors means the Noteholders, the Lenders, the
Subordinated VLN Provider, the VC Subordinated VLN Provider, the Sellers, the
Servicers, the Security Trustee, the Funding Agent, the Collateral Monitoring
Agent, the MP Cash Manager, the Master Servicer, the Master Purchaser
Transaction Account Bank and the Corporate Administrator;
Master Purchaser Secured Obligations means the aggregate of all moneys and other
liabilities for the time being due or owing by the Master Purchaser to the
Master Purchaser Secured Creditors under or pursuant to the Transaction
Documents;
Master Purchaser Secured Property means the whole of the right, title, benefit
and interest of the Master Purchaser in the property, assets and rights of the
Master Purchaser that are subject to the encumbrances granted by the Master
Purchaser pursuant to the Master Purchaser Security Documents;
Master Purchaser Security Documents means the Master Purchaser Deed of Charge,
the Master Purchaser German Receivables Security Assignment Agreement and each
Master Purchaser Further Security Agreement and any other security document
entered into by the Master Purchaser pursuant to which the Master Purchaser
grants security to the Security Trustee (for itself and the other Master
Purchaser Secured Creditors) in respect of the Master Purchaser Secured
Obligations;
Master Purchaser Security Enforcement Notice means a notice given by the
Security Trustee to the Master Purchaser pursuant to Clause 8.1 of the Master
Purchaser Deed of Charge;
Master Purchaser’s Settlement Date Amounts means the aggregate amounts owing by
the Master Purchaser under the Master Purchaser Pre-Enforcement Priority of
Payments on any Settlement Date or, following a Master Purchaser Security
Enforcement Notice, under the Master Purchaser Post-Enforcement Priority of
Payments from time to time;
Master Purchaser Transaction Account Bank means Citibank, N.A. London Branch or
such other bank appointed from time to time in replacement thereof pursuant to
and in accordance with the Transaction Documents;
Master Purchaser Transaction Accounts means:

(a)   the EUR denominated account with account number 11648411;   (b)   the USD
denominated account with account number 11648446; and   (c)   the GBP
denominated account with account number 11648438,

each in the name of the Master Purchaser with the Master Purchaser Transaction
Account Bank or such other accounts in the name of the Master Purchaser with the
Master Purchaser Transaction Account Bank as the Master Purchaser may be
permitted to open

Page 28



--------------------------------------------------------------------------------



 



by the Collateral Monitoring Agent and which are notified to the other parties
in accordance with this Deed;
Master Purchaser USD Available Funds means with respect to any Settlement Date,
the aggregate of (i) all moneys standing to the credit of the Master Purchaser
Transaction Account denominated in USD as at the opening of business on that
Settlement Date, (ii) the principal amount of all Eligible Investments
denominated in USD maturing on or prior to that Settlement Date together with
interest and other income earned in respect thereof, (iii) any amounts of
Further Subscription Price to be paid to the Master Purchaser on such Settlement
Date under the Variable Funding Agreement in respect of any USD Note, (iv) any
USD Further Subordinated Advances to be paid to the Master Purchaser on such
Settlement Date under the Subordinated VLN Facility Agreement and the USD
Subordinated VLN and (v) any USD Further VC Subordinated Advances to be paid to
the Master Purchaser on such Settlement Date under the VC Subordinated VLN
Facility Agreement and the USD VC Subordinated VLN; provided that Master
Purchaser USD Available Funds shall not include the proceeds of any payment of
Further Subscription Price to the Master Purchaser under the Variable Funding
Agreement in respect of any USD Note and any corresponding increase in the
Principal Amount Outstanding of such Notes if the full amounts of any advances
required to be made to the Master Purchaser under the Subordinated VLN Facility
Agreement and/or the VC Subordinated VLN Facility Agreement have not been
credited to the Master Purchaser Transaction Accounts as of 11:00 a.m. (New York
time) on that Settlement Date;
Master Receivables Purchase and Servicing Agreement means the Master Receivables
Purchase and Servicing Agreement dated 14 August 2006 (as amended on 13
November 2006 as further amended and restated on or about the Second Closing
Date) between (inter alios) the Sellers, the Master Purchaser, the Security
Trustee, the Master Servicer and the Funding Agent;
Master Servicer means the person appointed by the Master Purchaser under the
Master Receivables Purchase and Servicing Agreement to provide administration
and collection services in relation to the Purchased Receivables, being at the
Second Closing Date Visteon Electronics Corporation;
Master Servicer Report means a Master Servicer’s Monthly Report or Master
Servicer’s Semi-Monthly Settlement Report;
Master Servicer’s Monthly Report means the monthly report substantially in the
form attached as Part A of Schedule 6 to the Master Receivables Purchase and
Servicing Agreement and containing such additional information as the Master
Purchaser or the Funding Agent may reasonably request from time to time prepared
by the Master Servicer and delivered to the Master Purchaser, the MP Cash
Manager and the Collateral Monitoring Agent in accordance with Clause 14.1 of
the Master Receivables Purchase and Servicing Agreement;
Master Servicer’s Semi-Monthly Settlement Report means a report in substantially
the form attached as Part B of Schedule 6 to the Master Receivables Purchase and
Servicing Agreement and containing such additional information as the Master
Purchaser or the Funding Agent may reasonably request from time to time,
prepared by the Master Servicer and delivered to the Master Purchaser, the MP
Cash Manager and the Collateral

Page 29



--------------------------------------------------------------------------------



 



Monitoring Agent in accordance with Clause 14.2 of the Master Receivables
Purchase and Servicing Agreement;
Material Adverse Effect means a material adverse effect on:

(a)   the collectability, enforceability or value of the Receivables or any
significant portion thereof;   (b)   the ability of the Master Purchaser, a
Seller, VEC, a Servicer, the Parent, the VC Subordinated VLN Facility Provider
or the Subordinated VLN Facility Provider to perform any of its respective
obligations under the Transaction Documents to which it is a party;   (c)   the
legality, validity or (subject to any qualifications or reservations set out in
the legal opinions listed in Part B of Schedule 3) enforceability of the
Transaction Documents (including, without limitation, the validity,
enforceability or priority of any of the Encumbrances granted thereunder) or the
rights of any Noteholder or Lender under the Transaction Documents; or   (d)  
the business, assets, operations or financial condition of the Parent and its
Subsidiaries, taken as a whole;

Maximum Commitment Amount means, in respect of any Lender and/or Noteholder
either (i) the amount set out against that Lender’s or Noteholder’s name in the
fourth column of Schedule 1 to the Variable Funding Agreement less any part of
that commitment amount transferred by that Lender or Noteholder to another
Noteholder in accordance with the provisions of the Variable Funding Agreement
and the Conditions, or (ii) as applicable, the amount set out as a Noteholder’s
Maximum Commitment Amount in a Note Transfer less any part of that commitment
amount transferred by that Noteholder in accordance with the provisions of the
Variable Funding Agreement and the Conditions after the date of such Note
Transfer;
Maximum EUR Available Amount means, as at a Determination Date an amount
calculated as equal to the EUR Equivalent of:

             
 
  (A x B) x    C    
 
         
 
     D    

where:

         
A
  =   the Net Receivables Pool Balance as at such Determination Date;
 
       
B
  =   the Adjusted Advance Rate Percentage;
 
       
C
  =   the USD Equivalent of the aggregate Outstanding Balance of all Purchased
EUR Receivables; and
 
       
D
  =   the sum of (i) the aggregate Outstanding Balance of all Purchased USD
Receivables, (ii) the USD Equivalent of the aggregate Outstanding Balances of
all Purchased EUR Receivables and (iii) the USD Equivalent of the aggregate
Outstanding Balance of all Purchased GBP Receivables;

Page 30



--------------------------------------------------------------------------------



 



Maximum GBP Available Amount means, as at a Determination Date an amount
calculated as equal to the GBP Equivalent of:

             
 
  (A x B) x    C    
 
         
 
     D    

where:

         
A
  =   the Net Receivables Pool Balance as at such Determination Date;
 
       
B
  =   the Adjusted Advance Rate Percentage;
 
       
C
  =   the USD Equivalent of the aggregate Outstanding Balance of all Purchased
GBP Receivables; and
 
       
D
  =   the sum of (i) the aggregate Outstanding Balance of all Purchased USD
Receivables, (ii) the USD Equivalent of the aggregate Outstanding Balances of
all Purchased EUR Receivables and (iii) the USD Equivalent of the aggregate
Outstanding Balance of all Purchased GBP Receivables;

Maximum USD Available Amount means, as at a Determination Date an amount
calculated as equal to:

             
 
  (A x B) x    C    
 
         
 
     D    

where:

         
A
  =   the Net Receivables Pool Balance as at such Determination Date;
 
       
B
  =   the Adjusted Advance Rate Percentage;
 
       
C
  =   the aggregate Outstanding Balance of all Purchased USD Receivables; and
 
       
D
  =   the sum of (i) the aggregate Outstanding Balance of all Purchased USD
Receivables, (ii) the USD Equivalent of the aggregate Outstanding Balances of
all Purchased EUR Receivables and (iii) the USD Equivalent of the aggregate
Outstanding Balance of all Purchased GBP Receivables;

Minimum Consolidated Excess Liquidity means as at any date the sum of A+B+C
where:

         
A
  =   Minimum Excess Liquidity as at such date;
 
       
B
  =   the USD Equivalent of the aggregate amount of cash and cash equivalents of
the Sellers deposited or held in deposit or investment accounts maintained with
Citibank or any of its Affiliates and up to two other Lenders as at such date;
and
 
       
C
  =   an amount calculated as equal to: (i) the lower of (A) the Variable
Funding Facility Limit and the product of the Net Receivables Pool Balance as at
such date and (B) the then applicable Adjusted Advance

Page 31



--------------------------------------------------------------------------------



 



         
 
      Rate minus (ii) the aggregate USD Equivalent of the Principal Amount
Outstanding of all Notes as at such date;

Minimum Excess Liquidity has the meaning given to it as at the Closing Date in
the US ABL Credit Agreement, it being agreed (i) that any amendment made after
the Closing Date to such definition in the US ABL Credit Agreement shall not
have the effect of amending this definition unless such amendment is made in
accordance with Clause 13 of this Deed and (ii) that any termination of or
waiver under the US ABL Credit Agreement shall not affect this definition;
Monthly Determination Date means the last day of each calendar month, with the
first such Monthly Determination Date being 31 July 2006;
Monthly Determination Period means any of the periods beginning on (but
excluding) a Monthly Determination Date and ending on (and including) the next
following Monthly Determination Date provided that the first such period shall
commence on the Cut-Off Date and end on the first Monthly Determination Date
following the Funding Date;
Monthly Reporting Date means the ninth Business Day of each calendar month, with
the first Monthly Reporting Date being 13 September 2006;
Monthly Settlement Date means the third Business Day following a Monthly
Reporting Date, with the first Monthly Settlement Date being 18 September 2006;
Moody’s means Moody’s Investors Service Limited or the successor to its rating
business;
MP Cash Manager means Citibank acting through its London Branch or such other
person from time to time appointed by the Master Purchaser to act as its MP Cash
Manager in accordance with the Cash Management Agreement;
MRPSA Deed of Amendment means the deed of amendment and restatement in respect
of the Master Receivables Purchase and Servicing Agreement dated on or about the
Second Closing Date entered into between each of the parties to the Master
Receivables Purchase and Servicing Agreement;
MRPSA Deed of Formalisation means the deed of formalisation to raise the Master
Receivables Purchase and Servicing Agreement into public status under Spanish
law executed by the Spanish Sellers, VEC, VC, the Master Purchaser, the Funding
Agent, the Collateral Monitoring Agent and the Security Trustee dated on or
about 29 October 2008 and entered into before a Spanish Notary;
Negative Balance has the meaning given to it in Clause 3.8 (Reconciliation on
Settlement Date) of the Master Receivables Purchase and Servicing Agreement;
Net Receivables Pool Balance means, as at any date, the NRPB Before Excess
Concentrations and Exchange Rate Protection as at such date reduced (without
double counting or duplication) by the sum of:

(a)   an amount expressed in USD equal to the sum of (i) the aggregate Excess
Concentrations in respect of Purchased USD Receivables, (ii) the USD Equivalent
of the aggregate Excess Concentrations in respect of Purchased EUR

Page 32



--------------------------------------------------------------------------------



 



    Receivables, and (iii) the USD Equivalent of the aggregate Excess
Concentrations in respect of Purchased GBP Receivables; and   (b)   the Exchange
Rate Adjustment Amount;

Non-Conforming Receivable has the meaning specified in Clause 7.1 of the Master
Receivables Purchase and Servicing Agreement and Clause 7.1 of the VC
Receivables Purchase Agreement;
Non-French Receivables Deposit Accounts means each of the accounts in the name
of a Seller or VEC with the Deposit Account Banks as set out in Schedule 8 and
each of the Master Purchaser Portuguese Deposit Accounts into which are
collected amounts paid by Obligors in respect of Purchased Receivables which are
not French Receivables (or such other account(s) of any Seller or VEC (or of the
Master Purchaser) with such other bank(s) as may, with the prior written consent
of the Collateral Monitoring Agent, be utilised for the collection of such
amounts);
North American Programme means the asset based credit facility secured on, inter
alia, receivables relating to the supply of automotive products by certain
subsidiaries of the Parent effected pursuant to the US ABL Credit Agreement;
Note means a loan note issued by the Issuer under the Variable Funding
Agreement, denominated in EUR, USD or GBP and issued in registered form
substantially in the form set out in Schedule 2 to the Variable Funding
Agreement with the Conditions set out in Schedule 3 of the Variable Funding
Agreement;
Note Interest Rate has the meaning given to it in the Variable Funding
Agreement;
Note Principal Payment has the meaning given to it in Condition 4.3;
Note Programme Limit has the meaning given to it in Clause 2.1 of the Variable
Funding Agreement;
Note Transfer means any transfer substantially in the form set out in Schedule 4
to the Variable Funding Agreement entered into to transfer a Note from a
Noteholder to another person;
Noteholder means the registered holder of a Note issued pursuant to the Variable
Funding Agreement;
Noteholder Accession Letter means the letter substantially in the form set out
in Schedule 4 to the Variable Funding Agreement;
Noteholder Account means each Noteholder USD Account, each Noteholder EUR
Account and each Noteholder GBP Account;
Noteholder EUR Account means:

(a)   in respect of Citibank, N.A., account no. 780839 at Citibank N.A., London
(Swift Code: CITGB2L);

Page 33



--------------------------------------------------------------------------------



 



(b)   in respect of UBS AG, London Branch, account IBAN: DE58501306002864438010
at UBS Deutschland AG Frankfurt (UBSWDEFFXXX) for the account of UBS AG, London
Branch (UBSWGB2LXXX);   (c)   in respect of BNP Paribas, to its account at BNP
Paribas SA (Swift Code: BNPAFRPPPTX);   (d)   in respect of BNP Paribas, Dublin
Branch, account no.: 002680161 at BNP Paribas, Paris Branch (Swift Code:
BNPAFRPP), for the account of BNP Paribas, Dublin Branch (Swift Code: BPLA1E3D);
  (e)   in respect of JPMorgan Chase Bank N.A., account no.:6231400604 at J P
Morgan Chase, Frankfurt (Swift Code: CHASDEFX) for the account of J P Morgan
Chase Bank, London (Swift Code: CHASGB2L);   (f)   in respect of Bank of America
N.A., account no.: 55848025 in the name of Bank of America N.A., London;   (g)  
in respect of Credit Suisse, account no.: 8545111 at Citibank, N.A., London
Branch (Swift Code: CITIGB2L);   (h)   in respect of Deutsche Bank AG London,
account no.: 9257999 at Deutsche Bank AG Frankfurt (Swift Code: DEUTDEFF), for
the account of: Deutsche Bank London (Swift Code: DEUTGB2L);   (i)   in respect
of The Bank of New York Mellon, account no.: 468-800-9710 at Bank of New York
Mellon, Frankfurt (Swift Code: IRVTDEFX) for the account of Bank of New York
Mellon, New York in favour of: Grand Cayman Islands, Ref: Visteon European;  
(j)   in respect of Wachovia Capital Finance Corporation (Central), account no.:
59023107 at Lloyds TSB Bank London (Swift Code: LOYDGB2LXXX) for the account of
Wachovia Bank London (Swift Code: ID PNBPGB2L);   (k)   in respect of The CIT
Group/Business Credit, Inc., account no.: 6231400604 at J.P. Morgan AG,
Frankfurt (Swift Code: CHASDEFX) for the account of JPMorgan Chase Bank N.A.
London (Swift Code: CHASGB2L) for further credit to account no.: 32771301 for
the account of CIT Lending Services (EUR);   (l)   in respect of Kings Cross
Asset Funding No. 6, account no.: GB46BOFA16505029087021 and account name BANA
RE LASALLE GTS at Bank of America (BOFAGB22) for the account of ABN Amro Bank
N.V., London Branch reference: LOAN NAME/EXPLANATION.

or in each case such other account denominated in EUR as may from time to time
be notified in writing by the relevant Noteholder to the Issuer and the Funding
Agent for the receipt of payments in respect of the EUR Note held by that
Noteholder;
Noteholder GBP Account means:

Page 34



--------------------------------------------------------------------------------



 



(a)   in respect of Citibank, N.A., account no.: 9380008011 at Citibank N.A., 11
Jewry Street EC2, London (Sort Code: 185004) for the account of Citibank NA,
London;   (b)   in respect of UBS AG, London Branch, the account of UBS AG,
London (UBSWGB2LXXX), Sort Code 232323;   (c)   in respect of BNP Paribas, to
its account at Barclays Bank Plc, London (Swift Code: BARC GB 22);   (d)   in
respect of BNP Paribas, Dublin Branch, account no.: 026010 001 40 000 at BNP
Paribas, London Branch (Swift Code: BNPAGB22), for the account of BNP Paribas,
Dublin Branch (Swift Code: BNPAIE2D);   (e)   in respect of JPMorgan Chase Bank,
N.A., the account of J P Morgan Chase Bank, London (Direct Sort Code: 60-92-42);
  (f)   in respect of Bank of America N.A., account no.: 55848033 in the name of
Bank of America NA., London;   (g)   in respect of Credit Suisse, account no.:
39269462 at HSBC Bank plc, London Branch (Sort Code: 400515);   (h)   in respect
of Deutsche Bank AG London, the account of Deutsche Bank AG, London Branch, Sort
Code 40-50-81;   (i)   in respect of The Bank of New York Mellon, account no.:
464-600-8260 at Bank of New York Mellon, London (Swift Code: IRVTGB2X) for the
account of Bank of New York Mellon, New York, in favour of: Grand Cayman
Islands;   (j)   in respect of Wachovia Capital Finance Corporation (Central),
account no.: 12251333 at The Royal Bank of Scotland, London (Direct Sort Code:
16-56-71) for the account of Wachovia Bank London (Swift Code: PNBPGB2L);   (k)
  in respect of The CIT Group/Business Credit, Inc., account no.: 32771302 for
the account of CIT Lending Services (GBP) paid direct from JPMorgan Chase Bank,
N.A. (Swift Code: CHASGB2L, Sort Code: 60-92-42);   (l)   in respect of Kings
Cross Asset Funding No. 6, account no.: GB68BOFA16505029087013 and account name
BANA RE LASALLE GTS at Bank of America (BOFAGB22) for the account of ABN Amro
Bank N.V., London Branch reference: LOAN NAME/EXPLANATION.

or in each case such other account denominated in GBP as may from time to time
be notified in writing by the relevant Noteholder to the Issuer and the Funding
Agent for the receipt of payments in respect of the GBP Note held by that
Noteholder;
Noteholder USD Account means:

(a)   in respect of Citibank, N.A., account no.: 10990765 at Citibank N.A.,
London (Swift Code: CITIGB2L) for the account of Citibank N.A., London,;

Page 35



--------------------------------------------------------------------------------



 



(b)   in respect of UBS AG, London Branch, account no.: 101-WA-140007-000 at UBS
AG, Stamford (UBSWUS33XXX) for the account of UBS AG, London Branch
(UBSWGB2LXXX);   (c)   in respect of BNP Paribas, account no.: 0200 194093 00136
at BNP Paribas New York (Swift Code: BNP A US 3N) for the account of BNP Paribas
SA (Swift Code: BNPAFRPPPTX);   (d)   in respect of BNP Paribas, Dublin Branch,
account no.: 0200 1927590 0110 at BNP Paribas New York Branch (Swift Code:
BNPAUS3N) for the account of BNP Paribas, Dublin Branch (Swift Code: BNPAIE2D);
  (e)   in respect of JP Morgan Chase, account no.: 0010962009 at JP Morgan
Chase New York (Swift Code: CHASUS33XXX) for the account of JP Morgan Chase
Bank, London (Swift Code: CHASGB2L);   (f)   in respect of Bank of America N.A.,
the account of Bank of America, New York (Swift Code: BOFAUS3N) with further
credit to Bank of America N.A., London account no.: 55848017;   (g)   in respect
of Credit Suisse, account no.: 890-0492-627 at The Bank of New York Mellon (ABA:
021000018) for the account of CS Agency Cayman;   (h)   in respect of Deutsche
Bank AG London, account no.: 04411739 at Bankers Trust Co. NY (Swift Code
BKTRUS33), for the account of Deutsche Bank London (Swift Code: DEUTGB2L);   (i)
  in respect of The Bank of New York, account no.: GLA111556 at The Bank of New
York (ABA 021000018) in the name of Commercial Loan Dept;   (j)   in respect of
Wachovia Capital Finance Corporation (Central), account no.: 59023107 at Lloyds
TSB Bank London (Swift Code: LOYDGB2LXXX) for the account of Wachovia Bank
London (Swift Code: PNBPGB2L);   (k)   in respect of The CIT Group/Business
Credit, Inc., account no.: 144-0-64425 at JP Morgan Chase Bank for the account
of The CIT Group/Business Credit, Inc.;   (l)   in respect of Kings Cross Asset
Funding No. 6, account no.: GB45BOFA16505029087039 and account name BANA RE
LASALLE GTS at Bank of America (BOFAGB22) for the account of ABN Amro Bank N.V.,
London Branch reference: LOAN NAME/EXPLANATION.

or in each case such other account denominated in USD as may from time to time
be notified in writing by the relevant Noteholder to the Issuer and the Funding
Agent for the receipt of payments in respect of the USD Note held by that
Noteholder;
Notes means the USD Notes, the EUR Notes and the GBP Notes;
NRPB Before Excess Concentrations and Exchange Rate Protection means on any date
the Aggregate USD Equivalent Purchase Price as at such date reduced (for the
avoidance of doubt without double counting or duplication) by the sum of:

Page 36



--------------------------------------------------------------------------------



 



(a)   the aggregate of (i) the Outstanding Balance of Purchased USD Receivables
that are not Eligible Receivables as at such date, and (ii) the USD Equivalent
of the Outstanding Balances of Purchased EUR Receivables and Purchased GBP
Receivables that are not Eligible Receivables as at such date;   (b)   the
aggregate of (i) the Outstanding Balance of Purchased USD Receivables that are
subject to litigation, dispute or counterclaim, and (ii) the USD Equivalent of
the Outstanding Balances of all Purchased EUR Receivables and Purchased GBP
Receivables that are subject to litigation, dispute or counterclaim;   (c)   the
sum of (i) the aggregate outstanding amount of deposits or advance payments
received in USD by a Seller or Servicer from any Obligor which are not
Collections received in respect of Purchased USD Receivables, and (ii) the USD
Equivalent of the aggregate outstanding amount of deposits or advance payments
received in EUR or GBP by a Seller or Servicer from any Obligor which are not
Collections received in respect of Purchased EUR Receivables or Purchased GBP
Receivables respectively;   (d)   the sum of (i) the aggregate amount of
Unapplied USD Cash at such time, (ii) the USD Equivalent of the aggregate amount
of Unapplied EUR Cash at such time and (iii) the USD Equivalent of the aggregate
amount of Unapplied GBP Cash at such time;   (e)   the sum of (A) the aggregate
amount of (i) Unapplied Credit Notes issued by the Sellers or VEC in USD and
(ii) all other credit notes, refunds, discounts, allowances or reverse invoices
permitted or issued by the Sellers or VEC, as the case may be, against any
Purchased USD Receivables at such time, and (B) the USD Equivalent of the
aggregate amount of (i) Unapplied Credit Notes issued by the Sellers or VEC, as
the case may be, in EUR or GBP and (ii) all other credit notes, refunds,
discounts, allowances or reverse invoices permitted or issued by the Sellers or
VEC, as the case may be, against any Purchased EUR Receivables or Purchased GBP
Receivables at such time;   (f)   the aggregate of all amounts (actual but not
contingent) owed by the Sellers to any Obligors (or owed by VEC to any Obligor)
(if such amount is denominated in any currency other than USD, then as expressed
in its USD Equivalent);   (g)   an amount expressed in USD equal to the
aggregate amount of Manual Invoices as at such date (if any such amount is
denominated in EUR or GBP, then as expressed in its USD Equivalent);   (h)   an
amount expressed in USD equal to the aggregate amount of Chargebacks as at such
date (if any such amount is denominated in EUR or GBP, then as expressed in its
USD Equivalent);   (i)   an amount expressed in USD equal to the Payment Term
Excess Amount as at such date (if any such amount is denominated in EUR or GBP,
then as expressed in its USD Equivalent); and   (j)   such other reserves or
deductions which the Collateral Monitoring Agent, in its reasonable discretion,
determines appropriate and notifies to the Servicers;

Page 37



--------------------------------------------------------------------------------



 



Obligor means a customer of a Seller or VEC, as the case may be, who is party to
a Contract relating to the supply of automotive products giving rise to
Receivables but shall not include any customer which is an Affiliate of the
Seller, VEC or the Parent;
Outstanding Balance means, in relation to a particular Purchased Receivable on a
particular date, the total balance of the amounts outstanding thereunder
(including any applicable VAT thereon);
Parent means Visteon Corporation, a corporation incorporated under the laws of
the State of Delaware with its principal place of business at One Village Center
Drive, Van Buren Township, Michigan 48111, U.S.A.;
Parent Undertakings means the letter of undertaking from the Parent dated 14
August 2006 and the further letter of undertaking from the Parent dated on or
about the Second Closing Date, under which the Parent undertakes that each of
the Sellers, VEC and the Servicers will duly and punctually perform their
respective obligations and duties under each of the Transaction Documents;
Payment Date means:

(a)   in respect of the Receivables which were existing as at the Funding Date
and purchased from a Seller at such time, the Funding Date; and   (b)   in
respect of any Receivables purchased at any time thereafter during the
Securitisation Availability Period, any date on which the Purchase Price in
respect of such Receivables is paid;

Payment Term Excess Amount means, on any date, an amount expressed in USD that
is equivalent to the amount by which the aggregate outstanding balance of
Purchased Receivables that are required to be paid in full between 125 and
180 days from the invoice date exceeds 10 per cent. of the Receivables Pool (for
the purposes of this calculation, all amounts denominated in EUR or GBP being
expressed in their USD Equivalent);
Peak Receivables Balance means, in respect of a Monthly Determination Period and
a particular Obligor, an amount equal to the highest aggregate amount of the USD
Equivalent of the Outstanding Balances of all Receivables owed by that Obligor
to the Sellers in that Monthly Determination Period;
Person means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof;
Pool Receivables means at any time all Purchased Receivable then outstanding;
Portuguese Account Control Agreements means each account control agreement
entered into by Visteon Portuguesa Limited in accordance with the Master
Receivables Purchase and Servicing Agreement between, amongst others, the Master
Purchaser, the applicable Deposit Account Bank(s) and the Security Trustee in
respect of the Non-French Receivables Deposit Accounts in the name of the
Portuguese Seller;

Page 38



--------------------------------------------------------------------------------



 



Portuguese FCC Account Control Agreements means each account control agreement,
entered into by Visteon Portuguesa Limited in accordance with the FCC Master
French Receivables Transfer Agreement, between, amongst others, the FCC
Management Company, the FCC Custodian and the applicable Deposit Account Bank(s)
in respect of the French Receivables Deposit Accounts in the name of the
Portuguese Seller;
Portuguese Seller means Visteon Portuguesa Limited;
Potential Master Purchaser Event of Default means any event which with the
giving of notice or the lapse of time would constitute, or the existence of any
circumstance permitting a determination that if made would give rise to, a
Master Purchaser Event of Default or any combination thereof;
Potential Servicer Default means any event which with the giving of notice or
the lapse of time would constitute, or the existence of any circumstance
permitting a determination that if made would give rise to a Servicer Default or
any combination thereof;
Potential Termination Event means any event which with the giving of notice or
the lapse of time would constitute, or the existence of any circumstance
permitting a determination that if made would give rise to a Termination Event
or any combination thereof;
Principal Amount Outstanding means, on any given date in respect of a Note:

(a)   the initial par value of the Note, less   (b)   the aggregate amount of
all Note Principal Payments in respect of such Note that have become due and
payable and have been paid on or prior to such given date, plus   (c)   the
aggregate amount of each payment of Further Subscription Price in respect of
such Note;

Programme Termination Date means the earliest to occur of: (a) the fifth
anniversary of the Closing Date and (b) the date on which a Termination Event
occurs and has been notified by the Collateral Monitoring Agent to the Parent;
Purchase Date means, (a) in respect of a Receivable which was existing as at the
Funding Date, the Funding Date and (b) in respect of a Receivable not existing
as at the Funding Date, the date on which such Receivable arises;
Purchase Price means, in respect of each Purchased Receivable:
A x (1-B)
where:
A is the Outstanding Balance of such Purchased Receivable on its Payment Date
appearing on the relevant Invoice or otherwise recorded on the computer system
or records of a Seller; and

Page 39



--------------------------------------------------------------------------------



 



B is the relevant Discount Percentage for such Purchased Receivable as at the
most recent Determination Date;
Purchased French Receivable means a Purchased Receivable which is a French
Receivable;
Purchased Receivable means:

(a)   for the purposes of any Transaction Document other than the VC Receivables
Purchase Agreement, (i) any Assignable Receivable which has been purchased by
the Master Purchaser pursuant to the Master Receivables Purchase and Servicing
Agreement, which remains outstanding and which has not been repurchased by a
Seller, (ii) any English Restricted Receivable held on trust by the English
Seller pursuant to the English Restricted Receivables Trust which remains
outstanding and reference thereto shall include, unless the context otherwise
requires, the beneficial interest of the Master Purchaser under the English
Restricted Receivables Trust in respect thereof and (iii) any French Receivable
which has been purchased by FCC Visteon pursuant to the FCC Master French
Receivables Transfer and Servicing Agreement, which remains outstanding and
which has not been repurchased by the Seller; and   (b)   for the purposes of
the VC Receivables Purchase Agreement, any Assignable Receivable which has been
purchased by the Purchaser pursuant to the VC Receivables Purchase Agreement,
which remains outstanding and which has not been repurchased by VEC;

Purchased EUR Receivable means a Purchased Receivable that is a EUR Receivable;
Purchased GBP Receivable means a Purchased Receivable that is a GBP Receivable;
Purchased USD Receivable means a Purchased Receivable that is a USD Receivable;
Purchaser means VC Receivables Financing Corporation Limited being a company
incorporated in Ireland;
Purchaser Transaction Account means:

(a)   the EUR denominated account;   (b)   the USD denominated account; and  
(c)   the GBP denominated account,

each in the name of the Purchaser with the Purchaser Transaction Account Bank
and with such account number as notified to the Parties from time to time or
such other accounts in the name of the Purchaser with the Purchaser Transaction
Account Bank as the Purchaser may be permitted to open by the Collateral
Monitoring Agent and which are notified to the other parties in accordance with
this Deed;
Purchaser Transaction Account Bank means Citibank, N.A., London Branch, or such
other bank appointed from time to time in replacement thereof pursuant to and in
accordance with the Transaction Documents;

Page 40



--------------------------------------------------------------------------------



 



Receivable means each amount payable by an Obligor resident in an Eligible
Country or in Sweden or the United States of America, for automotive products
supplied by a Seller (or VEC) to an Obligor under a Contract and all rights to,
or to demand, sue for, recover, receive and give receipts for payment of any
such amount or any invoice and the proceeds of payment and any Related Security
with respect thereto;
Receivables Pool means the aggregate of the USD Equivalent of the Outstanding
Balances of all Purchased Receivables at any time;
Receivables Warranties means the representations and warranties set out in
Part B of Schedule 1 to the Master Receivables Purchase and Servicing Agreement;
Receiver means a receiver appointed by the Security Trustee pursuant to Clause
19 of the Master Purchaser Deed of Charge;
Reference Rate shall have the meaning given to it in Schedule 8 to the Variable
Funding Agreement or such other higher rate as may be notified in writing by the
Parent to the Funding Agent, the Collateral Monitoring Agent, the Master
Purchaser and the Lenders in accordance with Clause 20.5;
Register has the meaning given to it in the Conditions;
Registrar has the meaning given to it in the Conditions;
Regulation S means Regulation S under the Securities Act;
Related Contract Rights means, in relation to a Receivable, any rights
(including without limitation, rights of retention of title) under or relating
to the Contract to which such Receivable relates;
Related Debt Termination Event means in respect of the Notes, the occurrence of
any Subordinated VLN Termination Event or the acceleration of the Subordinated
VLN or the VC Subordinated VLN pursuant to Clause 10.2 of the Subordinated VLN
Facility Agreement or Clause 10.2 of the VC Subordinated VLN Facility Agreement,
as the case may be;
Related Security means all security interests, liens, guaranties, insurance,
letters of credit and other agreements securing or supporting payment of any
Receivable, returned goods relating to any sale giving rise to a Receivable (to
the extent achievable under applicable law), the contract, invoice(s) and books
and records relating to any Receivable;
Relevant Jurisdiction means each of Ireland, the United Kingdom, France and the
United States of America;
Reporting Date means a Monthly Reporting Date, or a Semi-Monthly Reporting Date,
as the case may be;
Required Dilution Reserve Percentage means, on any date, a percentage equal to
the amount (if any) by which the Three Month Average Dilution Ratio calculated
(if such date is a Monthly Determination Date) as at such date or (if such date
is not a Monthly Determination Date) as at the immediately preceding Monthly
Determination Date exceeds 5 per cent.;

Page 41



--------------------------------------------------------------------------------



 



Review means third party (including without limitation by the Collateral
Monitoring Agent, the Security Trustee or any of their respective Affiliates)
reviews, inspections and verifications of the Receivables, the Related Security
and the related books and records and collection systems of the Sellers (or VEC)
and/or the Servicers in accordance with the customary procedures for
securitisation transactions adopted by the Collateral Monitoring Agent;
S&P means Standard and Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. or the successor to its rating business;
Screen Rate means:

(a)   in relation to USD LIBOR, the British Bankers’ Association Interest
Settlement Rate for USD deposits; and   (b)   in relation to GBP LIBOR, the
British Bankers’ Association Interest Settlement Rate for GBP deposits; and  
(c)   in relation to EURIBOR, the percentage rate per annum determined by the
Banking Federation of the European Union for the relevant period,

in each case as displayed on the appropriate page of the Reuters screen. If the
agreed page is replaced or service ceases to be available, the Funding Agent may
specify another page or service displaying the appropriate rate after
consultation with the Lenders and in each case acting in good faith;
Second Closing Date means 29 October 2008;
Second Closing Date Conditions Precedent means the conditions precedent set out
in Schedule 3 to the Framework Deed of Amendment;
Second Closing Date FCC Documents means:

(a)   the Master French Receivables Transfer and Servicing Agreement Amendment
Agreement No.1;   (b)   the FCC Regulations Amendment Agreement No.1;   (c)  
the FCC Units Subscription Agreement;   (d)   the Master French Definitions
Agreement Amendment Agreement No.1; and   (e)   the FCC Units Pledge Agreement
Amendment Agreement;

Second Closing Date Transaction Documents means:

(a)   the Framework Deed of Amendment;   (b)   the MRPSA Deed of Amendment;  
(c)   the Master Purchaser Deed of Charge Deed of Amendment;

Page 42



--------------------------------------------------------------------------------



 



(d)   the Parent Undertaking in respect of VEC and VC dated on or about the
Second Closing Date;   (e)   the VC Receivables Purchase Agreement;   (f)   the
VC Subordinated VLN Loan Facility Agreement;   (g)   the declaration of trust
entered into by the US Sub-Servicer for the benefit of the Master Purchaser
dated on or about the Second Closing Date in respect of the US Sub-Servicer
Master Purchaser Collection Accounts held with Bank of America, London Branch;  
(h)   the VSI MRPSA Deed of Novation;   (i)   the VSI MFRTSA Deed of Novation;  
(j)   the CSA MRPSA Deed of Novation;   (k)   the CSA MFRTSA Deed of Novation;  
(l)   the MRPSA Deed of Formalisation;   (m)   VC Receivables Purchase Agreement
Deed of Formalisation;   (n)   the French Agreement Deed of Formalisation;   (o)
  the Second Closing Date FCC Documents;

Second Cut-Off Date means 31 October 2008;
Securities Act means the United States Securities Act of 1933, as amended;
Securitisation Availability Period means the period from and including the
Funding Date to (but excluding) the Programme Termination Date;
Security Trustee means The Law Debenture Trust Corporation p.l.c. and/or any
other person acting as security trustee from time to time pursuant to the Master
Purchaser Deed of Charge;
Sellers means each of VC Receivables Financing Corporation Limited, Visteon
Deutschland GmbH, Visteon Systemes Interieurs S.A.S., Visteon Ardennes
Industries S.A.S., Visteon Sistemas Interiores España, S.L.U., Cádiz
Electrónica, S.A.U., Visteon Portuguesa Limited and, subject to Clause 5 of the
Framework Deed of Amendment, Visteon UK Limited, each in its capacity as seller
of Receivables to the Master Purchaser under the Master Receivables Purchase and
Servicing Agreement;
Seller Account means in respect of a Seller and an Agreed Currency, the bank
account of that Seller (other than a Deposit Account) as notified in writing by
that Seller to the Master Purchaser, the Collateral Monitoring Agent and the MP
Cash Manager;
Seller Credit and Collection Procedures means the origination, credit and
collection procedures employed by the Sellers and VEC in relation to the
provision and sale of

Page 43



--------------------------------------------------------------------------------



 



automotive products and related services as set out on the read only computer
disc attached to this Deed as Schedule 9;
Seller Permitted Encumbrance means:

(a)   any Encumbrance created by a Seller by or pursuant to the Transaction
Documents; and   (b)   any netting or set-off arrangement pursuant to which a
Deposit Account Bank is permitted to deduct the amount of any normal account
fees owed to it in connection with a Deposit Account from amounts standing to
the credit of such Deposit Account;

Seller Permitted Indebtedness means in respect of a Seller, any indebtedness
that such Seller would not be prohibited from creating, issuing, incurring,
assuming or becoming liable in respect of pursuant to Article VI, Section 6.01
of the US ABL Credit Agreement as at the Closing Date it being agreed (i) that
any amendment made after the Closing Date to such provision of the US ABL Credit
Agreement shall not have the effect of amending this definition unless such
amendment is made in accordance with Clause 13 of this Deed and (ii) that any
termination of or waiver under the US ABL Credit Agreement shall not affect this
definition;
Seller Proportion means as at any date and in respect of a Seller the proportion
(expressed as a percentage) calculated by dividing (i) the aggregate USD
Equivalent of the Outstanding Balances of all Purchased Receivables sold to the
Master Purchaser and FCC Visteon by such Seller by (ii) the aggregate USD
Equivalent of the Outstanding Balances of all Purchased Receivables sold to the
Master Purchaser and FCC Visteon by all Sellers;
Seller Warranties means the representations and warranties set out in Part A of
Schedule 1 to the Master Receivables Purchase and Servicing Agreement;
Semi-Monthly Determination Date means the 15th day of each calendar month with
the first Semi-Monthly Determination Date being 15 September 2006;
Semi-Monthly Determination Period means any of the periods beginning on (but
excluding) a Determination Date and ending on (and including) the following
Determination Date provided that the first such period shall commence on the
Cut-Off Date and end on the first Determination Date following the Funding Date;
Semi-Monthly Reporting Date means the fifth Business Day following each
Semi-Monthly Determination Date, with the first Semi-Monthly Reporting Date
being 22 September 2006;
Semi-Monthly Settlement Date means the third Business Day following a
Semi-Monthly Reporting Date, with the first Semi-Monthly Settlement Date being
27 September 2006;
Senior Expenses Percentage means, on any Monthly Determination Date, the
fraction (expressed as a percentage) obtained by dividing the Estimated Master
Purchaser Senior Expenses as at such Monthly Determination Date by the aggregate
of the USD Equivalent of the Outstanding Balances of all Purchased Receivables
as at such Monthly Determination Date;

Page 44



--------------------------------------------------------------------------------



 



Servicer means any of the Master Servicer or any Sub-Servicer, as the context
shall require, and Servicers means the Master Servicer and each Sub-Servicer;
Servicer Default means the occurrence of any of the events described in
Schedule 2;
Servicer Fee Percentage means 0.50 per cent.;
Servicing Fees means the fees referred to in Clause 16 of the Master Receivables
Purchase and Servicing Agreement;
Settlement Date means a Semi-Monthly Settlement Date or a Monthly Settlement
Date, as the case may be;
Short Interest Period means, in relation to any amount of Principal Amount
Outstanding which comprises Further Subscription Price received by the Master
Purchaser in respect of a Note other than on an Interest Payment Date, the
period from (and including) the date on which such Further Subscription Price
was paid by the Noteholder to (but excluding) the immediately following Interest
Payment Date;
Solvency Certificate means each solvency certificate to be executed by a Seller
in the applicable form set out in Schedule 4 to the Master Receivables Purchase
and Servicing Agreement;
Spanish Deeds of Pledge means each of the deeds of pledge of bank accounts
entered into in accordance with Clause 18(o) of the Master Receivable Purchase
and Servicing Agreement between a Spanish Seller, the Master Purchaser and the
Security Trustee in respect of the Non-French Receivables Deposit Accounts in
the name of such Spanish Seller;
Spanish FCC Deeds of Pledge means each of the deeds of pledge of bank accounts,
entered into in accordance with the FCC Master French Receivables Transfer
Agreement, between a Spanish Seller and FCC Visteon in respect of the French
Receivables Deposit Accounts in the name of such Spanish Seller;
Spanish Initial Transfer Period means the period commencing on (and including)
the Funding Date and ending on (and excluding) the immediately following Spanish
Transfer Date;
Spanish Master Purchaser Acceptance means an acceptance of a Spanish Offer Deed
made by the Master Purchaser in the terms, conditions and with the formalities
specified in Schedule 11 to the Master Receivables Purchase and Servicing
Agreement;
Spanish Offer Deed means a Spanish offer deed entered into by a Spanish Seller
before a Spanish Notary in term terms, conditions and with the formalities
specified in Schedule 11 to the Master Receivables Purchase and Servicing
Agreement;
Spanish Purchase Date means, in respect of each Spanish Receivable, the date on
which it is transferred or assigned to the Master Purchaser, in accordance with
Schedule 11 to the Master Receivables Purchase and Servicing Agreement;
Spanish Purchased Receivables means Purchased Receivables that are Spanish
Receivables;

Page 45



--------------------------------------------------------------------------------



 



Spanish Receivables means receivables arising from a Contract governed by
Spanish law;
Spanish Sellers means Visteon Sistemas Interiores España, S.L.U. and Cádiz
Electrónica, S.A.U.;
Spanish Subsequent Transfer Period means each period (not being the Spanish
Initial Transfer Period) commencing on (and including) one Spanish Transfer Date
and ending on (but excluding) the immediately following Spanish Transfer Date;
Spanish Servicer means each of Visteon Sistemas Interiores España, S.L.U. and
Cádiz Electrónica, S.A.U.;
Spanish Transfer Date means the Funding Date and each Monthly Settlement Date;
Spanish Transfer Deed means a Spanish Offer Deed intervened to attach by means
of a notarial form (diligencia) its correspondent Master Purchaser Acceptance;
Spanish Transfer Period means, as the case may be, the Spanish Initial Transfer
Period or any Spanish Subsequent Transfer Period;
ST Fee Letter means the fee letter dated on or about the date hereof between
Visteon Corporation, the Master Purchaser and The Law Debenture Trust
Corporation p.l.c.;
Sub-Servicer means an Initial Sub-Servicer and any sub-servicer appointed after
the Closing Date pursuant to Clause 8 of the Master Receivables Purchase and
Servicing Agreement;
Subordinated VLN Condition and Subordinated VLN Conditions has the meaning given
to it in the Subordinated VLNs;
Subordinated VLN Facility means the committed subordinated note issuance
facility extended by the Subordinated VLN Facility Provider to the Master
Purchaser pursuant to the Subordinated VLN Facility Agreement;
Subordinated VLN Facility Agreement means the facility agreement dated on or
about the Closing Date between the Master Purchaser, the Security Trustee and
the Subordinated VLN Facility Provider;
Subordinated VLN Facility Provider means Visteon Netherlands Finance B.V. and
each other party that accedes to the Subordinated VLN Facility Agreement as a
Subordinated VLN Facility Provider;
Subordinated VLN Final Maturity Date means, in relation to a Subordinated VLN,
the date determined and specified by the Master Purchaser in accordance with the
provisions of the Subordinated VLN Facility Agreement to be the final maturity
date of such Subordinated VLN and, in relation to a VC Subordinated VLN, the
date determined and specified by the Master Purchaser in accordance with the
provisions of the VC Subordinated VLN Facility Agreement to be the final
maturity date of such VC Subordinated VLN;;

Page 46



--------------------------------------------------------------------------------



 



Subordinated VLN Grid means, in relation to a Subordinated VLN, the Grid
contained in the Schedule to such Subordinated VLN showing increases and
decreases in the Subordinated VLN Principal Amount Outstanding of such
Subordinated VLN and maintained by the Subordinated VLN Holder;
Subordinated VLN Holder means the registered holder of a Subordinated VLN issued
pursuant to the Subordinated VLN Facility Agreement;
Subordinated VLN Holder Accession Letter means a letter substantially in the
form set out in Schedule 3 to the Subordinated VLN Facility Agreement;
Subordinated VLN Holder Accounts means such accounts in the name of the
Subordinated VLN Facility Provider denominated in each of EUR, USD or GBP as the
Subordinated VLN Facility Provider and any other Subordinated VLN Holder may
notify in writing from time to time to the Master Purchaser, the Security
Trustee and the MP Cash Manager, it being agreed that the Subordinated VLN
Facility Provider shall notify each of the Master Purchaser, the Security
Trustee and the MP Cash Manager of one such account in each Agreed Currency by
no later than two Business Days prior to the first Settlement Date following the
Closing Date);
Subordinated VLN Initial Funding Request means an offer, substantially in the
form set out in:

(a)   Schedule 5 to the Subordinated VLN Facility Agreement, made by the Master
Purchaser to the Subordinated VLN Facility Provider pursuant to Clause 5.1 of
the Subordinated VLN Facility Agreement, in relation to the issue by the Master
Purchaser of a Subordinated VLN and the subscription by the Subordinated VLN
Facility Provider of such Subordinated VLN; or   (b)   Schedule 5 to the VC
Subordinated VLN Facility Agreement, made by the Master Purchaser to the VC
Subordinated VLN Facility Provider pursuant to Clause 5.1 of the VC Subordinated
VLN Facility Agreement, in relation to the issue by the Master Purchaser of a VC
Subordinated VLN and the subscription by the VC Subordinated VLN Facility
Provider of such VC Subordinated VLN.

Subordinated VLN Initial Subscription Price means, in relation to a Subordinated
VLN, an amount equal to the initial par value of such Subordinated VLN, in the
Agreed Currency in which that Subordinated VLN is denominated, such amount
specified by the Master Purchaser in the Subordinated VLN Initial Funding
Request;
Subordinated VLN Interest Rate has the meaning given to it in the Subordinated
VLN Facility Agreement;
Subordinated VLN Principal Amount Outstanding means, on any given date in
respect of a Subordinated VLN, in the Agreed Currency in which that Subordinated
VLN is denominated:

(a)   the initial par value of the Subordinated VLN, less   (b)   the aggregate
amount of all Subordinated VLN Principal Payments in respect of such
Subordinated VLN that have become due and payable and have been paid on or prior
to such given date, plus

Page 47



--------------------------------------------------------------------------------



 



(c)   the aggregate amount of each payment of a Further Subordinated Advance;

Subordinated VLN Principal Payment has the meaning given to it in Subordinated
VLN Condition 4.3 of the Subordinated VLN Facility Agreement;
Subordinated VLN Required Amount means in respect of:

(a)   USD, the USD Subordinated VLN Required Amount;   (b)   EUR, the EUR
Subordinated VLN Required Amount; and   (c)   GBP, the GBP Subordinated VLN
Required Amount;

Subordinated VLN Termination Event means, in relation to the Subordinated VLNs,
any of the events listed in Condition 6.1 of the Subordinated VLNs and, in
relation to the VC Subordinated VLNs, any of the events listed in Condition 6.1
of the VC Subordinated VLNs;
Subordinated VLNs means the USD Subordinated VLN, the EUR Subordinated VLN and
the GBP Subordinated VLN;
Subscriber means each Noteholder which subscribes for notes pursuant to and in
accordance with the Variable Funding Agreement;
Subsidiary means any corporation or other entity of which securities having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by the Parent, VEC or a Seller or one or more Subsidiaries of the Parent,
VEC or a Seller or the Parent, VEC or a Seller, as the case may be, and one or
more Subsidiaries;
Supplemental Purchase Price has the meaning given to it in Clause 3.9 of the
Master Receivables Purchase and Servicing Agreement;
TARGET 2 means Trans-European Automated Real-time Gross settlement Express
Transfer system which utilises a single shared platform and which was launched
on 19 November 2007;
TARGET Day means a day on which the TARGET 2 system is open for settlement of
payments in EUR;
Taxes means any present or future taxes, levies, duties, charges, fees,
deductions or withholdings of any nature whatsoever imposed or levied by or on
behalf of France, the United Kingdom, Spain, Germany, Portugal, any other
Eligible Country, Ireland or the United States of America, together with any
interest, charges or penalties thereon and Tax and Taxation and similar words
shall be construed accordingly;
Termination Event means the occurrence of any of the events set out in
Schedule 1;
Three Month Average Dilution Ratio means as at any Monthly Determination Date,
the percentage equal to (i) the sum of the Dilution Ratio calculated in respect
of each of the three consecutive Monthly Determination Periods ending on such
Monthly Determination Date divided by (ii) 3;

Page 48



--------------------------------------------------------------------------------



 



Transaction Documents means the Master Receivables Purchase and Servicing
Agreement, each Master Purchaser Receivables Power of Attorney, the VC
Receivables Purchase Agreement, the VEC Receivables Power of Attorney, the
Corporate Services Agreement, each Account Control Agreement, the Variable
Funding Agreement, each Note, the Master Purchaser Deed of Charge, the Master
Purchaser German Receivables Security Assignment Agreement, each other Master
Purchaser Security Document, the Cash Management Agreement, the Subordinated VLN
Facility Agreement, the Subordinated VLNs, the VC Subordinated VLN Facility
Agreement, the VC Subordinated VLNs, the Parent Undertakings, the FCC
Regulations, the FCC Master French Receivables Transfer and Servicing Agreement,
each other FCC Document, this Deed, the First Deed of Amendment, the Framework
Deed of Amendment and any other agreement or document executed pursuant to or in
connection with any of the foregoing;
Treaty Lender means, a person who is treated as a resident of a Treaty State for
the purposes of a Treaty and does not carry on a business in Ireland through a
permanent establishment with which that person’s participation in the
Transaction Documents is effectively connected that subject to the completion of
procedural formalities is entitled to relief from Irish tax on interest under
that Treaty;
Treaty State means a jurisdiction having a double taxation agreement with
Ireland that is in effect (a “Treaty”) which makes provision for full exemption
from tax imposed by Ireland on interest;
UK Account Control Deeds means:

(a)   the declaration of trust (as amended on 26 October 2006) entered into by
the English Sub-Servicer for the benefit of the Master Purchaser dated 14
August 2006 in respect of the English Sub-Servicer Collection Accounts held with
HSBC Bank plc;   (b)   the declaration of trust entered into by the English
Sub-Servicer for the benefit of the Master Purchaser dated on or about the
Second Closing Date 2008 in respect of the English Sub-Servicer Collection
Accounts held with Citibank, N.A. London Branch; and   (c)   the declaration of
trust entered into by the US Sub-Servicer for the benefit of the Master
Purchaser dated on or about the Second Closing Date in respect of the US
Sub-Servicer Master Purchaser Collection Accounts held with Bank of America,
N.A., London Branch,

together with such other account control agreements as may from time to time be
entered into by the English Sub-Servicer or the US Sub-Servicer with the consent
of the Collateral Monitoring Agent and the Funding Agent in respect of any
further English Sub-Servicer Collection Accounts or US Sub-Servicer Master
Purchaser Collection Accounts (as applicable) maintained in England;
UK FCC Account Control Deeds means the declaration of trust entered into with
the consent of the Collateral Monitoring Agent and the Funding Agent by the
English Sub-Servicer for the benefit of FCC Visteon in respect of the French
Receivables Deposit Accounts in the name of the English Seller in accordance
with the FCC Documents;
Unapplied Credit Note means the maximum face amount of any credit note, refund,
discount, adjustment or allowance issued by a Seller (or where VC is the Seller,
VEC)

Page 49



--------------------------------------------------------------------------------



 



which has not been applied to reduce or offset the Outstanding Balance of
Receivables owed by any Obligor;
Unapplied EUR Cash means, on any date, the aggregate amount of cash collections
and other cash proceeds received in EUR on or prior to such date for payment in
respect of or on account of EUR Receivables, the Obligors in respect of which
such EUR amounts have been received, or the EUR Receivable to which such amounts
relate, have not been identified;
Unapplied GBP Cash means, on any date, the aggregate amount of cash collections
and other cash proceeds received in GBP on or prior to such date for payment in
respect of or on account of GBP Receivables, the Obligors in respect of which
such GBP amounts have been received, or the GBP Receivable to which such amounts
relate, have not been identified;
Unapplied USD Cash means, on any date, the aggregate amount of cash collections
and other cash proceeds received in USD on or prior to such date for payment in
respect of or on account of USD Receivables, the Obligors in respect of which
such USD amounts have been received, or the USD Receivable to which such amounts
relate, have not been identified;
US ABL Credit Agreement means the credit agreement dated on or about the date
hereof between, inter alios, the Parent, Citicorp USA, Inc. and JPMorgan Chase
Bank, N.A.;
US Person means a “U.S. person” as defined in Regulation S;
US Sub-Servicer means Visteon Electronics Corporation in its capacity as a
Sub-Servicer appointed under the Master Receivables Purchase and Servicing
Agreement;
US Sub-Servicer Master Purchaser Collection Accounts means the Non-French
Receivables Deposit Accounts in the name of Visteon Electronics Corporation;
USD Equivalent or Dollar Equivalent means on the day on which a calculation
falls to be made (i) in relation to an amount in USD, that amount, (ii) in
relation to an amount in EUR, the amount obtained by applying the applicable USD
Spot Rate as at such date to such amount of EUR, (iii) in relation to an amount
in GBP, the amount obtained by applying the applicable USD Spot Rate as at such
date to such amount of GBP and (i) in relation to an amount in any other
currency, the amount obtained by applying the applicable spot rate of exchange
quoted by Citibank for the purchase in the London Foreign Exchange Market of USD
with that currency at or about 9.00 a.m. (London time) on such date;
USD Further Subordinated Advance has the meaning given to it in Clause 5.5 of
the Subordinated VLN Facility Agreement;
USD Further VC Subordinated Advance has the meaning given to it in Clause 5.5 of
the VC Subordinated VLN Facility Agreement;
USD LIBOR means:

(a)   the applicable Screen Rate; or

Page 50



--------------------------------------------------------------------------------



 



(b)   (if such Screen Rate is not available for the relevant period in relation
to which such interest rate is being determined) the rate (rounded upwards to
four decimal places) as offered by the Funding Agent to leading banks in the
London interbank market,

at or about 11.00 a.m. on the date upon which the determination of the relevant
rate is to be made for the offering of deposits in USD for a period comparable
to the applicable period in relation to which such interest rate is being
determined;
USD Notes means the USD denominated variable loan notes issued by the Issuer and
subscribed for by the Lenders under the Variable Funding Agreement, issued in
registered form substantially in the form set out in Schedule 1 to the Variable
Funding Agreement with the Conditions set out in Schedule 2 of the Variable
Funding Agreement, each such note being a USD Note;
USD Post-Enforcement Priority of Payments means the order of priority of
payments set out in Clause 8.3 of the Master Purchaser Deed of Charge and
reference to a particular item of the USD Post-Enforcement Priority of Payments
is to the corresponding paragraph of Clause8.3 of the Master Purchaser Deed of
Charge;
USD Pre-Enforcement Priority of Payments means the order of priority of payments
set out in Clause 7.4 of the Master Purchaser Deed of Charge and reference to a
particular item of the USD Pre-Enforcement Priority of Payments is to the
corresponding paragraph of Clause 7.4 of the Master Purchaser Deed of Charge;
USD Purchase Price means the Purchase Price payable in USD in respect of USD
Receivables;
USD Receivable means a Receivable that is denominated and payable in USD;
USD Spot Rate means (i) in respect of an amount in EUR on any date, the spot
rate of exchange quoted by Citibank for the purchase in the London Foreign
Exchange Market of USD with EUR at or about 9.00 a.m. (London time) on such date
and (ii) in respect of an amount in GBP on any date, the spot rate of exchange
quoted by Citibank for the purchase in the London Foreign Exchange Market of USD
with GBP at or about 9.00 a.m. (London time) on such date;
USD Subordinated VLN means the USD denominated subordinated variable loan note
issued by the Master Purchaser and subscribed for by the Subordinated VLN
Facility Provider under the Subordinated VLN Facility Agreement, issued in
registered form substantially in the form set out in Schedule 1 to the
Subordinated VLN Facility Agreement with the Subordinated VLN Conditions set out
in Schedule 2 of the Subordinated VLN Facility Agreement;
USD Subordinated VLN Required Amount means as at the Funding Date and as at any
Determination Date, an amount equal to the sum of:

(a)   the aggregate Purchase Price of all Purchased USD Receivables (other than
French Receivables) which are outstanding on such date (or in relation to the
calculation made in respect of the Funding Date which are to be purchased by the
Master Purchaser on the Funding Date); and

Page 51



--------------------------------------------------------------------------------



 



(b)   the principal amount outstanding of any FCC Units denominated in USD then
held by the Master Purchaser;

less the Principal Amount Outstanding of the USD Notes as at such date (or in
relation to the calculation made in respect of the Funding Date which are to be
issued by the Master Purchaser on the Funding Date);
USD VC Proportion means, on any day, the fraction expressed as a percentage
calculated by dividing:

(a)   the Outstanding Balance of all Purchased USD Receivables sold to the
Master Purchaser by VC; by   (b)   the Outstanding Balance of all Purchased USD
Receivables;

USD VC Subordinated VLN means the USD denominated subordinated variable loan
note issued by the Master Purchaser and subscribed for by the VC Subordinated
VLN Facility Provider under the VC Subordinated VLN Facility Agreement, issued
in registered form substantially in the form set out in Schedule 1 to the VC
Subordinated VLN Facility Agreement with the VC Subordinated VLN Conditions set
out in Schedule 2 of the VC Subordinated VLN Facility Agreement;
USD VC Subordinated VLN Required Amount means as at the first Settlement Date
following the Second Closing Date and as at any Determination Date thereafter,
an amount equal to the multiple of:

(a)   the USD VC Proportion; and   (b)   the USD Subordinated VLN Required
Amount,

provided that prior to the Variable Funding Facility Termination Date, the USD
VC Subordinated VLN Required Amount shall not be less than EUR 1,000;
USD VNF Proportion means, on any day, the percentage which is the difference
between:

(a)   100 per cent.; and   (b)   the USD VC Proportion;

USD VNF Subordinated VLN Required Amount means as at the first Settlement Date
following the Second Closing Date and as at any Determination Date thereafter,
an amount equal to the multiple of:

(a)   the USD VNF Proportion; and   (b)   the USD Subordinated VLN Required
Amount,

provided that prior to the Variable Funding Facility Termination Date, the USD
VNF Subordinated VLN Required Amount shall not be less than USD 1,000;
Value Added Tax and VAT shall be construed as a reference to value added tax
under laws of any jurisdiction;

Page 52



--------------------------------------------------------------------------------



 



Variable Funding Agreement means the agreement dated on or about the date hereof
between the Issuer, the Lenders, the Security Trustee and the Funding Agent
relating to the issues of the Notes;
Variable Funding Facility means the note issuance facility granted to the Issuer
by the Lenders under the Variable Funding Agreement to enable the Issuer to
raise funds by issuing Notes and subsequently through advances made by the
Lenders (in the form of increases in the Principal Amount Outstanding of the
Notes);
Variable Funding Facility Limit means, subject to any increase agreed in
accordance with Clause 20, USD 325 million or such other amount as agreed
between the Parent, the Funding Agent and the Lenders;
Variable Funding Facility Termination Date means the earliest to occur of:

(a)   a date designated as such by 5 Business Days’ notice by a Seller or the
Parent;   (b)   5 years from the Closing Date; and   (c)   the occurrence of a
Termination Event.

VC means VC Receivables Financing Corporation Limited a company incorporated in
Ireland;
VC Advance Purchase Price has the meaning given to it in Clause 3.6 (VC Advance
Purchase Price) of the VC Receivables Purchase Agreement;
VC Proportion means in respect of:

(a)   USD, the USD VC Proportion;   (b)   EUR, the EUR VC Proportion; and   (c)
  GBP, the GBP VC Proportion;

VC Purchase Price means in respect of each Purchased Receivable:
A x (1-B)
where:
A is the Outstanding Balance of such Purchased Receivable on its Payment Date
appearing on the relevant Invoice or otherwise recorded on the computer system
or records of VEC; and
B is the relevant Discount Percentage for such Purchased Receivable as at the
most recent Determination Date;
VC Receivables Purchase Agreement means the agreement dated on or about the
Second Closing Date between, inter alios, VEC, the Purchaser, the Master
Purchaser, the Security Trustee, the MP Cash Manager, the Funding Agent, the
Collateral Monitoring Agent and the Parent;

Page 53



--------------------------------------------------------------------------------



 



VC Receivables Purchase Agreement Deed of Formalisation means the deed of
formalisation to raise the VC Receivables Purchase Agreement into public status
under Spanish law executed by VEC, VC, the Master Purchaser, the Funding Agent,
the Collateral Monitoring Agent and the Security Trustee dated on or about 29
October 2008 and entered into before a Spanish Notary;
VC Subordinated VLN Condition and VC Subordinated VLN Conditions has the meaning
given to it in the VC Subordinated VLNs;
VC Subordinated VLN Grid means, in relation to a VC Subordinated VLN, the Grid
contained in the Schedule to such VC Subordinated VLN showing increases and
decreases in the VC Subordinated VLN Principal Amount Outstanding of such VC
Subordinated VLN and maintained by the VC Subordinated VLN Holder;
VC Subordinated VLN Facility means the committed subordinated note issuance
facility extended by the VC Subordinated VLN Facility Provider to the Master
Purchaser pursuant to the VC Subordinated VLN Facility Agreement;
VC Subordinated VLN Facility Agreement means the facility agreement dated on or
about the Second Closing Date between the Master Purchaser, the Security Trustee
and the VC Subordinated VLN Facility Provider;
VC Subordinated VLN Facility Provider means VC Receivables Financing Corporation
Limited a company incorporated in Ireland;
VC Subordinated VLN Holder means the registered holder of a VC Subordinated VLN
issued pursuant to the VC Subordinated VLN Facility Agreement;
VC Subordinated VLN Holder Accession Letter means a letter substantially in the
form set out in Schedule 3 of the VC Subordinated VLN Facility Agreement;
VC Subordinated VLN Holder Accounts means such accounts in the name of the VC
Subordinated VLN Facility Provider denominated in each of EUR, USD or GBP as the
VC Subordinated VLN Facility Provider and any other VC Subordinated VLN Holder
may notify in writing from time to time to the Master Purchaser, the Security
Trustee and the MP Cash Manager, it being agreed that the VC Subordinated VLN
Facility Provider shall notify each of the Master Purchaser, the Security
Trustee and the MP Cash Manager of one such account in each Agreed Currency by
no later than two Business Days prior to the first Settlement Date following the
Second Closing Date;
VC Subordinated VLN Initial Subscription Price means, in relation to a VC
Subordinated VLN, an amount equal to the initial par value of such VC
Subordinated VLN, in the Agreed Currency in which that VC Subordinated VLN is
denominated, such amount specified by the Master Purchaser in the Subordinated
VLN Initial Funding Request;
VC Subordinated VLN Principal Amount Outstanding means, on any given date in
respect of a VC Subordinated VLN, in the Agreed Currency in which that VC
Subordinated VLN is denominated:

(a)   the initial par value of the VC Subordinated VLN, less

Page 54



--------------------------------------------------------------------------------



 



(b)   the aggregate amount of all VC Subordinated VLN Principal Payments in
respect of such VC Subordinated VLN that have become due and payable and have
been paid on or prior to such given date, plus   (c)   the aggregate amount of
each payment of a Further VC Subordinated Advance;

VC Subordinated VLN Principal Payment has the meaning given to it in VC
Subordinated VLN Condition 4.3 of the VC Subordinated VLN Facility Agreement;
VC Subordinated VLN Required Amount means in respect of:

(a)   USD, the USD VC Subordinated VLN Required Amount;   (b)   EUR, the EUR VC
Subordinated VLN Required Amount; and   (c)   GBP, the GBP VC Subordinated VLN
Required Amount;

VC Subordinated VLNs means the USD VC Subordinated VLN, the EUR VC Subordinated
VLN and the GBP VC Subordinated VLN;
VC Supplemental Purchase Price has the meaning given to it in Clause 3.9 of the
VC Receivables Purchase Agreement;
VEC means Visteon Electronics Corporation being a company incorporated in
Delaware;
VEC Account means in respect of VEC and an Agreed Currency, the bank account of
VEC (other than a Deposit Account) as notified in writing by VEC to the
Purchaser, the Master Purchaser, the Collateral Monitoring Agent and the MP Cash
Manager;
VEC Negative Balance has the meaning given to it in Clause 3.8 (Reconciliation
on Settlement Date) of the VC Receivables Purchase Agreement;
VEC Permitted Encumbrance means:

(a)   any Encumbrance created by VEC by or pursuant to the Transaction
Documents; and   (b)   any netting or set-off arrangement pursuant to which a
Deposit Account Bank is permitted to deduct the amount of any normal account
fees owed to it in connection with a Deposit Account from amounts standing to
the credit of such Deposit Account;

VEC Permitted Indebtedness means in respect of VEC, any indebtedness VEC would
not be prohibited from creating, issuing, incurring, assuming or becoming liable
in respect of pursuant to Article VI, Section 6.01 of the US ABL Credit
Agreement as at the Second Closing Date it being agreed (i) that any amendment
made after the Second Closing Date to such provision of the US ABL Credit
Agreement shall not have the effect of amending this definition unless such
amendment is made in accordance with Clause 13 of this Deed and (ii) that any
termination of or waiver under the US ABL Credit Agreement shall not affect this
definition;
VEC Receivables Power of Attorney has the meaning given to it in Clause 2.4 of
the VC Receivables Purchase Agreement;

Page 55



--------------------------------------------------------------------------------



 



Visteon Group means the Parent, any direct or indirect subsidiary of the Parent;
VNF Proportion means in respect of:

(a)   USD, the USD VNF Proportion;   (b)   EUR, the EUR VNF Proportion; and  
(c)   GBP, the GBP VNF Proportion;

VNF Subordinated VLN Required Amount means in respect of:

(d)   USD, the USD VNF Subordinated Required Amount;   (e)   EUR, the EUR VNF
Subordinated Required Amount; and   (f)   GBP, the GBP VNF Subordinated Required
Amount;

VSI MRPSA Deed of Novation means the deed of novation of the pledge over bank
accounts of Visteon Sistemas Interiores España, S.L.U. in relation to the Master
Receivables Purchase and Servicing Agreement between Visteon Sistemas Interiores
España, S.L.U., the Master Purchaser, the Security Trustee, the Funding Agent
and the Collateral Monitoring Agent dated on or about 29 October 2008 and
entered into before a Spanish Notary;
VSI MFRTSA Deed of Novation means the deed of novation of the pledge over bank
accounts of Visteon Sistemas Interiores España, S.L.U. in relation to the FCC
Master French Receivables Transfer and Servicing Agreement between Visteon
Sistemas Interiores España, S.L.U., the FCC Management Company and the FCC
Custodian dated on or about 29 October 2008 and entered into before a Spanish
Notary;
Weighted Average Floating Rate means a percentage calculated as at each Monthly
Determination Date equal to:
(AxB) + (CxD) + (ExF)
                G
where:

         
A
  =   USD LIBOR as at such Monthly Determination Date;
 
       
B
  =   the aggregate Outstanding Balance of Purchased US Receivables as at such
date;
 
       
C
  =   EURIBOR as at such Monthly Determination Date;
 
       
D
  =   the USD Equivalent of the aggregate Outstanding Balance of Purchased EUR
Receivables as at such date;
 
       
E
  =   GBP LIBOR as at such Monthly Determination Date;

Page 56



--------------------------------------------------------------------------------



 



         
F
  =   the USD Equivalent of the aggregate Outstanding Balance of Purchased GBP
Receivables as at such date;
 
       
G
  =   the sum of (i) B, (ii) D, and (iii) F.
 
       
2.2
      Any reference in any Transaction Document to:

administration, examination, bankruptcy, liquidation, dissolution, receivership
or winding-up of a person shall be construed so as to include any equivalent or
analogous proceedings (including any suspension of payments) under the laws of
the jurisdiction in which such person is incorporated (or, if not a company or
corporation, domiciled) or any jurisdiction in which such person has its
principal place of business;
agreed form means, in relation to any documents, the draft of the document which
has been agreed between the relevant parties thereto and initialled on their
behalf for the purpose of identification;
Clause, Recital, Appendix or Schedule in any Transaction Document is, subject to
any contrary indication, a reference to a Clause of, or a recital or appendix or
schedule to, the relevant Transaction Document;
EUR or € or euro means the currency introduced at the commencement of the third
stage of European Economic and Monetary Union as of 1 January 1999 pursuant to
the Treaty establishing the European Communities as amended by the Treaty on
European Union;
holding company means, in relation to a company or corporation, any other
company or corporation in respect of which it is a subsidiary;
including shall be construed as meaning including without limitation;
indebtedness shall be construed so as to include any obligation (whether
incurred as principal or as surety) for the payment or repayment of money,
whether present or future, actual or contingent;
a person shall be construed as being insolvent if such person goes into
administration, bankruptcy, liquidation, examination, dissolution, receivership
or winding-up or such person is unable to pay its debts as they fall due or such
person’s liabilities exceed its assets;
month is a reference to a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next calendar month save
that, where any such period would otherwise end on a day which is not a Business
Day, it shall end on the next Business Day, unless that day falls in the
calendar month succeeding that in which it would otherwise have ended, in which
case it shall end on the preceding Business Day; Provided that, if a period
starts on the last Business Day in a calendar month or if there is no
numerically corresponding day in the month in which that period ends, that
period shall end on the last Business Day in that later month (and references to
months shall be construed accordingly);
person or Person shall be construed as a reference to any person, firm, company,
corporation, government, state or agency of a state or any association or
partnership (whether or not having separate legal personality) of two or more of
the foregoing;

Page 57



--------------------------------------------------------------------------------



 



Pounds Sterling, pounds, sterling, GBP or £ means the lawful currency as at the
date of this Deed of the United Kingdom;
stamp duty shall be construed as a reference to any stamp, registration or other
documentary Tax or other similar Taxes or duties (including, without limitation,
any penalty or interest payable in connection with any failure to pay or any
delay in paying out any of the same);
subsidiary of a company or corporation shall be construed as a reference to any
company or corporation (a) which is controlled, directly or indirectly, by the
first-mentioned company or corporation; or (b) more than half the issued share
capital of which is beneficially owned, directly or indirectly, by the first
mentioned company or corporation; or (c) which is a subsidiary of another
subsidiary of the first-mentioned company or corporation and for these purposes
a company or corporation shall be treated as being controlled by another if that
other company or corporation is able to direct its affairs and/or to control the
composition of its board of directors or equivalent body; and
US dollars, USD or US$ means the lawful currency of the United States of
America.
2.3 When used in any of the Transaction Documents, the terms relevant Settlement
Date, relevant Determination Date or relevant Determination Period will mean the
Settlement Date, relative to a particular Determination Date and/or
Determination Period, or the Determination Date relative to a particular
Determination Period and/or Settlement Date or the Determination Period relative
to a particular Determination Date and/or Settlement Date as the case may be.
2.4 Where a denominator in any fraction to be used in connection with any
calculation in a definition is zero, the relevant fraction will be zero.
2.5 The headings in any Transaction Document shall not affect its
interpretation. References to Clauses, Schedules and Articles in any Transaction
Document shall, unless its context otherwise requires, be construed as
references to the Clauses of, Schedules to, and Articles of such document.
2.6 Unless the context otherwise requires, words denoting the singular number
only shall include the plural number also and vice versa, words denoting one
gender only shall include the other genders and words denoting persons only
shall include firms, corporations and other organised entities, whether separate
legal entities or otherwise, and vice versa.
2.7 Unless the context otherwise requires, any reference in any Transaction
Document to:

(a)   any agreement or other document shall be construed as a reference to the
relevant agreement or document as the same may have been, or may from time to
time be, replaced, extended, amended, varied, novated, supplemented or
superseded;   (b)   any statutory provision or legislative enactment shall be
deemed also to refer to any re-enactment, modification or replacement thereof
and any statutory instrument, order or regulation made thereunder or under any
such re-enactment;

Page 58



--------------------------------------------------------------------------------



 



(c)   any party to a Transaction Document shall include references to its
successors, permitted assigns and any person deriving title under or through it;
references to the address of any person shall, where relevant, be deemed to be a
reference to its address as current from time to time;   (d)   a person shall
include a reference to an individual, a partnership, a corporation, a business
trust, a joint stock company, a trust, an unincorporated association, a joint
venture, a governmental authority and any other entity of whatever nature, as
the context may require;   (e)   unless stated otherwise, any provision setting
forth an obligation to pay an amount in respect of remuneration or costs or
charges or expenses shall be inclusive of any applicable amount in respect of
VAT or similar Tax charged or chargeable in respect thereof at any rate; and  
(f)   the provisions contained in any schedule or appendix to any Transaction
Document have effect as if they had been incorporated in such Transaction
Document.

2.8 Unless expressly agreed otherwise, interest rates and discount factors refer
to a calculation in arrear on the basis of actual days elapsed and 360 days per
annum.
2.9 A reference to a Monthly Determination Period or Monthly Determination Date
in any definition or other provision of any other Transaction Document shall, to
the extent such Monthly Determination Period or Monthly Determination Date would
fall prior to the Funding Date, such reference shall be construed as a reference
to a complete calendar month and the last day of a complete calendar month
respectively.
3. Agreement
The parties hereto acknowledge that the provisions contained in Clauses 3 to 6
and Clauses 12 to 28 (inclusive) shall, except where the context otherwise
requires and save where there is an express provision to the contrary, have
effect with regard to and apply in respect of, each Transaction Document (as the
same shall be amended, varied or supplemented from time to time in accordance
with the terms thereof) as though the same were set out therein in full mutatis
mutandis.
4. Jurisdiction
Submission to Jurisdiction
4.1 All the parties agree that the courts of England are (subject to 4.2 and 4.3
below) to have exclusive jurisdiction to settle any dispute (including claims
for set-off and counterclaims) which may arise in connection with the creation,
validity, effect, interpretation or performance of, or the legal relationships
established by, this Deed or otherwise arising in connection with this Deed and
for such purposes irrevocably submit to the jurisdiction of the English courts.
4.2 The agreement contained in Clause 4.1 above is included for the benefit of
the Master Purchaser, the Noteholders, the Lenders, the Collateral Monitoring
Agent, the MP Cash Manager, the Master Purchaser Transaction Account Bank, the
Funding Agent and the Security Trustee. Accordingly, notwithstanding the
exclusive agreement in Clause

Page 59



--------------------------------------------------------------------------------



 



4.1 above, each of the Master Purchaser, the Noteholders, the Lenders, the
Collateral Monitoring Agent, the MP Cash Manager, the Master Purchaser
Transaction Account Bank, the Funding Agent and the Security Trustee shall
retain the right to bring proceedings against any other party in any other court
which has jurisdiction by virtue of Council Regulation EC No 44/2001 of
22 December 2000 on jurisdiction and the recognition and enforcement of
judgments in civil and commercial matters, the Convention on Jurisdiction and
the Enforcement of Judgments signed on 27 September 1968 (as from time to time
amended and extended) or the Convention on Jurisdiction and Enforcement of
Judgments signed on 16 September 1988 (as in each case from time to time amended
and extended).
4.3 Each of the Master Purchaser, the Noteholders, the Lenders, the Collateral
Monitoring Agent, the MP Cash Manager, the Master Purchaser Transaction Account
Bank, the Funding Agent and the Security Trustee may in its absolute discretion,
take proceedings against any other party in the Courts of any other country
which may have jurisdiction including the Courts of the State of New York to
whose jurisdiction each of the Parent, VEC, the Sellers, the Servicers, the VC
Subordinated VLN Facility Provider, the Subordinated VLN Facility Provider and
the Master Purchaser irrevocably submits.
4.4 Each of the Parent, VEC, the VC Subordinated Facility Provider, the
Subordinated VLN Facility Provider, the Sellers, the Servicers and the Master
Purchaser irrevocably waives any objections to the jurisdiction of any Court
referred to in this Clause 4.
4.5 Each of the Parent, VEC the Subordinated VLN Facility Provider, the Sellers,
the Servicers and the Master Purchaser irrevocably agrees that a judgment or
order of any Court referred to in this Clause in connection with this Deed is
conclusive and binding on it and may be enforced against it in the courts of any
other jurisdiction.
Agents for Service of Process:
4.6 Without prejudice to any other mode of service:

(a)   unless expressly otherwise agreed in any of the Transaction Documents each
of the Parent, VEC, each Seller (other than Visteon UK Limited), each Servicer
(other than Visteon UK Limited), the VC Subordinated VLN Facility Provider and
the Subordinated VLN Facility Provider appoints the following as their
respective agent for service of process relating to any proceedings before the
courts of England pursuant to Clause 4 and agrees to maintain the process agent
in England notified to the Funding Agent:

Kirkland & Ellis International LLP
 30 St Mary Axe
London EC3A 8AF

Attention: Neel Sachdev
Fax: +44 20 7469 2001

(b)   unless expressly otherwise agreed in any of the Transaction Documents each
of the Master Purchaser and the Corporate Administrator appoints the following
as their respective agent for service of process relating to any proceedings
before the

Page 60



--------------------------------------------------------------------------------



 



    courts of England pursuant to Clause 4 and agrees to maintain the process
agent in England notified to the Funding Agent:

Wilmington Trust SP Services (London) Limited
Tower 42 (Level 11)
International Financial Centre
 25 Old Broad Street
London EC2N 1HQ

Attention: Ruth Samson

(c)   each party agrees that any failure by a process agent to notify any party
of the process shall not invalidate the proceedings concerned; and   (d)   each
party consents to the service of process relating to any such proceedings by
prepaid posting of a copy of the process to its address for service of process
for the time being applying under this Deed.

5. Further Assurances
Each of the parties (other than the Security Trustee) agrees to perform (or
procure the performance of) all further acts and things, and execute and deliver
(or procure the execution and delivery of) such further documents, deeds,
agreements, consents, notices or authorisations as may be required by law or as
may be necessary in the reasonable opinion of the Master Purchaser or the
Funding Agent or the Security Trustee to implement and/or give effect to each
Transaction Document and the transactions contemplated thereby.
6. Notices
6.1 Any notice to be given by one party to any other party under, or in
connection with, any Transaction Document shall be in writing and signed by or
on behalf of the party giving it. Any such notice shall be served by sending it
by fax to the number set out in Clause 6.2, or delivering it by hand, or sending
it by pre-paid recorded delivery or registered post, to the address set out in
Clause 6.2 and in each case marked for the attention of the relevant party (or
as otherwise notified from time to time in accordance with the provisions of
this Clause 6.1). Any notice so served by hand, fax or post shall be deemed to
have been duly given:

(a)   in the case of delivery by hand, when delivered;   (b)   in the case of
fax, at the time of transmission;   (c)   in the case of pre-paid recorded
delivery or registered post, at 10.00 a.m. (London time) on the second Business
Day following the date of posting,

provided that in each case where delivery by hand or fax occurs after 5.00 p.m.
(London time) on a Business Day or on a day which is not a Business Day, service
shall be deemed to occur at 9.00 a.m. on the next following Business Day.
References to time in this Clause are to local time in the country of the
addressee.

Page 61



--------------------------------------------------------------------------------



 



All notices shall be copied to the Master Purchaser, the Servicer, the Seller,
the Funding Agent.
6.2 The addresses and fax numbers of the parties for the purpose of Clause 6.1
are as follows:

         
THE PARENT
       
 
       
VISTEON CORPORATION
  Address:   One Village Center Drive
 
      Van Buren Township,
 
      MI 48111
 
      USA
 
       
 
  Fax:   +1 734-736-5563
 
       
 
  For the attention of:   Treasurer
 
       
 
  With a copy to:   Kirkland & Ellis LLP
 
      200 East Randolph Drive
 
      Chicago, IL 60601
 
       
 
  Fax:   +1 312-861-2200
 
       
 
  For the attention of:   Linda K. Myers PC
 
       
THE SUBORDINATED VLN FACILITY
PROVIDER
       
 
       
VISTEON NETHERLANDS FINANCE B.V.
  Address:   Visteon Strasse 4-10
 
      50170 Kerpen
 
      Germany
 
       
 
  Fax:   +49 2273 5952 533
 
       
 
  For the attention of:   Salvador Medina

Page 62



--------------------------------------------------------------------------------



 



         
THE SELLERS AND
THE SERVICERS
       
 
       
VISTEON UK LIMITED
  Address:   Endeavour Drive
 
      Basildon
 
      Essex SS14 3WF
 
      United Kingdom
 
       
 
  Fax:   + 44 1268 700001
 
       
 
  For the attention of:   Steven Gawne/
John Donofrio/
Andrew Steven Gill/
Glenda Minor
 
       
VISTEON DEUTSCHLAND GMBH
  Address:   Visteon Strasse 4-10
50170 Kerpen
Germany
 
       
 
  Fax:   + 49 2273 5951 269
 
       
 
  For the attention of:   Roland Greff/
 
      Dr Mathias Hüttenrauch/
 
      Tom Schultz
 
       
VISTEON SYSTEMES INTERIEURS S.A.S.
  Address:   Tour Pentagone Plaza,
 
      381, avenue du Général de
Gaulle,
 
      92140 Clamart
 
      France
 
       
 
  Fax:   + 33 1 5813 6550
 
       
 
  For the attention of:   Terrence Gohl
 
       
VISTEON ARDENNES INDUSTRIES S.A.S.
  Address:   Z.I. De Montjoly
BP 228
08102 Charleville – Mézières Cedex
France
 
       
 
  Fax:   + 33 3 2457 2252
 
       
 
  For the attention of:   Stephen Gawne
 
       
VISTEON SISTEMAS INTERIORES ESPAÑA, S.L.U.
  Address:   Carretera A-2001, Km. 6,280
Apartado de Correos 200
11500 El Puerto de Santa
Maria
Spain

Page 63



--------------------------------------------------------------------------------



 



         
 
  Fax:   + 34 93478 3534
 
       
 
  For the attention of:   Terrence Gerard Gohl/
Glenda J. Minor/
Pierre Eugène Boulet
 
       
CÁDIZ ELECTRÓNICA, S.A.U.
  Address:   Carretera A-2001, Km. 6,280
Apartado de Correos 200
11500 El Puerto de Santa
Maria
Spain
 
       
 
  Fax:   + 34 956 483 351
 
       
 
  For the attention of:   João Paulo de Sousa Ribeiro/
Daniel Linàn Macias/
Sunil Kumar Bilolikar/
 
       
VISTEON PORTUGUESA LIMITED
  Address:   Estrada Nacional No. 252-Km12
Parque Industrial das
Carrascas
2951-503 Palmela
Portugal
 
       
 
  Fax:   + 315 212 339 269
 
       
 
  For the attention of:   Sunil Kumar Bilolikar/
Glenda Minor/
John Donofrio
 
       
MASTER SERVICER, VEC AND US
SUB-SERVICER
       
 
       
VISTEON ELECTRONICS CORPORATION
  Address:   One Village Center Drive,
Van Buren Township,
Michigan 48111, U.S.A.

 
       
 
  Fax:   +1 734-736-5563
 
       
 
  For the attention of:   Treasurer

Page 64



--------------------------------------------------------------------------------



 



         
A SELLER AND VC
SUBORDINATED VLN
FACILITY PROVIDER
       
 
       
VC RECEIVABLES
FINANCING CORPORATION
LIMITED
  Address:   5 Harbourmaster Place
I.F.S.C.
Dublin 1
 
       
 
  Fax:   + 353 1 680 6050
 
       
 
  For the attention of:   Rhys Owens / Louise
Delaney

         
THE MASTER PURCHASER
       
 
       
VISTEON FINANCIAL CENTRE P.L.C.
  Address:   c/o Wilmington Trust SP
Services (Dublin)
Limited, First Floor, 7
Exchange Place,
International Financial
Services Centre, Dublin
1, Ireland
 
       
 
  Fax:   + 353 1 612 5550
 
       
 
  For the attention of:   Alan Geraghty
 
       
 
  with a copy to:    
 
       
 
  CITIBANK, N.A. (as MP Cash Manager)    
 
       
 
  Address:   14th Floor,
Citigroup Centre, Canada
Square, Canary Wharf,
London E14 5LB
 
       
 
  Fax:   +44 (0)20 7192 3116
 
       
 
  For the attention of:   Tony Warner, SF Team
 
       
THE CORPORATE
ADMINISTRATOR
       
 
       
WILMINGTON TRUST SP SERVICES (DUBLIN) LIMITED
  Address:   First Floor, 7 Exchange
Place, International
Financial Services
Centre, Dublin 1,
Ireland
 
       
 
  Fax:   + 353 1 612 5550

Page 65



--------------------------------------------------------------------------------



 



         
 
  For the attention of:   Alan Geraghty
 
       
THE LENDERS AND
NOTEHOLDERS
       
 
       
CITIBANK, N.A.
  Address:   Citibank, N.A., London
UK Loans Processing Unit
2nd Floor
4 Harbour Exchange
Isle of Dogs
London E14 9GE
United Kingdom
 
       
 
  Fax:   +44 (0)20 7500 5806
 
       
 
  For the attention of:   UK Loans Processing Unit
 
       
UBS AG
  Address:   1 Finsbury Avenue
London EC2M 2PP
England
 
       
 
  Fax:   +44 20 7568 3978/5607
 
       
 
  For the attention of:   Banking Products Services
 
       
BNP PARIBAS
  Address:   La Défense Esplanade
1 Place de l’Iris – La
Défense 2,
F-92400 COURBEVOIE
 
       
 
  Fax:   +33 1 40 14 08 69
 
       
 
  For the attention of:   BNP Paribas
APAC Commercial
International
 
       
BNP PARIBAS, DUBLIN BRANCH
  Address:   5 Georges Dock
I.F.C.S.,
Dublin 1
Ireland
 
       
 
  Fax:   +353 1 612 5022
 
       
 
  For the attention of:   Brenda Tyrrell

Page 66



--------------------------------------------------------------------------------



 



         
JP MORGAN CHASE BANK, N.A.
  Address:   4th Floor
Prestige Knowledge Park
Near Maráthalli Junction
Outer Ring Road
Kadabeesanahalli
Vathur Hobli
Bangalore 560087
 
       
 
  Fax:   +44 (0) 207 492 3297 or
+44 (0) 207 492 3298
 
       
 
  For the attention of:   Veena B Gowda
J.P. Morgan Chase
European Loan Operations
 
       
BANK OF AMERICA, N.A.
  Address:   20975 Swenson Drive,
Suite 200
Waukesha, WI 53186
USA
 
       
 
  Fax:   +1 262-798-4882
 
       
 
  For the attention of:   Robert J. Lund
Sr. Vice President
 
       
CREDIT SUISSE
  Address:   One Madison Avenue
New York
NY 100100
USA
 
       
 
  Fax:   +1 212-538-3380
 
       
 
  For the attention of:   Ed Markowski/Hazel Leslie
 
       
DEUTSCHE BANK AG LONDON
  Address:   Winchester House
1 Great Winchester Street
London EC2N 2DB
 
       
 
  Fax:   +44 20 7545 8510
 
       
 
  For the attention of:   Stephan Specht/Toby Boon
 
       
THE BANK OF NEW YORK
MELLON
  Address:   500 Grant Street
One Mellon Center, Room 3600
Pittsburgh, PA 15258-0001
 
       
 
  Fax:   +1 412-236-1914
 
       
 
  For the attention of:   Mark Johnston

Page 67



--------------------------------------------------------------------------------



 



         
WACHOVIA CAPITAL FINANCE
CORPORATION (CENTRAL)
  Address:   150 South Wacker Drive
Suite 2200
Chicago
IL 60606
USA
 
       
 
  Fax:   +1 312 332 6768
 
       
 
  For the attention of:   Mark Dunne
 
       
THE CIT GROUP / BUSINESS CREDIT, INC.
  Address:   11 West 42nd Street,
13th Floor
New York, NY 10036
USA
 
       
 
  Fax:   +1 212 461-7762
 
       
 
  For the attention of:   Steven M. Schuit
 
       
KINGS CROSS ASSET FUNDING NO. 6 SARL
  Address:   6, Rue Phillipe II
L-2340 Luxembourg
 
       
 
  Fax:   +44 207 691 9761
 
       
 
  For the attention of:   Jenny Karlsson
 
       
THE FUNDING AGENT
       
 
       
CITIBANK INTERNATIONAL PLC
  Address:   5TH Floor,
Citigroup Centre, Canada
Square, Canary Wharf,
London E14 5LB
 
       
 
  Fax:   +44 20 8636 3824
 
       
 
  For the attention of:   Loans Agency
 
       
THE MP CASH MANAGER
       
 
       
CITIBANK, N.A.
  Address:   14th Floor,
Citigroup Centre, Canada
Square, Canary Wharf,
London E14 5LB
 
       
 
  Fax:   +44 20 7192 3116
 
       
 
  For the attention of:   Tony Warner, SF Team
 
       
THE COLLATERAL MONITORING
AGENT
       
 
       
CITICORP USA, INC.
  Address:   2 Penn’s Way, New Castle,
DE 19720, U.S.A.

Page 68



--------------------------------------------------------------------------------



 



         
 
  Fax:   +1 212 894 0849
 
       
 
  For the attention of:   Janet Marvel
 
       
THE SECURITY TRUSTEE
       
 
       
THE LAW DEBENTURE TRUST CORPORATION P.L.C.
  Address:   Fifth Floor, 100 Wood
Street,
London EC2V 7EX
 
       
 
  Fax:   +44 20 7606 0643
 
       
 
  For the attention of:   The Manager, Commercial
Trusts (ref: 66933)
 
       
THE MASTER PURCHASER
TRANSACTION ACCOUNT BANK
       
 
       
CITIBANK, N.A.
  Address:   14th Floor,
Citigroup Centre,
Canada
Square, Canary Wharf,
London E14 5LB
 
       
 
  Fax:   +44 20 7192 3116
 
       
 
  For the attention of:   Tony Warner, SF Team

A party may notify any of the other parties to any of the Transaction Documents
of a change to its name, relevant addressee, address or fax number for the
purposes of this Clause 6.2, provided that such notice shall only be effective
on:

(a)   the date specified in the notice as the date on which the change is to
take place; or

(b)   if no date is specified or the date specified is less than five Business
Days after the date on which notice is given, the date following five Business
Days after notice of any change has been given.

7. Yield Protection indemnities
Increased Costs
7.1 (a) If any Change in Law shall:

  (i)   impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender or Noteholder; or     (ii)   impose on any Lender
or Noteholder or the London interbank market any other condition affecting the
Variable Funding Agreement or any Notes or any commitment or participation by
that Lender or Noteholder thereunder;

    and the result of any of the foregoing shall be to increase the cost to such
Lender or Noteholder of making of any funding available pursuant to the Variable

Page 69



--------------------------------------------------------------------------------



 



    Funding Agreement or any Note or in holding any Note (or of maintaining its
obligation to provide any funding pursuant to the Variable Funding Agreement or
any Note or to reduce the amount of any sum received or receivable by such
Lender or Noteholder under any Transaction Document (whether of principal,
interest or otherwise), then the Parent, VEC and the Sellers will pay to such
Lender or Noteholder, as the case may be, such additional amount or amounts as
will compensate such Lender or Noteholder as the case may be, for such
additional costs incurred or reduction suffered.

(b)   If any Lender or Noteholder determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Noteholder’s capital or on the capital of such Lender’s or
Noteholder’s holding company, if any, as a consequence of the Variable Funding
Agreement or the Notes held by it, to a level below that which such Lender or
Noteholder or such Lender’s or Noteholder’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or
Noteholder’s policies and the policies of such Lender’s or Noteholder’s holding
company with respect to capital adequacy), then from time to time the Parent,
VEC and the Sellers will pay to such Lender or Noteholder, as the case may be,
such additional amount or amounts as will compensate such Lender or Noteholder
or such Lender’s or Noteholder’s holding company for any such reduction
suffered.

Breakage Costs
7.2 In the event of the payment of any principal of any Note other than on a
Settlement Date (including as a result of a Master Purchaser Event of Default)
or in the event of a failure to borrow after a Funding Request has been
delivered, then in any such event, the Parent, VEC and the Sellers shall
compensate each Lender and Noteholder for the loss, cost and expense
attributable to such event. Such loss cost or expense to any Lender or
Noteholder shall be deemed to include an amount determined by such Lender or
Noteholder to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Note had such event not occurred,
at the Reference Rate that would have been applicable to such Note, for the
period from the date of such event to the next following Settlement Date, above
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender or Noteholder would bid were it to
bid, at the commencement of such period, for deposits in the same Agreed
Currency as the relevant Note of a comparable amount and period from other banks
in the London interbank market (or in the case of EUR the European interbank
market).
Demand and payment
7.3 Any demand made by a Noteholder or Lender under Clause 7.1 or, as the case
may be, Clause 7.2 shall be accompanied by a statement signed by a duly
authorised signatory of such Noteholder or Lender, as the case may be giving (to
the extent that such information is within its possession and knowledge and that
disclosure of such information would not involve the breach of any duty of
confidentiality owed by the Noteholder or the Lender, as the case may be, to any
other person) reasonable particulars of:

Page 70



--------------------------------------------------------------------------------



 



(a)   in the case of a demand under Clause 7.2, the calculation of the claim for
reimbursement; and

(b)   in the case of a demand made under Clause 7.1, the Relevant Change and how
the relevant amount has been calculated,

together with any supporting documentation. The Parent, VEC and the Sellers
shall promptly upon written demand pay such Lender or Noteholder, as the case
may be, the amount shown as due on any such demand within 10 days after receipt
thereof.
Each amount certified by the Noteholder or, Lender, as the case may be, as being
due under this Clause 7 shall, in the absence of manifest error, be conclusive
evidence of the amount so claimed.
7.4 Failure or delay on the part of any Lender or Noteholder to demand any
compensation pursuant to this Clause 7 shall not constitute a waiver of such
Lender’s or Noteholder’s right to demand such compensation; provided that the
Parent and the Sellers shall not be required to compensate a Lender or a
Noteholder pursuant to Clause 7.1 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or Noteholder, as the case
may be, notifies the Parent of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Noteholder’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180 day period
referred to above shall be extended to include the period of retroactive effect
thereof.
8. Default Interest
8.1 If any sum due and payable by any Seller, VEC, any Servicer, the Parent, the
VC Subordinated VLN Facility Provider or any Subordinated VLN Facility Provider
is not paid on the due date therefor in accordance with the provisions of the
relevant Transaction Documents or if any sum due and payable by any Seller, VEC,
any Servicer, the Parent, the VC Subordinated VLN Facility Provider or any
Subordinated VLN Facility Provider under any judgment or decree of any court in
connection herewith is not paid on the date of such judgment or decree, the
period beginning on such due date or, as the case may be, the date of such
judgment or decree and ending on the date upon which the obligation of such
Seller, VEC, such Servicer, the Parent, the VC Subordinated VLN Facility
Provider or such Subordinated VLN Facility Provider to pay such sum (the balance
thereof for the time being unpaid being herein referred to as an unpaid sum) is
discharged shall be divided into successive periods, each of which (other than
the first) shall start on the last day of the preceding such period and the
duration of each of which shall be selected by the person to whom such sum is
payable.
8.2 During each such period relating thereto as is mentioned in Clause 8.1 an
unpaid sum shall bear interest at the rate per annum which is the sum of two per
cent. and (i) with respect to amounts payable in EUR, EURIBOR, (ii) with respect
to amounts payable in USD, USD LIBOR, and (iii) with respect to amounts payable
in GBP, GBP LIBOR.
8.3 Any interest which shall have accrued under Clause 8.2 in respect of an
unpaid sum shall be due and payable and shall be paid by such Seller, VEC, such
Servicer, the Parent, the VC Subordinated VLN Facility Provider or such
Subordinated VLN Facility Provider (as the case may be) at the end of the period
by reference to which it is

Page 71



--------------------------------------------------------------------------------



 



calculated or on such other dates as the Person to whom such sum is owed may
specify by written notice to such Seller, VEC, such Servicer, the Parent, such
VC Subordinated VLN Facility Provider or such Subordinated VLN Facility Provider
(as the case may be).
9. Seller, VEC and Servicer Indemnities and undertakings by the Master Purchaser
and VC
Indemnities by the Sellers and VEC
9.1 Without limiting any other rights that the Master Purchaser, the
Noteholders, the Lenders, the Security Trustee, the Collateral Monitoring Agent,
the MP Cash Manager, the Master Purchaser Transaction Account Bank or the
Funding Agent or any of their respective Affiliates or members or any of their
respective officers, directors, employees or advisors (each, an Indemnified
Party) may have hereunder or under the other Transaction Documents, or under
applicable law, each Seller and VEC (each, an Indemnifying Party) hereby
severally agrees to indemnify each Indemnified Party from and against any and
all costs, expenses, claims, losses, damages and liabilities (including
reasonable lawyers’ fees and disbursements provided such reimbursement
obligations shall be limited to the fees and disbursements of one counsel for
the Security Trustee (and, to the extent necessary as determined by the Security
Trustee, one or more local counsel), one counsel to act for both the Master
Purchaser Transaction Account Bank and the MP Cash Manager, one counsel for the
Collateral Monitoring Agent and of one counsel for the Funding Agent, the
Lenders and the Noteholders and, to the extent necessary as determined by the
Collateral Monitoring Agent, one or more local counsel) (all of the foregoing
being collectively referred to as Indemnified Amounts) arising out of or
resulting from the Master Receivables Purchase and Servicing Agreement or any
other Transaction Document or the use of proceeds of purchases or reinvestments
or the ownership of Receivables originated by that Indemnifying Party or of the
Notes or in respect of any Receivable originated by that Indemnifying Party or
any Contract to which such Indemnifying Party is a party, excluding, however,
(a) Indemnified Amounts to the extent that such Indemnified Amounts have
resulted from gross negligence, bad faith or wilful default on the part of such
Indemnified Party, (b) recourse for Receivables which are not collected, not
paid or uncollectible on account of the insolvency, bankruptcy or financial
inability to pay of the applicable Obligor or (c) Indemnified Amounts in respect
of any income taxes or any other tax or fee measured by income incurred by such
Indemnified Party arising out of or as a result of the Master Receivables
Purchase and Servicing Agreement or any other Transaction Document or the
ownership of Receivables or Notes or in respect of any Receivable or any
Contract, (d) Indemnified Amounts resulting from a breach by the Indemnified
Party in respect of its obligations under any of the Transaction Documents, or
(e) Indemnified Amounts arising from a dispute between Lenders and not involving
the Funding Agent (in its capacity as such) or the Parent provided that to the
extent that any Indemnified Amounts are not attributable to a particular
Indemnifying Party, each Indemnifying Party shall only be liable to the extent
of that Seller’s Seller Proportion of the relevant Indemnified Amount.
Indemnified Amounts shall be payable on demand to each Indemnified Party without
any set-off, deduction, counterclaim or withholding from any and all amounts
necessary to indemnify such Indemnified Party. Without limiting or being limited
by the foregoing and without extending the scope of the foregoing in particular
in relation to the several liability only of each Seller and VEC, each Seller
and VEC shall pay on demand to each Indemnified Party without any set off,
deduction, counterclaim or withholding any and all amounts

Page 72



--------------------------------------------------------------------------------



 



necessary to indemnify such Indemnified Party from and against any and all
Indemnified Amounts relating to or resulting from any of the following:

(a)   the characterisation in any Master Servicer Report or other written
statement made by or on behalf of that Indemnifying Party of any Receivable as
an Eligible Receivable or as included in the Net Receivables Pool Balance which,
as of the date of such Master Servicer Report or other statement, is not an
Eligible Receivable or should not be included in the Net Receivables Pool
Balance;

(b)   any representation or warranty or statement made or deemed made by that
Indemnifying Party (or any of its officers) under or in connection with any
Transaction Document which shall have been incorrect in any material respect
when made;

(c)   the failure by that Indemnifying Party to comply with any applicable law,
rule or regulation with respect to any Purchased Receivable or the related
Contracts, or the failure of any Purchased Receivable or the related Contract to
conform to any such applicable law, rule or regulation; or the failure by that
Indemnifying Party to pay, remit or account for any taxes related to or included
in a Receivable, when due;

(d)   the failure by that Indemnifying Party (other than VEC) to vest (i) in the
Master Purchaser effective title in the Purchased Receivables or, with respect
to English Restricted Receivables, a valid and enforceable beneficial interest
in a trust over such Receivables, and the Related Security and the Collections
free and clear of any Encumbrances or (ii) in the Security Trustee a first
priority perfected security interest as provided in the Master Purchase Deed of
Charge;

(e)   the failure by VEC as Indemnifying Party to vest in the Purchaser (which
resulted in a failure of the Purchaser to vest in the Master Purchaser)
effective title in the Purchased Receivables and the Related Security and the
Collections free and clear of any Encumbrances;

(f)   the failure by that Indemnifying Party, when so required in accordance
with the Transaction Documents, to have properly notified any Obligor of the
transfer, sale or assignment of, or creation of a trust over, any Receivable
pursuant to the Transaction Documents to the extent such notice is required to
perfect the same under any applicable law and for the purposes of this Clause
(f), perfect means to render opposable, publish and allow the setting up of the
purchaser’s interest in, and right to collect payment under, the assets which
are the subject of such transfer, sale and assignment, and to make opposable,
publish and allow the setting up of such transfer, sale and assignment as
against Obligors and other third parties, including any liquidator,
administrator, trustee in bankruptcy or other insolvency official under any
applicable law;

(g)   any dispute, claim, counterclaim, set off or defence (other than discharge
in insolvency of the Obligor) of the Obligor to the payment of any Receivable
in, or purporting to be a Purchased Receivable sold by that Indemnifying Party
(including, without limitation, a defence based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim whether
of the Obligor or any third party resulting from the sale of automotive products

Page 73



--------------------------------------------------------------------------------



 



    related to such Receivable or the furnishing or failure to furnish such
merchandise or services or relating to collection activities with respect to
such Receivable (if such collection activities were performed by a Seller or
VEC, as the case may be, or any of its Affiliates acting as Servicer);

(h)   any failure of that Indemnifying Party to perform its duties or
obligations under the Contracts;

(i)   any product liability, property damage, personal injury, consequential
loss or other claim arising out of or in connection with the automotive products
which are the subject of any Contract to which that Indemnifying Party is a
party;

(j)   the commingling of Collections of Purchased Receivables sold by that
Indemnifying Party at any time with other funds;

(k)   any investigation, litigation or proceeding related to the VC Receivables
Purchase Agreement, the Master Receivables Purchase and Servicing Agreement or
any other Transaction Document or the use of proceeds of purchases or
reinvestments or the ownership of Receivables or Notes or in respect of any
Receivable or Related Security or Contract (including, without limitation, in
connection with the preparation of a defence or appearing as a third party
witness in connection therewith and regardless of whether such investigation,
litigation or proceeding is brought by a Seller or VEC, an Indemnified Party or
any other Person or an Indemnified Party is otherwise a party thereto);

(l)   any failure of that Indemnifying Party to comply with its covenants
contained in this Deed or any other Transaction Document; and

(m)   any claim arising out of any failure by that Indemnifying Party to obtain
a consent from the relevant Obligor to the transfer, sale or assignment of any
Receivable pursuant to the Transaction Documents;

Indemnities by the Servicers
9.2 Without limiting any other rights that the Master Purchaser, the
Noteholders, the Lenders, the Security Trustee, the Collateral Monitoring Agent,
the MP Cash Manager, the Master Purchaser Transaction Account Bank or the
Funding Agent or any of their respective Affiliates or members or any of their
respective officers, directors, employees or advisors (each, a Special
Indemnified Party) may have hereunder or under applicable law, and in
consideration of its appointment as Servicer under the Master Receivables
Purchase and Servicing Agreement, each Servicer hereby severally agrees to
indemnify each Special Indemnified Party from and against any and all claims,
losses and liabilities (including reasonable lawyers’ fees provided such
reimbursement obligations shall be limited to the fees and disbursements of one
counsel for the Security Trustee (and, to the extent necessary as determined by
the Security Trustee, one or more local counsel), one counsel to act for both
the Master Purchaser Transaction Account Bank and the MP Cash Manager, one
counsel for the Collateral Monitoring Agent and one counsel for the Funding
Agent, the Lenders and the Noteholders and, to the extent necessary as
determined by the Collateral Monitoring Agent, of one or more local counsel))
(all of the foregoing being collectively referred to as Special Indemnified
Amounts) arising out of or resulting from any of the following (excluding,
however, (a) Special Indemnified Amounts to the extent have resulted from gross
negligence, bad faith or wilful default on

Page 74



--------------------------------------------------------------------------------



 



the part of such Special Indemnified Party, (b) recourse for Receivables which
are not collected, not paid or uncollectible on account of the insolvency,
bankruptcy or financial inability to pay of the applicable Obligor, (c) any
income taxes or any other tax or fee measured by income incurred by such Special
Indemnified Party arising out of or as a result of this Deed or any other
Transaction Document or the ownership of Receivables or Notes or in respect of
any Receivable or any Contract, (d) resulting from a breach by the Indemnified
Party in respect of its obligations under, or (e) arising from a dispute between
Lenders and not involving the Funding Agent (in its capacity as such) or the
Parent):

(a)   any representation made or deemed made by that Servicer pursuant to the
Master Receivables Purchase and Servicing Agreement or any other Transaction
Document which shall have been incorrect in any respect when made or any other
representation or warranty or statement made or deemed made by that Servicer
under or in connection with the Master Receivables Purchase and Servicing
Agreement or any other Transaction Document which shall have been incorrect in
any material respect when made;

(b)   the failure by that Servicer to comply with any applicable law, rule or
regulation with respect to any Purchased Receivable or Contract;

(c)   any failure of that Servicer to perform its duties or obligations in
accordance with the provisions of the Master Receivables Purchase and Servicing
Agreement or any other Transaction Document;

(d)   the commingling of Collections of Purchased Receivables at any time by
that Servicer with other funds;

(e)   any breach of an obligation of that Servicer reducing or impairing the
rights of the Master Purchaser, the Noteholders, Lenders, the Security Trustee,
Collateral Monitoring Agent, the MP Cash Manager or the Funding Agent with
respect to any Pool Receivable or the value of any Receivable;

(f)   any Servicer Fees or other costs and expenses payable to any replacement
servicer, to the extent in excess of the Servicer Fees payable to that Servicer
under the Master Receivables Purchase and Servicing Agreement; or

(g)   payment of any claim brought by any Person other than a Special
Indemnified Party arising from any activity by that Servicer or its Affiliates
in servicing, administering or collecting any Receivable.

Special Indemnified Amounts shall be payable on demand to each Special
Indemnified Party without any set off, deduction, counterclaim or withholding
from any and all amounts necessary to indemnify such Special Indemnified Party.
Payment of amounts by Master Purchaser
9.3 If and to the extent that any Seller, VEC, any Servicer or the Parent do not
pay when due any amount payable by them to any Affected Person under any
Transaction Document (each such unpaid amount being an Unpaid Amount), the
Master Purchaser hereby undertakes as a separate and primary obligation that it
will pay to the relevant Affected Person an amount equal to the relevant Unpaid
Amount on the immediately

Page 75



--------------------------------------------------------------------------------



 



succeeding Settlement Date, subject to and in accordance with the applicable
Master Purchaser Priority of Payments. Each Seller, VEC, each Servicer and the
Parent hereby severally agrees to reimburse the Master Purchaser for any Unpaid
Amounts paid by the Master Purchaser to an Affected Person pursuant to this
Clause 9.3 in respect of a failure to pay by that Seller, VEC, Servicer or
Parent and to indemnify the Master Purchaser against any cost, loss, liability,
damage or expense suffered or incurred by the Master Purchaser in consequence of
such failure by such Seller, VEC, Servicer or Parent to pay such Unpaid Amount
when due.
9.4 The Master Purchaser shall be entitled to set-off any amount payable by it
to the Seller, VEC, the Servicer or the Parent against any amount payable to the
Master Purchaser by the Seller, VEC, the Servicer or the Parent under Clause
9.3.
9.5 The indemnities and agreements set out in this Clause 9 shall survive the
termination or expiry of this Deed or the resignation or replacement of any
Indemnified Party or Special Indemnified Party.
Undertakings of VC
9.6 VC undertakes with the Master Purchaser, VEC, the Security Trustee and the
Funding Agent, for as long as any of the Transaction Documents are in force, as
follows:

(a)   maintain its own separate books and records and bank accounts;

(b)   at all times hold itself out to the public and all other Persons as a
legal entity separate from any other Person;

(c)   have its own board of directors;

(d)   file its own tax returns as may be required under applicable tax Law and
make any elections required or allowed under such applicable tax Law, and to pay
any taxes so required to be paid under applicable Law;

(e)   not commingle its assets with assets of any other Person, except as
permitted in the Transaction Documents;

(f)   conduct its business in its own name and strictly comply with all
organizational formalities to maintain its separate existence;

(g)   maintain separate financial statements;   (h)   pay its own liabilities
only out of its own funds;

(i)   maintain an arm’s length relationship with its affiliates and members;

(j)   pay the salaries of its own employees, if any;

(k)   not hold out its credit or assets as being available to satisfy the
obligations of others;

(l)   allocate fairly and reasonably any overhead for shared operating expenses;

Page 76



--------------------------------------------------------------------------------



 



(m)   use separate stationery, invoices and cheques;   (n)   except as otherwise
contemplated by the Transaction Documents, not pledge its assets for the benefit
of any other Person;   (o)   correct any known misunderstanding regarding its
separate identity;   (p)   maintain adequate capital in light of its
contemplated business purposes, transactions and liabilities;   (q)   cause its
board of directors to meet at least annually and keep minutes of such meetings
and actions and observe all other corporate formalities;   (r)   not acquire any
securities of any of its shareholders; and   (s)   cause its shareholders,
directors, officers, agents and other representatives to act at all times with
respect to it consistently and in furtherance of the foregoing and in its best
interests.

10. Collateral Monitoring Agent
Appointment of the Collateral Monitoring Agent

10.1   (a) Each of the Lenders and the Noteholders and the Master Purchaser
appoints the Collateral Monitoring Agent to act as its agent under and in
connection with the Transaction Documents.

(b)   Each of the Lenders and the Noteholders and the Mater Purchaser authorise
the Collateral Monitoring Agent to exercise the rights, powers, authorities and
discretions specifically given to the Collateral Monitoring Agent under or in
connection with the Transaction Documents together with any other incidental
rights, powers, authorities and discretions.

Duties of the Collateral Monitoring Agent

10.2   (a) The Collateral Monitoring Agent shall promptly forward to a Lender or
a Noteholder or the Master Purchaser the original or a copy of any document
which is delivered to the Collateral Monitoring Agent by any other party
pursuant to the Transaction Documents.

(b)   Except where a Transaction Document specifically provides otherwise, the
Collateral Monitoring Agent is not obliged to review or check the adequacy,
accuracy or completeness of any document it forwards to any Lender or Noteholder
or to the Master Purchaser.

No fiduciary duties

10.3   (a)Nothing in this Agreement constitutes the Collateral Monitoring Agent
as a trustee or fiduciary of any other person.

Page 77



--------------------------------------------------------------------------------



 



(b)   The Collateral Monitoring Agent shall not be bound to account to any
Lender or Noteholder or to the Master Purchaser for any sum or the profit
element of any sum received by it for its own account.

Business with the Group
10.4 The Collateral Monitoring Agent may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any member of the
Visteon Group.
Rights and discretions
10.5 (a) The Collateral Monitoring Agent may rely on:

  (i)   any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and     (ii)   any statement made by a
director, authorised signatory or employee of any person regarding any matters
which may reasonably be assumed to be within his knowledge or within his power
to verify.

(b)   The Collateral Monitoring Agent may assume (unless it has received notice
to the contrary in its capacity as agent for the Master Purchaser, the Lenders
and the Noteholders) that:

  (i)   no Master Purchaser Event of Default, Cash Control Event, Termination
Event or Servicer Default has occurred;     (ii)   any right, power, authority
or discretion vested in any Party has not been exercised;

(c)   The Collateral Monitoring Agent may engage, pay for and rely on the advice
or services of any lawyers, accountants, surveyors or other experts.

(d)   The Collateral Monitoring Agent may act in relation to the Transaction
Documents through its personnel and agents.

(e)   The Collateral Monitoring Agent may disclose to any other Party any
information it reasonably believes it has received as Collateral Monitoring
Agent under this Agreement.

(f)   Notwithstanding any other provision of any Transaction Document to the
contrary, the Collateral Monitoring Agent shall not be obliged to do or omit to
do anything if it would or might in its reasonable opinion constitute a breach
of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

Majority Lenders’ instructions

10.6   (a) Unless a contrary indication appears in a Transaction Document, the
Collateral Monitoring Agent shall (i) exercise any right, power, authority or
discretion vested in it as Collateral Monitoring Agent in accordance with any
instructions given to it by the Majority Lenders (or, if so instructed by the
Majority Lenders,

Page 78



--------------------------------------------------------------------------------



 



    refrain from exercising any right, power, authority or discretion vested in
it as Collateral Monitoring Agent) and (ii) not be liable for any act (or
omission) if it acts (or refrains from taking any action) in accordance with an
instruction of the Majority Lenders.

(b)   Unless a contrary indication appears in a Transaction Document, any
instructions given by the Majority Lenders will be binding on all the other
Lenders and Noteholders.

(c)   The Collateral Monitoring Agent may refrain from acting in accordance with
the instructions of the Majority Lenders (or, if appropriate, the Lenders or
Noteholders) until it has received such security as it may require for any cost,
loss or liability (together with any associated VAT) which it may incur in
complying with the instructions.

(d)   In the absence of instructions from the Majority Lenders, (or, if
appropriate, the Lenders or Noteholders) the Collateral Monitoring Agent may act
(or refrain from taking action) as it considers to be in the best interest of
the Lenders and the Noteholders.

(e)   The Collateral Monitoring Agent is not authorised to act on behalf of a
Lender or a Noteholder (without first obtaining that Lender’s or Noteholder’s
consent) in any legal or arbitration proceedings relating to any Transaction
Document. This paragraph (e) shall not apply to any legal or arbitration
proceeding relating to the perfection, preservation or protection of rights
under the Security Documents or enforcement of the Security Documents or the
Encumbrances created thereby.

Responsibility for documentation

10.7   The Collateral Monitoring Agent is not, nor shall be, responsible:

(a)   for the adequacy, accuracy and/or completeness of any information (whether
oral or written) supplied by the Collateral Monitoring Agent, the Purchaser, the
Master Purchaser, any Seller, VEC, any Servicer, the VC Subordinated VLN
Facility Provider, any Subordinated VLN Facility Provider or any other person
given in or in connection with any Transaction Document or the transactions
contemplated in the Transaction Documents; or

(b)   for the legality, validity, effectiveness, adequacy or enforceability of
any Transaction Document or any Encumbrances created thereby or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Transaction Document.

Exclusion of liability

10.8   (a) Without limiting paragraph (b) below, the Collateral Monitoring Agent
will not be liable for any action taken by it under or in connection with any
Transaction Document unless directly caused by its gross negligence or wilful
misconduct.   (b)   No Party (other than the Collateral Monitoring Agent) may
take any proceedings against any officer, employee or agent of the Collateral
Monitoring Agent in respect of any claim it might have against the Collateral
Monitoring Agent or in

Page 79



--------------------------------------------------------------------------------



 



    respect of any act or omission of any kind by that officer, employee or
agent in relation to any Transaction Document and any officer, employee or agent
of the Collateral Monitoring Agent may rely on and have the right to enforce
this Clause pursuant to the Contracts (Rights of Third Parties) Act 1999.

(c)   Nothing in this Agreement shall oblige the Collateral Monitoring Agent to
carry out any “know your customer” or other checks in relation to any person on
behalf of any Lender or Noteholder and each Lender and Noteholder confirms to
the Collateral Monitoring Agent that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Collateral Monitoring Agent.

Indemnity to the Collateral Monitoring Agent
10.9 Each Lender and Noteholder shall indemnify the Collateral Monitoring Agent,
within three Business Days of demand, against that Lender and Noteholder’s
Commitment Proportion of any cost, loss or liability incurred by the Collateral
Monitoring Agent (otherwise than by reason of the Collateral Monitoring Agent’s
gross negligence or wilful misconduct) in acting as Collateral Monitoring Agent
under the Transaction Documents (unless the Collateral Monitoring Agent has been
reimbursed by the Master Purchaser, the Purchaser, a Seller, VEC, a Servicer or
the Parent pursuant to a Transaction Document).
Resignation of the Collateral Monitoring Agent

10.10   (a) The Collateral Monitoring Agent may resign and appoint one of its
Affiliates as successor by giving notice to the Lenders, the Noteholders, the
Security Trustee and the Master Purchaser.

(b)   Alternatively the Collateral Monitoring Agent may resign by giving notice
to the Lenders, the Noteholders, the Security Trustee and the Master Purchaser,
in which case the Majority Lenders (after consultation with the Master
Purchaser) may appoint a successor Collateral Monitoring Agent.

(c)   If the Majority Lenders have not appointed a successor Collateral
Monitoring Agent in accordance with paragraph (b) above within 30 days after
notice of resignation was given, the Collateral Monitoring Agent (after
consultation with the Issuer) may appoint a successor Collateral Monitoring
Agent.

(d)   The retiring Collateral Monitoring Agent shall, at its own cost, make
available to the successor Collateral Monitoring Agent such documents and
records and provide such assistance as the successor Collateral Monitoring Agent
may reasonably request for the purposes of performing its functions as
Collateral Monitoring Agent under the Transaction Documents.

(e)   The Collateral Monitoring Agent’s resignation notice shall only take
effect upon the appointment of a successor.

(f)   Upon the appointment of a successor, the retiring Collateral Monitoring
Agent shall be discharged from any further obligation in respect of the
Transaction Documents but shall remain entitled to the benefit of this
Clause 10. Its successor

Page 80



--------------------------------------------------------------------------------



 



    and each of the other Parties shall have the same rights and obligations
amongst themselves as they would have had if such successor had been an original
Party.

(g)   After consultation with the Issuer, the Majority Lenders may, by notice to
the Collateral Monitoring Agent, require it to resign in accordance with
paragraph (b) above. In this event, the Collateral Monitoring Agent shall resign
in accordance with paragraph (b) above.

Confidentiality

10.11   (a) In acting as Collateral Monitoring Agent for the Lenders and the
Noteholders, the Collateral Monitoring Agent shall be regarded as acting through
its agency division which shall be treated as a separate entity from any other
of its divisions or departments.

(b)   If information is received by another division or department of the
Collateral Monitoring Agent, it may be treated as confidential to that division
or department and the Collateral Monitoring Agent shall not be deemed to have
notice of it.

(c)   Notwithstanding any other provision of any Transaction Document to the
contrary, the Collateral Monitoring Agent shall not be obliged to disclose to
any other person (i) any confidential information or (ii) any other information
if the disclosure would or might in its reasonable opinion constitute a breach
of any law or a breach of a fiduciary duty.

Credit appraisal by the Lenders and Noteholders
10.12 Each Lender and Noteholder confirms to the Collateral Monitoring Agent
that it has been, and will continue to be, solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with any Transaction Document including but not limited to:

(a)   the financial condition, status and nature of each member of the Visteon
Group;

(b)   the legality, validity, effectiveness, adequacy or enforceability of any
Transaction Document and any Encumbrances created thereby and any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Transaction Document;

(c)   whether that Lender or Noteholder has recourse, and the nature and extent
of that recourse, against any party or any of its respective assets under or in
connection with any Transaction Document or the transactions contemplated by the
Transaction Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Transaction Document;

(d)   the adequacy, accuracy and/or completeness of any information provided by
any person under or in connection with any Transaction Document, the
transactions contemplated by the Transaction Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Transaction Document; and

Page 81



--------------------------------------------------------------------------------



 



(e)   the right or title of any person in or to, or the value or sufficiency of
any part of the Master Purchaser Secured Property, the priority of any of the
security interest granted pursuant to the Master Purchaser Security Documents or
any Account Control Agreement or the existence of any Encumbrances affecting the
Master Purchaser Secured Property or any of the Deposit Accounts.

11. Fees, costs, expenses and taxation
Fees
11.1 The Sellers shall on the Funding Date pay to the Joint Lead Arrangers, in
USD an arrangement, structuring and commitment fee in the amount specified in
the Citigroup Fee Letter together with all other costs and expenses (including
legal costs and expenses) referred to in the Commitment Letter (the Funding Date
Fees and Expenses). The Sellers, the Lenders, and the Master Purchaser each
agree that:

(a)   the Lenders shall deduct from any Initial Subscription Price payable by it
on the Funding Date in accordance with the Variable Funding Agreement, and
retain, an amount equal to the Funding Date Fees and Expenses; and   (b)   the
Master Purchaser shall deduct from the Purchase Price payable by it on the
Funding Date in accordance with the Master Receivables Purchase and Servicing
Agreement an amount equal to the Funding Date Fees and Expenses,

and the net payments made in accordance with paragraphs (a) and (b) above shall
constitute satisfaction in full on the Funding Date of (i) the Lenders
obligation to pay Initial Subscription Price on the Funding Date, (ii) the
Master Purchaser’s obligation to pay Initial Purchase Price on the Funding Date
and (iii) the Sellers’ obligation to pay to the Joint Lead Arrangers the amount
of the Funding Date Fees and Expenses so deducted.
11.2 All invoices submitted to the Sellers and VEC under Clauses 11.1 or 11.5
shall be in reasonable detail, provided that invoices with respect to any audits
performed pursuant to any of the Transaction Documents shall be in a form that
is consistent with market practice (and the Funding Agent will give the Sellers
prior notice of any quotes it receives as to the costs and expenses of such
audits).
11.3 If the Sellers do not pay any of the fees referred to in Clauses 11.1 or
11.5, the Master Purchaser hereby undertakes that it shall pay any such fees to
the Funding Agent, Noteholder or the applicable Lender (as the case may be) to
the extent that they have not been paid by the Sellers.
11.4 The Parent will pay to the Collateral Monitoring Agent for its own account
the Annual Collateral Monitoring Fee (as set out in the Citigroup Fee Letter).
Such fee shall be payable annually in advance on the Closing Date and thereafter
annually in advance on each anniversary of the Closing Date for so long as any
obligation of the Master Purchaser to any Finance Party shall remain outstanding
or any Lender or any Noteholder shall have any commitment under the Variable
Funding Agreement or any Note. In the event that the Parent fails to pay to the
Collateral Monitoring Agent any such fee when due, the Master Purchaser shall
upon demand from the Collateral Monitoring Agent pay the Annual Collateral
Monitoring Fee (as set out in the Citigroup Fee Letter) to the Collateral
Monitoring Agent to the extent not paid by the Parent.

Page 82



--------------------------------------------------------------------------------



 



Costs and Expenses
11.5 Without prejudice to the provisions of the other Transaction Documents, the
Sellers and VEC shall on demand pay by way of indemnity on a full after Tax
basis all, claims, liabilities, losses, damages suffered by and all costs, fees
and expenses (including legal expenses) incurred by (provided in the case of
paragraphs (a), (c) and (d) below such costs, fees and expenses are reasonably
incurred) the Master Purchaser, each Lender, each Noteholder, the Security
Trustee, the Collateral Monitoring Agent, the MP Cash Manager, the Master
Purchaser Transaction Account Bank and the Funding Agent in connection with:

(a)   any variation, consent or approval, or any steps taken with a view to any
variation, consent or approval, in each case relating to or in connection with
any of the Transaction Documents or any related document which was requested by
or required by any Seller, VEC, any Servicer, the Parent, the VC Subordinated
VLN Facility Provider or any Subordinated VLN Facility Provider;

(b)   the preservation or enforcement of, or any action taken to preserve or
enforce, any of their rights under any of the Transaction Documents or any
related documents;

(c)   the exercise by the Master Purchaser, each Lender, the Security Trustee,
each Noteholder, the Collateral Monitoring Agent, or the Funding Agent of its
rights to monitor compliance by the Seller, VEC, the Servicer, the Parent, the
VC Subordinated VLN Facility Provider or any Subordinated VLN Facility Provider
with its obligations under the Transaction Documents; and

(d)   any audit by any such party and/or any relevant auditors in relation to
transaction cash flows, the performance of the Purchased Receivables,
Collections and procedures relating to Collections,

and (for the avoidance of doubt) the Sellers and VEC shall pay to the Master
Purchaser, each Lender, the Security Trustee, each Noteholder, the Collateral
Monitoring Agent, the MP Cash Manager, the Master Purchaser Transaction Account
Bank and the Funding Agent, as appropriate, such amount as shall represent any
value added tax, sales tax, purchase tax or other similar taxes or duties
associated with such costs, fees and expenses (if any) howsoever charged to, or
suffered by, the Master Purchaser, each Lender, the Security Trustee, each
Noteholder, the Collateral Monitoring Agent, the MP Cash Manager, the Master
Purchaser Transaction Account Bank and the Funding Agent (other than any Tax on
the net income of the Master Purchaser, each Lender, the Security Trustee, each
Noteholder, the Collateral Monitoring Agent, the MP Cash Manager, the Master
Purchaser Transaction Account Bank or the Funding Agent).
Duties and Taxes
11.6 Without prejudice to the provisions of the other Transaction Documents, the
Sellers and VEC shall pay any stamp, documentary, transfer, excise,
registration, filing and other similar duties, levies, fees or Taxes to which:
(a) any of the Transaction Documents or any related documents; or

(b)   any purchase of Receivables under the Master Receivables Purchase and
Servicing Agreement; or

Page 83



--------------------------------------------------------------------------------



 



(c)   any transaction contemplated under the Transaction Documents and the
related documents including the assignment, release, resale or re-assignment of
any Receivable; or

(d)   the enforcement of the rights of the Master Purchaser, each Lender, the
Security Trustee, each Noteholder, the Collateral Monitoring Agent, and the
Funding Agent,

may be subject or give rise and the Sellers and VEC shall fully indemnify the
Master Purchaser, each Lender, the Security Trustee, each Noteholder and the
Funding Agent, on an after Tax basis, from and against any losses or liabilities
which any of them may properly incur or otherwise suffer as a result of any
delay in paying or omission to pay such duties, levies, fees or taxes (other
than any Tax on the net income of the Master Purchaser, each Lender, the
Security Trustee, each Noteholder and the Funding Agent).
Value Added and Sales Tax

11.7   (a) Any amounts stated in any Transaction Document to be payable, or
payable in connection with any Transaction Document, by the Seller, VEC, the
Servicer, the Parent, the VC Subordinated VLN Facility Provider or the
Subordinated VLN Facility Provider are exclusive of value added tax, sales tax,
purchase tax or other similar taxes or duties and accordingly, to the extent
that any such taxes arise in respect of such payments, the Seller, VEC, the
Servicer, the Parent, the VC Subordinated VLN Facility Provider or the
Subordinated VLN Facility Provider (as the case may be) shall, in addition, pay
any amount properly charged in respect of any such taxes or duties.

(b)   Any amounts stated in any Transaction Document to be payable by the Master
Purchaser, any Lender, the Security Trustee, the Collateral Monitoring Agent,
the MP Cash Manager, the Master Purchaser Transaction Account Bank, the Funding
Agent and any Noteholder are unless otherwise expressly provided in any
Transaction Document inclusive of value added tax, sales tax, purchase tax or
other similar taxes or duties.

Grossing-Up

11.8   (a) All payments made by each Seller, VEC, each Servicer, the Parent,
each VC Subordinated VLN Facility Provider or each Subordinated VLN Facility
Provider to the Master Purchaser, each Lender, the Security Trustee, each
Noteholder and the Funding Agent under or in connection with any Transaction
Document shall be made in full without any deduction or withholding in respect
of Taxes (or otherwise) unless the deduction or withholding is required by law
in which event the Seller, VEC, the Servicer, the Parent, the VC Subordinated
VLN Facility Provider or the Subordinated VLN Facility Provider shall:

  (i)   ensure that the deduction or withholding does not exceed the minimum
amount legally required; and     (ii)   forthwith pay to the Master Purchaser,
the relevant Lender, the Security Trustee, the relevant Noteholder and/or, as
the case may be, the Funding Agent such additional amount (other than any Tax on
the net profit of the Master Purchaser, the relevant Lender, the Security
Trustee, the relevant

Page 84



--------------------------------------------------------------------------------



 



      Noteholder or the Funding Agent) so that the net amount received by the
Master Purchaser, the relevant Lender, the Security Trustee, the relevant
Noteholder or the Funding Agent as the case may be, will equal the full amount
which would have been received by it had no such deduction or withholding been
made.

(b)   The Seller and VEC hereby undertakes to indemnify the Master Purchaser,
each Lender, the Security Trustee and each Noteholder, in respect of any
withholding or deduction on account of Tax on the payment of any amount due in
respect of any Purchased Receivable or otherwise due under any Transaction
Document such that the Master Purchaser, each Lender, the Security Trustee and
each Noteholder, as the case may be, receives the same amount that it would have
received had there been no such withholding or deduction.

(c)   All payments made to the Seller, VEC, the Servicer, the Parent, the VC
Subordinated VLN Facility Provider or the Subordinated VLN Facility Provider by
the Master Purchaser, any Lender, any Noteholder or, as the case may be, the
Security Trustee or the Funding Agent under or in connection with any
Transaction Document shall be made in full without any deduction or withholding
in respect of Taxes (or otherwise) unless the deduction or withholding is
required by law in which event the Master Purchaser, the relevant Lender,
Noteholder or the Security Trustee or the Funding Agent, as the case may be,
shall ensure that the deduction or withholding does not exceed the minimum
amount legally required. For the avoidance of doubt, save as otherwise expressly
provided in any Transaction Document none of the Master Purchaser, any Lender,
any Noteholder or the Security Trustee or the Funding Agent shall be obliged to
gross up any such payment following any such deduction or withholding.

Tax Credits
11.9 If any of the Seller, VEC, the Servicer, the Parent, the VC Subordinated
VLN Facility Provider or the Subordinated VLN Facility Provider pays any
additional amount (an Additional Payment) under Clause 11.8 and the Master
Purchaser, a Lender, the Security Trustee, a Noteholder or the Funding Agent, as
the case may be, effectively obtains a refund of Tax or credit against Tax on
its overall net income by reason of that Additional Payment (a Tax Credit) and
the Master Purchaser, the relevant Lender, the relevant Noteholder, the Security
Trustee or the Funding Agent, as the case may be, is able to identify such Tax
Credit as being attributable to such Additional Payment, then the Master
Purchaser, the relevant Lender, the relevant Noteholder, the Security Trustee or
the Funding Agent, as the case may be, shall reimburse the Seller, VEC, the
Servicer, the Parent, the VC Subordinated VLN Facility Provider or the
Subordinated VLN Facility Provider (as the case may be) such amount as the
Master Purchaser, the relevant Lender, the relevant Noteholder, the Security
Trustee or the Funding Agent, as the case may be, shall determine to be the
proportion of such Tax Credit as will leave it, after that reimbursement, in no
better or worse position than it would have been in if that Additional Payment
had not been required. The Master Purchaser, the relevant Lender, the relevant
Noteholder or the Funding Agent, as the case may be, shall use reasonable
efforts to claim any Tax Credit and, if it does so claim, shall have absolute
discretion as to the extent, order and manner in which it does so but shall in
no circumstances be liable to the Seller, VEC, the Servicer, the Parent, the VC
Subordinated VLN Facility Provider or the Subordinated VLN Facility Provider for
not doing so.

Page 85



--------------------------------------------------------------------------------



 



After Tax Amount
11.10 In the event that any taxing authority seeks to charge to Tax any sum paid
to the Master Purchaser, a Lender, a Noteholder, the Security Trustee or the
Funding Agent as a result of the indemnities contained herein then the amount so
payable shall be grossed up by such amount as will ensure that after payment of
the Tax so charged (and taking account of the Tax effect of any loss giving rise
to the right to such an indemnity) there shall be left a sum equal to the amount
that would otherwise be payable under such indemnity or obligation.
12. Waivers; Remedies Cumulative
12.1 No failure or delay by any party hereto in exercising any right, power or
privilege under any Transaction Document to which it is a party or available at
law shall impair such right, power or remedy or operate as a waiver thereof. The
single or partial exercise of any right, power or remedy under this Deed or any
Transaction Document to which it is a party or at law shall not preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy under this Deed or any Transaction Document to which it is a party or at
law.
12.2 The rights of any party to any Transaction Document shall not be capable of
being waived otherwise than by an express waiver in writing or by a waiver in
such other form as may be agreed by the parties to the relevant Transaction
Document for the purposes of minimising or avoiding liability to stamp tax.
12.3 The rights, powers and remedies provided in this Deed and any Transaction
Document to which it is a party are cumulative and may be exercised as often as
they are considered appropriate and are in addition to any rights and remedies
provided by law.
13. Modification and Waiver
13.1 Subject to Clauses 13.2, 13.3 and 13.5 no amendment, modification or
variation of any or all of the Transaction Documents shall be effective unless
it is in writing and signed by or on behalf of each of the parties to the
relevant Transaction Document to be so modified or varied or initialled for
identification on behalf of such parties or in such other form as may be agreed
by the parties to the relevant Transaction Document for the purposes of
minimising or avoiding any liability to stamp tax.
13.2 The Funding Agent, the Collateral Monitoring Agent and the Security Trustee
are each hereby authorised and instructed by each of the Lenders and the
Noteholders to consent and agree to any amendment, modification or variation of
any or all of the Transaction Documents or to any waiver of any provision of a
Transaction Document:

(a)   if such amendment, modification, variation or waiver is of a minor or
technical nature where the Funding Agent, the Collateral Monitoring Agent or the
Security Trustee (as applicable) is satisfied that such amendment, modification,
variation or waiver would not be materially prejudicial to the interests of the
Lenders and the Noteholders;

(b)   if such amendment, modification, variation or waiver relates to a Lender
Reserved Matter, where such amendment, modification, variation or waiver has
been consented to in writing by each Lender affected by such Lender Reserved

Page 86



--------------------------------------------------------------------------------



 



    Matter (with each of the Lender Reserved Matters listed at items (d), (e),
(f), (g) and (h) of the definition thereof being deemed to affect all Lenders);
  (c)   if such amendment, modification, variation or waiver does not relate to
a Lender Reserved Matter but relates to any matters involving a variation or
amendment to the calculation or definition of the Net Receivables Pool Balance
or the Adjusted Advance Rate Percentage, where such amendment, modification,
variation or waiver has been consented to in writing by Lenders, the sum of
whose Commitment Proportions is equal to or greater than 662/3 per cent.; and

(d)   if such amendment, modification, variation or waiver is not of the type
referred to in paragraphs (a), (b) or (c) above, where such amendment,
modification, variation or waiver has been consent to in writing by the Majority
Lenders.

13.3 Each of the Lenders and the Noteholders hereby agree that they shall upon
request by any Seller, by the Parent, by the Master Purchaser or by the Funding
Agent execute and deliver such documents as are necessary or desirable to give
effect to any amendment, modification, variation or waiver which has been
consented and agreed to by the Collateral Monitoring Agent in accordance with
the provisions of Clause13.2.
13.4 If, in connection with any proposed modification, amendment, variation,
waiver or consent requiring the consent of “each Lender” or “each Lender
affected thereby,” the consent of the Majority Lenders is obtained, but the
consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a
Non-Consenting Lender), then the Parent may elect to replace any such
Non-Consenting Lender as a Lender and a Noteholder pursuant to the Transaction
Documents, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Parent and the Funding
Agent shall agree, as of such date, to purchase in full for cash at their
Principal Amount Outstanding together with any accrued by unpaid interest
thereon or fees or amounts payable to the Non-Consenting Lender in respect
thereof, the Notes held by the Non-Consenting Lender and to become a Lender and
Noteholder for all purposes under the Transaction Documents and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements for transfer of the relevant Notes contained in the
Variable Funding Agreement and the Conditions, and (ii) the Parent, VEC and each
Seller shall pay to such Non-Consenting Lender in same day funds on the day of
such replacement an amount, if any, equal to the payment which would have been
due to such Lender on the day of such replacement under Clause 7 had the Notes
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
13.5 The Collateral Monitoring Agent and the Security Trustee may upon request
by the Parent agree, without either recourse to, or the consent of, the Lenders
or the Noteholders (or in the case of the Security Trustee any other Master
Purchaser Secured Creditor), to such amendments, modifications and/or variations
to the Transaction Documents as are necessary or desirable to include (subject
always to their compliance with the Eligibility Criteria) as Eligible
Receivables, Receivables owed by Obligors resident in Sweden or in a state of
the United States of America or which are governed by the laws of Sweden or the
laws of a state of the United States of America, as the case may be, provided
that:

Page 87



--------------------------------------------------------------------------------



 



(a)   in respect of a Receivable owed by an Obligor resident in Sweden or which
is governed by Swedish law:

  (i)   notice of the assignment to the Master Purchaser or FCC Visteon (as
applicable) in a form satisfactory to the Collateral Monitoring Agent has been
given to the relevant Obligor;     (ii)   a legal opinion in form and substance
and from counsel satisfactory to the Collateral Monitoring Agent (and, in
respect of matters directly affecting the Security Trustee, the Security
Trustee) has been received, addressed to each of the Security Trustee, the
Funding Agent and the Lenders, confirming that as a matter of Swedish law, and
subject only to customary assumptions and qualifications, the assignment of such
Receivable pursuant to the VC Receivables Purchase Agreement, the Master
Receivables Purchase and Servicing Agreement or (if applicable) the FCC Master
French Receivables Transfer and Servicing Agreement is valid and enforceable and
would be recognised and enforced by the courts of Sweden and confirming such
other matters as the Collateral Monitoring Agent may reasonably require; and    
(iii)   such amendments to the Transaction Documents are made as the Collateral
Monitoring Agent determines are necessary or desirable to ensure that the
Purchaser, the Master Purchaser or FCC Visteon (as applicable) has good title to
or legal ownership of such Receivable as a matter of the laws of all applicable
jurisdictions; and

(b)   in respect of a Receivable owed by an Obligor resident in a state of the
United States of America or which is governed by the law of a state of the
United States of America:

  (i)   a legal opinion in form and substance and from counsel satisfactory to
the Collateral Monitoring Agent (and, in respect of matters directly affecting
the Security Trustee, the Security Trustee) has been received, addressed to each
of the Security Trustee, the Funding Agent and the Lenders confirming that as a
matter of the law of the applicable state of the United States of America, and
subject only to customary assumptions and qualifications, the assignment of such
Receivable pursuant to the VC Receivables Purchase Agreement, the Master
Receivables Purchase and Servicing Agreement or (if applicable) the FCC Master
French Receivables Transfer and Servicing Agreement is valid and enforceable and
would be recognised and enforced by the courts of the relevant state of the
United States of America and confirming such other matters as the Collateral
Monitoring Agent may reasonably require;     (ii)   such amendment to the
Transaction Documents are made as the Collateral Monitoring Agent determines are
necessary or desirable to ensure that the Purchaser, the Master Purchaser or FCC
Visteon (as applicable) has good title to or legal ownership of such Receivable
as a matter of the laws of all applicable jurisdictions; and     (iii)  
applicable UCC Financing Statements have been filed with the Recorder of Deeds
of the District of Columbia in respect of the Purchaser and the

Page 88



--------------------------------------------------------------------------------



 



      Master Purchaser and the Secretary of State of the State of Delaware in
respect of VEC.

13.6 Neither the Collateral Monitoring Agent nor the Security Trustee shall be
liable to any Lender or Noteholder or the Master Purchaser or FCC Visteon (as
applicable) or any Master Purchaser Secured Creditor or to any other person for
any consent given, or any act (or omission) in accordance with the provisions of
Clause 13.5.
13.7 The Master Purchaser undertakes to the Parent that it shall not agree to
any amendment, variation or modification to the terms of the Corporate
Administration Agreement or the Cash Management Agreement without the prior
written consent of the Parent.
14. Entire Agreement
Each and every Transaction Document sets out the entire agreement and
understanding between the parties in respect of the subject matter of the
agreements contained therein and supersedes any previous agreement between the
parties relating to the subject matter therein. It is agreed that:

(a)   no party has entered into any Transaction Document in reliance upon any
representation, warranty or undertaking of any other party which is not
expressly set out or referred to in any such Transaction Document;

(b)   except for breach of an express representation or warranty under any
Transaction Document no party shall have any claim or remedy under any of the
Transaction Documents in respect of misrepresentation (whether negligent or
otherwise, and whether made prior to or at the time of execution of the
Transaction Documents) or untrue statement made by any other party;

(c)   this Clause shall not exclude any liability for fraudulent
misrepresentation.

15. No Liability
15.1 No recourse under any obligation, covenant, or agreement of any party
(acting in any capacity whatsoever) contained in any Transaction Document shall
be had against any shareholder, officer or director of the Master Purchaser, any
Lender, any Noteholder, the Security Trustee, the Collateral Monitoring Agent,
the MP Cash Manager, the Master Purchaser Transaction Account Bank or the
Funding Agent as such, by the enforcement of any assessment or by any
proceeding, by virtue of any statute or otherwise, it being expressly agreed and
understood that each Transaction Document is a corporate obligation of the
relevant party and no personal liability shall attach to or be incurred by the
shareholders, officers, agents, employees or directors of any party as such, or
any of them, under or by reason of any of the obligations, covenants or
agreements contained in any Transaction Document, or implied therefore, and that
any and all personal liability for breaches by such party of any such
obligations, covenants or agreements, either at law or by statute or
constitution, of every such shareholder, officer, agent, employee or director is
hereby expressly waived by the other parties as a condition of and consideration
for the execution of this Deed.
15.2 Each Party hereto agrees and acknowledges that they shall not assert, and
each Party hereby waives, any claim against any Finance Party for special,
indirect,

Page 89



--------------------------------------------------------------------------------



 



consequential or punitive damages arising out of, in connection with, or as a
result of any Transaction Document or the transaction contemplated thereby.
16. No Petition
16.1 Each party hereto, other than the Issuer and the Security Trustee, hereby
undertakes to the Issuer and the Security Trustee that it shall not, nor shall
any party on its behalf, at any time institute against, or join any person in
instituting against the Master Purchaser or any or all of the revenues and
assets of such party any bankruptcy, winding up, re-organisation, arrangement,
insolvency or liquidation proceeding or other proceeding under any similar law
nor petition for the appointment of a receiver, administrator, administrative
receiver, trustee, liquidator, sequestrator or similar officer of it nor
participate in any ex parte proceedings.
16.2 Each Party hereto, other than VC, the Master Purchaser and the Security
Trustee, hereby undertakes to VC and the Security Trustee that it shall not, nor
shall any party on its behalf, at any time institute against, or join any person
in instituting against VC or any or all of the Revenues and assets of such party
any bankruptcy, winding up, re-organisation, arrangement, insolvency or
liquidation proceeding or other proceeding under any similar law nor petition
for the appointment of a receiver, administrator, administrative receiver,
trustee, liquidator, sequestrator or similar officer of it nor participate in
any ex parte proceedings.
17. Limited Recourse
17.1 Notwithstanding any other provision of this Deed and the other Transaction
Documents, each Party agrees and acknowledges with the Issuer that, save as
otherwise provided for in any Transaction Document:

(a)   it will only have recourse in respect of any amount, claim or obligation
due or owing to it by the Issuer (the Claims) only to the extent of available
funds pursuant to the Master Purchaser Priority of Payments as applicable and
subject to the provisos in such Clauses, which shall be applied by the Security
Trustee, subject to and in accordance with the terms thereof and after all other
prior ranking claims in respect thereof have been satisfied and discharged in
full;

(b)   following the application of funds following enforcement of the security
interests created under the Master Purchaser Deed of Charge, subject to and in
accordance with the Master Purchaser Post-Enforcement Priority of Payments, the
Issuer will have no assets available for payment of its obligations under the
Master Purchaser Deed of Charge and the other Transaction Documents other than
as provided for pursuant to the Master Purchaser Deed of Charge, and that any
Claims will accordingly be extinguished to the extent of any shortfall; and

(c)   the obligations of the Master Purchaser under the Master Purchaser Deed of
Charge and the other Transaction Documents will not be obligations or
responsibilities of, or guaranteed by, any other person or entity.

18. Conditions Precedent
18.1 The Transaction Documents shall not come into effect until the Collateral
Monitoring Agent is satisfied that the conditions precedent specified in Part A
of

Page 90



--------------------------------------------------------------------------------



 



Schedule 3 has been satisfied and/or delivered (as applicable) to the Collateral
Monitoring Agent each in a manner or in a form and substance as is satisfactory
to the Collateral Monitoring Agent.
18.2 Each of the Master Purchaser Secured Creditors hereby consents to the entry
into after the Closing Date of the FCC Units Subscription Agreement together
with each of the other FCC Documents to which it is expressed to be a party
provided that (i) the terms of such documents provide that the obligations of
the Master Purchaser under such FCC Documents shall not come into effect until
the Collateral Monitoring Agent is satisfied that each of the conditions
precedent specified in Part C of Schedule 3 have been satisfied or delivered (as
applicable) and (ii) the Lenders have been provided with copies of the FCC
Documents that are to entered into on or prior to the French Programme
Commencement Date substantially in final form by no later than the date falling
5 Business Days prior to the date upon which such FCC Documents are to be signed
or executed.
19. Miscellaneous Provisions
Evidence of indebtedness
19.1 In any proceeding, action or claim relating to any Transaction Document a
statement as to any amount due which is certified as being correct by an officer
of a Lender shall, unless otherwise provided in the Transaction Document or this
Deed, or in the case of manifest error, be prima facie evidence that such amount
is in fact due and payable.
Severability
19.2 Any provision of any Transaction Document or this Deed which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, each of the parties hereto hereby waives any provision of law
but only to the extent permitted by law which renders any provision of any
Transaction Document prohibited or unenforceable in any respect.
Assignability
19.3 Save as specifically provided in any Transaction Document, none of the
Sellers, VEC, the Servicers, the Parent. the VC Subordinated VLN Facility
Provider or the Subordinated VLN Facility Provider shall be entitled to assign
any of its rights or transfer any of its obligations under any of the
Transaction Documents without the prior written consent of the Collateral
Monitoring Agent, the Parent and of each Lender (and any attempted assignment or
transfer by any such party shall be null and void).
19.4 Prior to the occurrence of a Termination Event, any Lender may (without the
prior written consent of any party) assign its rights and/or transfer its
obligations under the Transaction Documents if such assignment is made in
accordance with any express provisions of such Transaction Document and is to:

(a)   any Affiliate of that Lender; or

Page 91



--------------------------------------------------------------------------------



 



(b)   any other Lender or any Affiliate of another Lender; or

(c)   any other bank or financial institution approved in writing by the Parent
(such approval not to be unreasonably withheld or delayed).

19.5 Following the occurrence of a Termination Event which has not been waived,
any Lender may (without the prior written consent of any party) assign its
rights and/or transfer its obligations under the Transaction Documents to any
person provided that any such arrangement or transfer shall not increase the
Master Purchaser’s cost of funding and provided that such assignment and/or
transfer is made in accordance with any express provisions of such Transaction
Document.
19.6 Each assignor or transferor shall notify the Funding Agent and the Parent
of any assignment or transfer under Clause 19.4 and/or Clause 19.5. Each
assignor or transferor may, in connection with any such assignment or transfer,
disclose to the assignee or transferee or potential assignee or transferee any
information relating to the Sellers, VEC, the Servicers, the Parent, the VC
Subordinated VLN Facility Provider or the Subordinated VLN Facility Provider,
including the Receivables, furnished to such assignor or transferor by or on
behalf of the Sellers, VEC, the Servicers, the Parent, the VC Subordinated VLN
Facility Provider or the Subordinated VLN Facility Provider, provided that,
prior to any such disclosure, the assignee or transferee or potential assignee
or transferee agrees to observe the confidentiality of such information which is
confidential in accordance with Clause 23.
No Set-Off
19.7 Except as otherwise provided in the Transaction Documents and subject to
Clause 19.8, all payments required to be made under the Transaction Documents
shall be calculated without reference to any set-off or counterclaim and shall
be made free and clear of and without any deduction for or on account of any
set-off or counterclaim, save as provided by mandatory provisions of law.
19.8 The Master Purchaser, each Lender, the Funding Agent and the Security
Trustee may (in addition to any other rights it may have) at any time after a
Termination Event or Potential Termination Event has occurred and is subsisting,
set-off, appropriate and apply any deposits and any other indebtedness held or
owing by such Person (acting in its capacity as such) to, or for the account of,
a Seller, VEC, a Servicer, the Parent, the VC Subordinated VLN Facility Provider
or the Subordinated VLN Facility Provider against any amount owing by any
Seller, VEC, any Servicer, the Parent, VC Subordinated VLN Facility Provider or
any Subordinated VLN Facility Provider, as the case may be, to such Person.
Release from German Law Restrictions
19.9 Any party to this Agreement organised under German law hereby releases any
other party to any Transaction Document to which it grants any power of attorney
or other authorisation under any Transaction Document from any restriction of
double representation or self-dealing under any applicable law (in particular
under section 181 of the German Civil Code (Bürgerliches Gesetzbuch)).

Page 92



--------------------------------------------------------------------------------



 



20. Increase of Variable Funding Facility Limit
20.1 At any time during the Securitisation Availability Period, the Parent may,
by written notice (a Facility Increase Notice) to the Funding Agent (who shall
promptly deliver a copy to each of the Lenders) and the Collateral Monitoring
Agent request an increase to the Variable Funding Facility Limit (the amount of
any such increase being an Incremental Facility Amount) provided that both (A)
at the time of such request and (B) upon the date upon which such increase is to
come into effect:

(a)   no Master Purchaser Event of Default, Termination Event or Potential
Termination Event shall have occurred and not been waived;   (b)   the increase
would not result in the Variable Funding Facility Limit being in excess of
USD350,000,000.

Such Facility Increase Notice shall set out the requested Incremental Facility
Amount and shall offer each Lender the opportunity to increase their respective
Maximum Commitment Amount so as to provide a commitment in respect of a portion
of the Incremental Facility Amount by giving written notice of their acceptance
of such offered increased Maximum Commitment Amount to the Collateral Monitoring
Agent, the Funding Agent and the Parent within a time period (the Offer Period)
to be specified in the Facility Increase Notice provided that no Lender will
have any obligation to so agree to an increase in their Maximum Commitment
Amount. In the event that at the end of the Offer Period, Lenders shall have
agreed to increase their respective Maximum Commitment Amounts by an aggregate
amount less than the Incremental Facility Amount requested by the Parent, the
Parent may request that the Variable Funding Facility Limit be increased by such
lesser amount and/or shall have the right to arrange for one or more banks or
financial institutions approved by the Collateral Monitoring Agent and the
Funding Agent (such consent not to be unreasonably withheld or delayed) who are
persons to whom Notes may be transferred in accordance with Condition 2) (any
such bank or other financial institution being an Additional Lender) to agree to
extend a commitment to provide funding pursuant to the Variable Funding
Agreement with a Maximum Commitment Amount applicable to such Additional Lender
being a portion of the amount by which the Incremented Facility Amount exceeds
the aggregate amount by which Lenders have agreed to increase their respective
Maximum Commitment Amounts in accordance with this Clause 20.1.
20.2 The increase in any Lender’s Maximum Commitment Amount agreed to pursuant
to Clause 20.1 and the corresponding increase in the Variable Funding Facility
Limit shall be conditional, and take effect, upon the execution by each of the
Lenders who have agreed to increase their Maximum Commitment Amounts, the
Collateral Monitoring Agent, the Security Trustee, the Funding Agent, the Parent
and the Master Purchaser of an additional commitment agreement in a form
satisfactory to the Collateral Monitoring Agent and the Security Trustee and the
agreed commitment of any Additional Lender and the corresponding increase in the
Variable Funding Facility Limit shall be conditional, and take effect, upon the
execution by that Additional Lender of deeds of adherence to each of this Deed
(in or substantially in the form set out in Schedule 6) and the Master Purchaser
Deed of Charge (in or substantially in the form set out in Schedule 2 to the
Master Purchaser Deed of Charge) and the execution by such Lender of a
Noteholder Accession Letter in or substantially in the form set out in
Schedule 5 to the Variable Funding Agreement.

Page 93



--------------------------------------------------------------------------------



 



20.3 Immediately following any increase in the Variable Funding Facility Limit,
each Lender and Noteholder’s respective Commitment Proportion shall be
recalculated as the fraction (expressed as a percentage) calculated by dividing
(A) that Lender or Noteholder’s Maximum Commitment Amount (taking into account
any increase in such amount agreed to in accordance with this Clause 20) by
(B) the Variable Funding Facility Limit (taking into account any increase in
such amount agreed to in accordance with this Clause 20).
20.4 Upon any Additional Lender becoming party to the Variable Funding Agreement
in accordance with this Clause 20, the Master Purchaser agrees that it shall on
the Settlement Date following the date upon which the Additional Lender becomes
party to each of the Variable Funding Agreement, the Master Purchaser Deed of
Charge and the Framework Deed it shall issue to such Additional Lender a Note in
each Agreed Currency each with a par value equal to the Further Subscription
Price stated to be payable by that Additional Lender in the Further Funding
Request relating to such Settlement Date calculated by reference to that
Additional Lender’s Commitment Proportion of the total funding to be made
available in that Agreed Currency and the Commitment Proportion of all other
Lenders (as recalculated pursuant to Clause 20.3) provided that the Further
Subscription Price so payable by any Additional Lender shall not be less than
USD1,000 in respect of the USD Note issued to that Additional Lender, EUR1,000
in respect of the EUR Note issued to that Additional Lender and GBP1,000 in
respect of the GBP Note issued to that Additional Lender. The Notes issued
pursuant to this Clause 20.4 shall rank pari passu with and have the same terms
as all other Notes issued by the Issuer pursuant to the Variable Funding
Agreement.
20.5 In order to induce any Additional Lenders to provide a commitment to fund
or to induce any Lenders to increase their respective Maximum Commitment Amount
in accordance with this Clause 20, the Parent may give notice to the Funding
Agent, the Collateral Monitoring Agent, the Master Purchaser (copied to the
Lenders) of its intention to increase the interest rate applicable to the Notes
which notice shall specify the rate of interest that shall accrue in respect of
Notes in each Agreed Currency and with effect from the relevant effective date
set out in any such notice, the Reference Rate for all Notes shall be such
increased for Notes of the relevant agreed Currency rate as set out in such
notice.
20.6 All costs, fees (including legal fees) and expenses of any party in
connection with any increase in the Variable Funding Facility Limit made in
accordance with this Clause 20 (including without limitation in connection with
the preparation of any additional commitment agreement) shall be for the account
of the Parent.
20.7 For the avoidance of doubt, nothing in this Clause 20 shall result in any
Lender having an obligation to make a payment in respect of Initial Subscription
Price or Further Subscription Price in circumstances where the conditions set
out in Clause 4.2 of the Variable Funding Agreement are not satisfied on the
date on which the payment of the Initial Subscription Price or the Further
Subscription Price is to be made.
20.8 Each of the Master Purchaser, the Collateral Monitoring Agent, the Funding
Agent, the Parent and the Security Trustee agree that they shall execute and
deliver such documents as are necessary to give effect to any increase in the
Variable Funding Facility Limit, any increase in any Lender’s Maximum Commitment
Amount and/or the adherence of any Additional Lender to the Variable Funding
Agreement, the Master

Page 94



--------------------------------------------------------------------------------



 



Purchaser Deed of Charge and/or the Framework Deed in each case in accordance
with this Clause 20. Each of the Lenders (in respect of the Collateral
Monitoring Agent and the Funding Agent) and each of the Master Purchaser Secured
Creditors (in respect of the Security Trustee and the Master Purchaser) consent
to and authorise the Collateral Monitoring Agent, the Funding Agent, the
Security Trustee and the Master Purchaser to enter into such documentation
without recourse to such Lender or Master Purchaser Secured Creditor (as the
case may be) and none of the Master Purchaser, the Collateral Monitoring Agent,
the Funding Agent nor the Security Trustee shall be liable to any Lender,
Noteholder or Master Purchaser Secured Creditor or to any other person for any
consent given or any act (or omission) in accordance with this Clause 20.
21. Cash Flow Management
21.1 Each of the Sellers, the Subordinated VLN Facility Provider, the Master
Purchaser and the Security Trustee hereby agree that on any day during the
Securitisation Availability Period:

(a)   a Seller may apply sums then due to it in a particular Agreed Currency
(the Applicable Currency) from the Master Purchaser in respect of Purchase Price
against amounts to be paid by it in the Applicable Currency on such day (whether
by advance of a loan, repayment of amounts owed by the Seller to the
Subordinated VLN Facility Provider or otherwise);

(b)   if a Seller, on any day, elects to exercise its right under Clause 1(a) by
giving (or by the Master Servicer giving on its behalf) notice thereof in
advance to the Master Purchaser, the Security Trustee, the MP Cash Manager and
the Subordinated VLN Facility Provider, the Subordinated VLN Facility Provider
shall apply the amounts referred to in (a) above to be paid to it by that Seller
on such day against any Further Subordinated Advance to be made by it in the
Applicable Currency on such day to the Master Purchaser pursuant to Clause 5 of
the Subordinated VLN Facility Agreement; and

(c)   upon exercise of the right of a Seller under paragraph (a) above, the
obligation of the Master Purchaser to pay any amount of Purchase Price due to
that Seller on such day in the Applicable Currency pursuant to the Master
Receivables Purchase and Servicing Agreement shall be deemed to be satisfied to
the extent of an amount equal to the amount payable on that day by the Seller to
the Subordinated VLN Facility Provider without any requirement for cash
movements from the Subordinated VLN Facility Provider to the Master Purchaser,
from the Master Purchaser to the relevant Seller and from the relevant Seller to
the Subordinated VLN Facility Provider.

21.2 Each of VEC, VC and the Master Purchaser agrees, and the Security Trustee
hereby acknowledges, that on any day during the Securitisation Availability
Period:

(a)   the Master Purchaser shall apply the sums due to it in a particular Agreed
Currency (the Applicable Currency) from VEC in respect of Collections against
amounts to be paid by it in the Applicable Currency on such day to VC in respect
of the Purchase Price (subject to Clause 21.4 below) or the Advance Purchase
Price pursuant to Clause 3.6 of the Master Receivables Purchase and Servicing
Agreement;

Page 95



--------------------------------------------------------------------------------



 



(b)   VC shall apply the amounts referred to in paragraph (a) above to be paid
to it by the Master Purchaser on such date against any VC Purchase Price
(subject to Clause 21.5 below) or the VC Advance Purchase Price to be paid by it
in the Applicable Currency on such day to VEC pursuant to Clause 3.6 of the VC
Receivables Purchase Agreement;

(c)   upon the application of amounts in accordance with paragraph (a) above,
the obligation of VEC to pay any amount of Collections due to the Master
Purchaser on such date in the Applicable Currency pursuant to the Master
Receivables Purchase and Servicing Agreement shall be deemed to be satisfied to
the extent of an amount equal to the amount payable on that date by the Master
Purchaser to VC without any requirement for cash movement from VC to VEC, from
VEC to the Master Purchaser and from the Master Purchaser to VC;

21.3

(a)   To the extent the Collections received by VEC into the relevant Deposit
Account of VEC are not sufficient for the purposes set out in Clause 21.2 above:

  (i)   the Master Purchaser shall, subject to Clause 21.4, pay VC the Purchase
Price (or, if applicable, the Advance Purchase Price) in the relevant Applicable
Currency; and     (ii)   VC shall, subject to Clause 21.5 pay VEC the VC
Purchase Price (or, if applicable, the VC Advance Purchase Price) in the
Applicable Currency,

  on the Settlement Date immediately following the end of the Determination
Period in which the Purchase Date for such Purchased Receivables falls.

(b)   In order to better ensure a swift and efficient settlement of the Purchase
Price in accordance with paragraph (a)(i) and the VC Purchase Price in
accordance with (a)(ii), the Master Purchaser shall transfer to the VEC Account
(or such other account as is nominated by VEC) on the Settlement Date
immediately following the end of the Determination Period in which the Purchase
Date for such Purchased Receivables falls, an amount equal to that amount
required to be transferred in accordance with paragraph (a)(ii) above. Each of
VEC, VC and the Master Purchaser agrees, and the Security Trustee acknowledges,
that the transfer of such amount to VEC shall discharge pro tanto the
obligations set out under paragraphs (a)(i) and (a)(ii) above.

21.4 The Master Purchaser and VC hereby agree that on each day an account shall
be taken of the amount due by the Master Purchaser to VC under Clause 3.1 of the
Master Receivables Purchase and Servicing Agreement in respect of the Purchase
Price in the relevant Agreed Currency and the amount due by VC to the Master
Purchaser under the VC Subordinated VLN Facility Agreement in such Agreed
Currency, and the amount due from one party shall be set-off against the amount
due from the other and only the balance of the account shall be payable (by the
party

Page 96



--------------------------------------------------------------------------------



 



having the claim for the lower amount pursuant to the foregoing) and such
balance shall be due and payable by such party on such day.
21.5 VEC and VC hereby agree that on each day an account shall be taken of the
amount due by VC to VEC under Clause 3.1 of the VC Receivables Purchase
Agreement in respect of the VC Purchase Price in the relevant Agreed Currency
and the amount due by VEC to VC in respect of any capital contribution in such
Agreed Currency, and the amount due from one party shall be set-off against the
amount due from the other and only the balance of the account shall be payable
(by the party having the claim for the lower amount pursuant to the foregoing)
and such balance shall be due and payable by such party on such day.
22. Counterparts
Each of the Transaction Documents, including this Deed, can, to the extent
permitted by the governing law of such Transaction Document, be executed in any
number of counterparts and by the parties to it on separate counterparts, each
of which shall be an original but all of which together shall constitute one and
the same instrument.
23. Confidentiality
None of the parties shall, and they shall procure that none of their agents or
representatives shall, during the continuance of any of the Transaction
Documents or after the termination of any of them, disclose to any person, firm
or company whatsoever any information relating to the business, finances or
other matters of a confidential nature of any other party to this Deed of which
it may in the course of its duties under this Deed or any Transaction Document
or otherwise have become possessed and all the parties shall use all reasonable
endeavours to prevent any such disclosure, provided however that the provisions
of this Clause 23 shall not apply:

(a)   to the disclosure of any information which is expressly permitted or
required by the Transaction Documents to any person who is a party to any of the
Transaction Documents or is required in relation to the transactions envisaged
by the Transaction Documents;   (b)   to the disclosure of any information
already known to the recipient otherwise than as a result of entering into or
negotiating any of the Transaction Documents provided that the recipient has
not, to the knowledge of the party disclosing information, acquired such
information in breach of any contractual obligation of confidentiality;   (c)  
to the disclosure of any information which is or becomes public knowledge
otherwise than as a result of the conduct of the recipient;   (d)   to the
extent that the recipient is required to disclose the same pursuant to any law
or order of any court or pursuant to any direction, request or requirement
(whether or not having the force of law) of any central bank or any governmental
or other regulatory authority (including any official bank examiners or
regulators) or stock exchanges;

Page 97



--------------------------------------------------------------------------------



 



(e)   to the extent that the recipient needs to disclose the same for the
protection or enforcement of any of its rights under any of the Transaction
Documents;   (f)   to the disclosure of any information to any provider of
liquidity, credit enhancement, hedging or other facilities (subject to them
being informed of the confidential nature of such information and being subject
to confidentiality restrictions consistent with this Clause 23);   (g)   to the
disclosure of any information to professional advisers or auditors who receive
the same under a duty of confidentiality;   (h)   to the disclosure of any
information with the written consent of the parties hereto in form and substance
satisfactory to the Funding Agent;   (i)   to the disclosure of any information
reasonably disclosed to a prospective Lender, or any prospective permitted
assignee or transferee of a party’s rights or obligations under any Transaction
Document (provided it is disclosed on the basis that the recipient will hold it
confidential and will not use it in the course of its business); and   (j)   to
the disclosure of information to any and all Persons by the Seller, the Parent
and the Servicer relating to the U.S. tax treatment and U.S. tax structure of
the transactions contemplated by the Transaction Documents.

24. Contracts (Rights of Third Parties) Act 1999
In relation to each Transaction Document governed by English law, a person who
is not a party to such Transaction Document shall, unless otherwise expressly
provided in a Transaction Document, have no right under the Contracts (Rights of
Third Parties) Act 1999 to enforce any of the terms thereof.
25. Security Trustee Party to Transaction Documents
Better preservation and enforcement of rights
25.1 Except where any Transaction Document provides otherwise, the Security
Trustee has agreed to become a party to each Transaction Document to which it is
a party for the better preservation and enforcement of its rights under such
Transaction Document and shall not assume any liabilities or obligations under
any Transaction Document unless such obligation or liability is expressly
assumed by the Security Trustee in such Transaction Document.
Security Trustee has no responsibility
25.2 The Security Trustee shall not have any responsibility for any of the
obligations of the other Transaction Parties and the other Transaction Parties
acknowledge that the Security Trustee has no such responsibility and that the
Security Trustee is entitled to the protections contained in and on the terms
set out in the Master Purchaser Deed of Charge.

Page 98



--------------------------------------------------------------------------------



 



Reasonableness
25.3 Any reference in any Transaction Document involving compliance by the
Security Trustee in the discharge of its powers, duties and discretions
contained in such Transaction Document with a test of reasonableness (including
without limitation any reference in any Transaction Document to costs, expenses
or fees being “reasonably incurred”) shall be deemed to include a reference to a
requirement that such reasonableness shall be determined by reference solely to
the interests of such of the Master Purchaser Secured Creditors as are
determined by the Trustee in its discretion having regard to any relevant
conflict and priorities provisions in the Master Purchaser Deed of Charge;
Master Purchaser Deed of Charge governs Security Trustee
25.4 Each of the parties hereto agree that the exercise or performance or
non-exercise or non-performance of any of the trusts, powers, authorities,
duties, discretions or obligations of, or the giving of any consents by the
Security Trustee and the Security Trustee’s liability in relation to the same
shall in the case of each Transaction Document to which it is a party be subject
to the detailed provisions of the Master Purchaser Deed of Charge and in the
event of any conflict, the provisions of the Master Purchaser Deed of Charge
shall prevail.
26. Change of Security Trustee
If there is an appointment of a successor Security Trustee in accordance with
the terms of the Master Purchaser Deed of Charge each of the Transaction Parties
shall execute such documents and take such action as the successor Security
Trustee and the outgoing Security Trustee may reasonably require for the
purposes of vesting in the successor Security Trustee, the benefit of the
Transaction Documents and the rights, powers and obligations of the Security
Trustee under the Transaction Documents, and releasing the outgoing Security
Trustee from its future obligations under the Transaction Documents.
27. Trustee Act
In relation to each Transaction Document governed by English law and creating or
purporting to create a trust or fiduciary relationship, the parties hereto agree
that to the fullest extent permitted by law, none of the provisions of the
Trustee Act 2000 shall apply to the trust or fiduciary relationship created by
such Transaction Document or to the role of the trustee or fiduciary in relation
to such trust or fiduciary relationship. The disapplication of the Trustee Act
2000 as provided by this Clause 27 shall constitute an exclusion of the
provisions of the Trustee Act 2000 for the purposes of that act.
28. Governing Law
This Deed is governed by, and shall be construed in accordance with, the laws of
England.

Page 99



--------------------------------------------------------------------------------



 



[page intentionally left blank]

Page 100



--------------------------------------------------------------------------------



 



In Witness of which this Deed has been executed and delivered as a deed by the
parties to it on the date above mentioned.
The Parent

             
EXECUTED and DELIVERED as a
    )      
DEED by VISTEON CORPORATION
    )      
a company incorporated under the laws of
    )      
the State of Delaware by
    )      
being a person who in accordance with
    )      
the laws of that territory, is acting under
    )      
the authority of the company
    )      
 
           
Witness:
           
 
           
Name:
           
 
           
Address:
           
 
           
The Subordinated VLN Facility Provider
           
 
           
EXECUTED and DELIVERED as a
    )      
DEED by VISTEON NETHERLANDS
    )      
FINANCE B.V. a company incorporated
    )      
in The Netherlands by
    )      
being a person who in accordance with
    )      
the laws of that territory, is acting under
    )      
the authority of the company
    )      
 
           
Witness:
           
 
           
Name:
           
 
           
Address:
           

Page 101



--------------------------------------------------------------------------------



 



             
The Sellers and the Servicers
           
 
           
EXECUTED and DELIVERED as a
    )      
DEED by VISTEON DEUTSCHLAND GMBH
    )      
a company incorporated in Germany
    )      
by
    )      
being a person who in accordance with
    )      
the laws of that territory, is acting under
    )      
the authority of the company
    )      
 
EXECUTED and DELIVERED as a
    )      
DEED by VISTEON SYSTEMES
    )      
INTERIEURS S.A.S.
    )      
a company incorporated in France
    )      
by
    )      
being a person who in accordance with
    )      
the laws of that territory, is acting under
    )      
the authority of the company
    )      
 
           
Witness:
           
 
           
Name:
           
 
           
Address:
           
 
           
EXECUTED and DELIVERED as a
    )      
DEED by
    )      
as duly authorised attorney
    )      
for and on behalf of
    )      
VISTEON UK LIMITED
    )      
in the presence of:
    )      
 
           
Witness:
           
 
           
Name:
           
 
           
Address:
           

Page 102



--------------------------------------------------------------------------------



 



             
EXECUTED and DELIVERED as a
    )      
DEED by VISTEON ARDENNES
    )      
INDUSTRIES S.A.S.
    )      
a company incorporated in France
    )      
by
    )      
being a person who in accordance with
    )      
the laws of that territory, is acting under
    )      
the authority of the company
    )      
 
           
Witness:
           
 
           
Name:
           
 
           
Address:
           
 
           
EXECUTED and DELIVERED as a
    )      
DEED by VISTEON SISTEMAS
    )      
INTERIORES ESPAÑA, S.L.U.
    )      
a company incorporated in Spain
    )      
by
    )      
being a person who in accordance with
    )      
the laws of that territory, is acting under
    )      
the authority of the company
    )      
 
           
Witness:
           
 
           
Name:
           
 
           
Address:
           

Page 103



--------------------------------------------------------------------------------



 



             
EXECUTED and DELIVERED as a
    )      
DEED by CÁDIZ ELECTRÓNICA, S.A.U.
    )      
a company incorporated in Spain
    )      
by
    )      
being a person who in accordance with
    )      
the laws of that territory, is acting under
    )      
the authority of the company
    )      
 
           
Witness:
           
 
           
Name:
           
 
           
Address:
           
 
           
EXECUTED and DELIVERED as a
    )      
DEED by
    )      
as duly authorised attorney
    )      
for and on behalf of
    )      
VISTEON PORTUGUESA LIMITED
    )      
in the presence of:
    )      
 
           
Witness:
           
 
           
Name:
           
 
           
Address:
           

Page 104



--------------------------------------------------------------------------------



 



             
A Seller and VC Subordinated VLN Facility Provider
           
 
           
SIGNED, SEALED and DELIVERED as a
    )      
DEED by VC RECEIVABLES FINANCING
    )      
CORPORATION LIMITED
    )      
a company incorporated in Ireland acting by,
    )      
 
    )      
 
    )      
being a person who in accordance with
    )      
the laws of that territory, is acting under
    )      
the authority of the company
    )      
 
           
Witness:
           
 
           
Name:
           
 
           
Address:
           

Page 105



--------------------------------------------------------------------------------



 



The Master Servicer, VEC and US Sub-Servicer

         
EXECUTED and DELIVERED as a
    )  
DEED by VISTEON ELECTRONICS
    )  
CORPORATION a company incorporated
    )  
under the laws of the State of Delaware
    )  
by
    )  
being a person who in accordance with
    )  
the laws of that territory, is acting under
    )  
the authority of the company
    )  

Witness:
Name:
Address:

Page 106



--------------------------------------------------------------------------------



 



The Lenders and Noteholders

         
EXECUTED and DELIVERED as a
    )  
DEED by CITIBANK, N.A., a national banking
    )  
association organised under the banking laws
    )  
of the United States of America, acting by
    )  
 
    )  
being a person who, in accordance with the
    )  
laws of that territory, is acting under the
    )  
authority of the company
    )  

Witness:
Name:
Address:

         
EXECUTED and DELIVERED as a DEED
    )  
by UBS AG, LONDON BRANCH, a
    )  
company incorporated under the laws of
    )  
Switzerland, acting by
    )  
and
    )  
being persons who, in accordance with the
    )  
laws of that territory, are acting under the
    )  
authority of the company
       

Page 107



--------------------------------------------------------------------------------



 



         
EXECUTED and DELIVERED as a DEED
    )  
by BNP PARIBAS, a company incorporated
    )  
under the laws of France, acting by
    )  
 
    )  
being a person who, in accordance with the
    )  
laws of that territory, is acting under the
    )  
authority of the company
    )  

         
EXECUTED and DELIVERED as a DEED
    )  
by BNP PARIBAS, DUBLIN BRANCH a
    )  
company incorporated under the laws of
    )  
France, acting by
    )  

    )  
being a person who, in accordance with the
    )  
laws of that territory, is acting under the
    )  
authority of the company
    )  

         
EXECUTED and DELIVERED as a DEED
    )  
by JPMORGAN CHASE BANK, N.A.,
    )  
acting by
    )  
 
    )  
being a person who, in accordance with the
    )  
laws of the territory of its incorporation, is
    )  
acting under the authority of the company
    )  

Page 108



--------------------------------------------------------------------------------



 



         
EXECUTED and DELIVERED as a DEED
    )  
by BANK OF AMERICA, N.A., a company
    )  
incorporated under the laws of the United
    )  
States of America, acting by
    )  

    )  
being a person who, in accordance with the
    )  
laws of that territory, is acting under the
    )  
authority of the company
    )  

         
EXECUTED and DELIVERED as a DEED
    )  
by CREDIT SUISSE, acting by
    )  
 
    )  
being a person who, in accordance with the
       
laws of the territory of its incorporation, is
    )  
acting under the authority of the company
    )  

         
EXECUTED and DELIVERED as a DEED
    )  
by DEUTSCHE BANK AG LONDON a
    )  
company incorporated under the laws of
    )  
Germany, acting by
    )  
and
    )  
being persons who, in accordance with the
    )  
laws of that territory, are acting under the
    )  
authority of the company
    )  

Page 109



--------------------------------------------------------------------------------



 



         
EXECUTED and DELIVERED as a DEED
    )  
by THE BANK OF NEW YORK
    )  
MELLON, a company incorporated under
    )
)  
the laws of New York, acting by
    )  
being a person who, in accordance with the
       
laws of that territory, is acting under the
    )  
authority of the company
    )  

         
EXECUTED and DELIVERED as a DEED
    )  
by WACHOVIA CAPITAL FINANCE
    )  
CORPORATION (CENTRAL), acting by
    )  
 
    )  
being a person who, in accordance with the
    )  
laws of the territory of its incorporation, is
    )  
acting under the authority of the company
    )  

         
EXECUTED and DELIVERED as a DEED
    )  
by THE CIT GROUP/BUSINESS
    )  
CREDIT, INC., acting by
    )  

    )
 
being a person who, in accordance with the
laws of the territory of its incorporation, is
    )
)  
acting under the authority of the company
    )  

Page 110



--------------------------------------------------------------------------------



 



     
EXECUTED and DELIVERED as a DEED
by KINGS CROSS ASSET FUNDING
NO. 6 SARL, acting by

being a person who, in accordance with the
laws of the territory of its incorporation, is
acting under the authority of the company
  )
)
)
)
)
)
)

Page111



--------------------------------------------------------------------------------



 



     
The Master Purchaser and the Issuer
   
 
   
SIGNED, SEALED and DELIVERED as a
DEED by VISTEON FINANCIAL
CENTRE P.L.C. a company incorporated in
Ireland, acting by

being a person who, in accordance with the
laws of that territory, is acting under the
authority of the company
  )
)
)
)
)
)
)
)
 
   
Witness:
   
 
   
Name:
   
 
   
Address:
   
 
   
The Funding Agent
   
 
   
EXECUTED and DELIVERED as a DEED
by

as duly authorised attorney for and on behalf
of CITIBANK INTERNATIONAL PLC
in the presence of
  )
)
)
)
)
)
 
   
Witness:
   
 
   
Name:
   
 
   
Address:
   

Page112



--------------------------------------------------------------------------------



 



     
The Collateral Monitoring Agent
   
 
   
EXECUTED and DELIVERED as a DEED
by CITICORP USA, INC., a company
incorporated under the laws of the State of
Delaware, acting by

being a person who, in accordance with the
laws of that territory, is acting under the
authority of the company
  )
)
)
)
)
)
)
)
 
   
Witness:
   
 
   
Name:
   
 
   
Address:
   
 
   
The Security Trustee
   
 
   
EXECUTED and DELIVERED as a DEED
under the COMMON SEAL of THE LAW
DEBENTURE TRUST CORPORATION
P.L.C. in the presence of:

  )
)
)
)
 
   
Director:
   
 
   
Authorised Signatory:
   

Page113



--------------------------------------------------------------------------------



 



      The Master Purchaser Transaction Account Bank and the MP Cash Manager
 
   
EXECUTED and DELIVERED as a DEED
by CITIBANK, N.A. a national banking
association organised under the banking laws
of the United States of America, acting by

being a person who, in accordance with the
laws of that territory, is acting under the
authority of the company
  )
)
)
)
)
)
)
)
 
   
Witness:
   
 
   
Name:
   
 
   
Address:
   
 
   
The Corporate Administrator
   
 
   
SIGNED, SEALED and DELIVERED as a
DEED by WILMINGTON TRUST SP
SERVICES (DUBLIN) LIMITED, a
company incorporated in Ireland, acting by

being a person who, in accordance with the
laws of that territory, is acting under the
authority of the company
  )
)
)
)
)
)
)
)
 
   
Witness:
   
 
   
Name:
   
 
   
Address:
   

Page114



--------------------------------------------------------------------------------



 



SCHEDULE 1
TERMINATION EVENTS
The occurrence of any of the following events shall constitute a Termination
Event:

(a)   Non Payment: any Seller, VEC or the Parent, the VC Subordinated VLN
Facility Provider or the Subordinated VLN Facility Provider fails to make any
payment due by it under the Transaction Documents when due and such failure
remains unremedied for 2 Business Days;   (b)   Misrepresentation: any
representation or warranty other than a Receivables Warranty made or deemed to
be made by a Seller, VEC, the Parent, the VC Subordinated VLN Facility Provider
or the Subordinated VLN Facility Provider under or in connection with this Deed
or any other Transaction Document to which it is a party or any certification
made by any officer, director or other authorised signatory of a Seller, VEC,
the Parent, the VC Subordinated VLN Facility Provider or the Subordinated VLN
Facility Provider under or in connection with any Transaction Document or any
information or report delivered by a Seller, VEC, the Parent, the VC
Subordinated VLN Facility Provider or the Subordinated VLN Facility Provider
pursuant to this Deed or any other Transaction Document shall prove to have been
incorrect or untrue in any material respect when made or deemed made or
delivered and such breach (if capable of remedy ) has not been remedied within 5
Business Days of the breach;   (c)   Breach of Obligations: any Seller, VEC, the
Parent, the VC Subordinated VLN Facility Provider or the Subordinated VLN
Facility Provider shall fail to perform or observe any other term, covenant or
agreement contained in this Deed or any other Transaction Document on its part
to be performed or observed and any such failure (if capable of remedy) remains
unremedied for 30 days;   (d)   Cross-default: any default or other event shall
occur or condition shall exist under any agreement or instrument relating to any
Debt of a Seller, VEC, the VC Subordinated VLN Facility Provider , the
Subordinated VLN Facility Provider or the Parent, and, as a result of such event
or condition, results in a default of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), redeemed, purchased or defeased, or an
offer to repay, redeem, purchase or defease such Debt shall be required to be
made, in each case prior to the stated maturity thereof in each case, subject in
the case of a Seller, VEC, the VC Subordinated VLN Facility Provider or the
Subordinated VLN Facility Provider to a threshold amount of USD 10,000,000 and
in the case of the Parent subject to a threshold amount of USD 50,000,000 (or in
each case its equivalent in any other currency);   (e)   Valid Security: either:



Page 115



--------------------------------------------------------------------------------



 



  (i)   the Master Purchaser Secured Creditors shall, for any reason cease to
have a valid and perfected first priority Encumbrance in all of the property,
assets and rights of any kind of the Master Purchaser; or     (ii)   any Account
Control Agreement does not, or ceases to create, a valid and perfected first
priority Encumbrance in favour of the Master Purchaser or the Security Trustee
(as applicable) in respect of the Deposit Accounts or such other assets to which
such Account Control Agreement relates subject in each case to the grace periods
of 60 days permitted by Clauses 18(o) and 18(p) of the Master Receivables
Purchase and Servicing Agreement in relation to the implementation of the
Account Control Agreements; or     (iii)   for any reason the Security Trustee
certifies that in its opinion (having taken appropriate legal advice) the Master
Purchaser Secured Property or the Master Purchaser Security Documents are in
danger of being taken under any process of law or the Master Purchaser Secured
Property is or may be in jeopardy in any respect considered by the Security
Trustee to be material;

(f)   Invalidity: any provision of any of the Transaction Documents is, or
becomes, for any reason, invalid or unenforceable and the Master Purchaser, the
Funding Agent, the Lenders, the Noteholders and/or the Security Trustee would be
materially prejudiced by such provision becoming invalid or unenforceable;   (g)
  Change of control: a Change of Control occurs;   (h)   Judgment: one or more
judgments for the payment of money (except to the extent covered by insurance as
to which the insurer has acknowledged such coverage in writing) exceeding the
aggregate amount of (in the case of the Parent) USD 50,000,000 or (in the case
of a Seller, VEC, the VC Subordinated VLN Facility Provider or the Subordinated
VLN Facility Provider) USD 10,000,000 (or in each case its equivalent in any
other currency) shall be rendered against the Parent, a Seller, VEC, the VC
Subordinated VLN Facility Provider or the Subordinated VLN Facility Provider and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action shall be taken by
a judgment creditor to attach or levy upon any assets of any Seller, VEC, the
Parent, the VC Subordinated VLN Facility Provider or any Subordinated VLN
Facility Provider to enforce any such judgment;   (i)   Material Adverse Change:
the occurrence of any event or series of events (whether related or not), or any
action by the Parent, a Seller, VEC, the VC Subordinated VLN Facility Provider
or the Subordinated VLN Facility Provider which in the reasonable opinion of the
Collateral Monitoring Agent will have a Material Adverse Effect;   (j)  
Servicer Default: any Servicer Default occurs;

Page 116



--------------------------------------------------------------------------------



 



(k)   Master Purchaser Event of Default: any Master Purchaser Event of Default
occurs and has not been waived;   (l)   Change in Law: any enactment or
supplement or amendment to, or change in, the laws of any Eligible Country, or
any official communication of previously not existing or not publicly available
official interpretation, or any change in the official interpretation,
implementation or application of such laws, in each case that becomes effective
on or after the Closing Date, as a result of which any event occurs which will
have a Material Adverse Effect on the enforceability, collectability or
origination of the Receivables in aggregate or on the ability of any party to
perform its obligations under the Transaction Documents;   (m)   Legal Process,
Attachment: all or any part of the property, business, undertakings, assets or
revenues of either of any Seller, VEC, any Servicer, the Parent, the VC
Subordinated VLN Facility Provider or the Subordinated VLN Facility Provider
having an aggregate value in excess of (in the case of the Parent) USD50,000,000
(in the case of a Seller, VEC, a Servicer, the VC Subordinated VLN Facility
Provider or the Subordinated VLN Facility Provider) USD 10,000,000 (or in each
case its equivalent in any other currency) has been attached as a result of any
distress or execution being levied or any encumbrance taking possession or
similar attachment and such attachment has not been lifted within sixty
(60) days, unless in any such case the Collateral Monitoring Agent certifies
that in its reasonable opinion such event will not materially prejudice the
ability of the Parent, such Seller, VEC, such Servicer, the VC Subordinated VLN
Facility Provider or the Subordinated VLN Facility Provider to observe or
perform its obligations under the Transaction Documents or the enforceability,
collectability or origination of the Receivables;   (n)   Insolvency: the
Parent, any Seller, VEC, the VC Subordinated VLN Facility Provider or the
Subordinated VLN Facility Provider is or becomes or is declared to be Insolvent
or subject to any Insolvency Proceedings;   (o)   Encumbrance: any Seller, VEC,
the Parent, any Servicer. the VC Subordinated VLN Facility Provider or the
Subordinated VLN Facility Provider creates or grants any Encumbrance or permits
any Encumbrance to arise over or in relation to:

  (i)   any Receivable;     (ii)   any right, title or interest of the Master
Purchaser in relation to a Receivable;     (iii)   any proceeds of or sums
received or payable in respect of a Receivable; or     (iv)   the interest of
the Master Purchaser in any amount from time to time standing to the credit of
the Deposit Accounts,

Page 117



--------------------------------------------------------------------------------



 



    other than the Seller Permitted Encumbrances (or in the case of VEC, VEC
Permitted Encumbrances);   (p)   Dispute: (i) any Seller disputes, in any
manner, the validity or efficacy of any sale and purchase of a Receivable under
the Master Receivables Purchase and Servicing Agreement and as a result, in the
reasonable opinion of the Collateral Monitoring Agent, there is, or could be, a
Material Adverse Effect on the ability of that Seller and/or any Servicer to
perform their respective obligations under the Transaction Documents or the
enforceability, collectability or origination of the Receivables is or could be
materially prejudiced or (ii) VEC disputes, in any manner, the validity or
efficacy of any sale and purchase of a Receivables under the VC Receivables
Purchase Agreement and as a result, in the reasonable opinion of the Collateral
Monitoring Agent, there is, or could be, a Material Adverse Effect on the
ability of VEC and/or any Servicer to perform their respective obligations under
the Transaction Document or the enforceability, collectability or origination of
the Receivables is or could be materially prejudiced;   (q)   Illegality: it
becomes impossible or unlawful for any Seller, VEC, any Servicer, the Parent,
the VC Subordinated VLN Facility Provider or the Subordinated VLN Facility
Provider to continue its business and/or discharge its obligations as
contemplated by the Transaction Documents and as a result, in the reasonable
opinion of the Collateral Monitoring Agent, there is, or is likely to be, a
Material Adverse Effect on the ability of such Seller, VEC, such Servicer, the
Parent, the VC Subordinated VLN Facility Provider or the Subordinated VLN
Facility Provider to perform their respective obligations under the Transaction
Documents or the enforceability, collectability or origination of the
Receivables is or is likely to be materially prejudiced;   (r)   Litigation:
proceedings have been commenced against the Parent, any Seller, VEC, any
Servicer, the VC Subordinated VLN Facility Provider or the Subordinated VLN
Facility Provider or any member of the Visteon Group in any court, arbitral
tribunal or public or administrative body or otherwise in each case which, if
adversely determined, could reasonably be expected to result in the Parent, any
Seller, VEC, any Servicer, the VC Subordinated VLN Facility Provider or the
Subordinated VLN Facility Provider or other member of the Visteon Group being
required to pay at least (in the case of the Parent) USD50,000,000 or (in the
case of any Seller, VEC, any Servicer, the VC Subordinated VLN Facility Provider
or the Subordinated VLN Facility Provider) USD10,000,000 (or in each case its
equivalent in any other currency), but excluding, in each case, (i) any
proceeding which is of a vexatious or frivolous nature and is being disputed in
good faith by the Parent, any Seller, VEC, any Servicer, the VC Subordinated VLN
Facility Provider or the Subordinated VLN Facility Provider or the relevant
member of the Visteon Group as the case may be and (ii) proceedings (x) which
have been dismissed or (y) in respect of which final judgment not subject to
appeal has been rendered or final settlement made and in respect of which the
Parent, any Seller, VEC, any Servicer, the VC Subordinated VLN Facility Provider
or the Subordinated VLN Facility Provider or the relevant member of the Visteon



Page 118



--------------------------------------------------------------------------------



 



    Group, as the case may be, has paid the amount required to be paid by it
pursuant to such judgment or settlement in full; and   (s)   FCC Termination
Event: the occurrence of a termination event (cas de resiliation) under the FCC
Regulations, the FCC Master French Receivables Transfer and Servicing Agreement
or other FCC Document.

Page 119



--------------------------------------------------------------------------------



 



SCHEDULE 2
SERVICER DEFAULTS
The occurrence of any of the following events shall constitute a Servicer
Default:

(a)   Any Servicer:

  (i)   shall fail to make when due any payment or deposit to be made by it
under the Master Receivables Purchase and Servicing Agreement and such failure
remains unremedied for 2 Business Days; or     (ii)   shall fail to observe any
term, covenant or agreement contained in the first sentence of Clause 17.1 of
the Master Receivables Purchase and Servicing Agreement and such failure remains
unremedied for 2 Business Days; or     (iii)   shall fail to deliver any Master
Servicer Report when required and such failure shall remain unremedied for two
(2) Business Days (or in the event that the failure to deliver any Master
Servicer Report is due solely to computer or other technical failure in
generating such report, 3 Business Days or such longer period as the Collateral
Monitoring Agent may agree in writing, such agreement not to be unreasonably
withheld or delayed); or     (iv)   shall otherwise fail to perform or observe
any other term, covenant or agreement under the Master Receivables Purchase and
Servicing Agreement and such failure, if capable of remedy in the opinion of the
Collateral Monitoring Agent, shall remain unremedied for 5 Business Days.

(b)   Any representation or warranty made or deemed made by any Servicer under
or in connection with the Master Receivables Purchase and Servicing Agreement or
any other Transaction Document or any information or report delivered by the
Servicer pursuant to the Master Receivables Purchase and Servicing Agreement or
any other Transaction Document shall prove to have been incorrect or untrue in
any material respect when made or deemed made or delivered and such breach (if
capable of remedy) has not been remedied within 5 Business Days.   (c)   Any
Servicer becomes Insolvent or becomes subject to any Insolvency Proceedings.  
(d)   An event shall occur or condition shall exist under any agreement or
instrument relating to any Debt of any Servicer which is outstanding in a
principal amount of at least USD 10,000,000 (or equivalent value in any other
currency) in the aggregate and, as a result of such event or condition, the
maturity of such Debt is accelerated; or any such Debt shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled

Page 120



--------------------------------------------------------------------------------



 



    required prepayment), redeemed, purchased or defeased, or an offer to repay,
redeem, purchase or defease such Debt shall be required to be made, in each case
prior to the stated maturity thereof.   (e)   There shall have occurred any
event which causes an Account Control Agreement to cease to be in full force and
effect or any Account Control Agreement ceases to be a valid, first priority,
perfected Encumbrance save if resulting from any release made in accordance with
the provisions of any Transaction Document.   (f)   There shall have occurred
any event which may materially adversely affect the ability of the Servicer to
collect Purchased Receivables or otherwise perform its obligations under the
Master Receivables Purchase and Servicing Agreement and the other Transaction
Documents or any provision of any Transaction Document applicable to the
Servicer shall cease to be effective and valid and binding on the Servicer.  
(g)   One or more judgments for the payment of money in an aggregate amount in
excess of USD 10,000,000 (or equivalent value in any other currency) (except to
the extent covered by insurance as to which the insurer has acknowledged such
coverage in writing) shall be rendered against any Servicer or any of its
Subsidiaries or any combination thereof, and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any action shall be taken legally and validly by a
judgment creditor to attach or levy upon any assets of that Servicer or any of
its Subsidiaries to enforce any such judgment.

A Servicer Default shall not occur until any applicable grace period or cure
period has expired. If a replacement servicer is in place within the applicable
cure period, then the related potential Servicer Default shall be deemed to have
been cured.

Page 121



--------------------------------------------------------------------------------



 



SCHEDULE 3
CONDITIONS PRECEDENT
Part A
Initial Conditions Precedent

(a)   Completion and execution of documentation mutually satisfactory to the
Parent and the Collateral Monitoring Agent including the Parent Undertaking.  
(b)   Completion of due diligence and audit in respect of the Parent and the
Sellers satisfactory to the Collateral Monitoring Agent.   (c)   All fees and
expenses (including reasonable fees and expenses of counsel) required to be paid
to the Joint Lead Arrangers, the Security Trustee, the Collateral Monitoring
Agent, the Funding Agent and the Lenders on or before the Closing Date shall
have been paid.   (d)   The absence of a material adverse change, or any event
or occurrence which could reasonably be expected to result in a material adverse
change, in (i) the business, financial condition, property, or operations, of
the Parent and its subsidiaries, taken as a whole, since 31 December 2005,
(ii) the ability of the Parent or any of its Subsidiaries to perform their
respective obligations under the Transaction Documents or (iii) the ability of
the Funding Agent, the Collateral Monitoring Agent, the Security Trustee or the
Lenders to enforce any of the Transaction Documents (subject to any limitations
on enforcement described in the legal opinions described in paragraphs (j) to
(v) (inclusive) below).   (e)   No circumstance, change or condition (including
the continuation of any existing condition) shall exist in the loan syndication,
financial or capital market conditions generally that, in the Joint Lead
Arrangers’ judgment, would materially impair syndication of the Variable Funding
Facility.   (f)   The accuracy and completeness of all representations set forth
in the Transaction Documents.   (g)   Compliance with the terms of the
Commitment Letters and the Fee Letters, including, without limitation, the
payment in full of all fees, expenses and other amounts payable under the
Commitment Letters and the Fee Letters on or prior to the Funding Date.

The Parent, the Subordinated VLN Facility Provider and the Sellers

(h)   With respect to the Parent, the Subordinated VLN Facility Provider and
each Seller the provision of:

  (i)   Copies of the latest versions of its constitutional documents certified
by a director to be a true and up to date copy of the original.

Page 122



--------------------------------------------------------------------------------



 



  (ii)   As applicable, up to date Commercial Register excerpts dated no earlier
than 6 calendar months prior to the date hereof.     (iii)   Certified copies of
the resolutions of its board of directors, in form and substance satisfactory to
the Collateral Monitoring Agent, authorising the execution, delivery and
performance of the Transaction Documents to be entered into by the Parent, the
Subordinated VLN Facility Provider or such Seller, certified as of the Funding
Date, which certificate shall state that the resolutions thereby certified have
not been amended, modified, revoked or rescinded.     (iv)   A certified copy of
any power of attorney of the Parent, the Subordinated VLN Facility Provider and
each Seller granted by it to the attorneys, officers or other employees of the
Seller authorised to sign the Transaction Documents on its behalf.     (v)   A
Solvency Certificate in respect of the Parent and each Seller (other than the
French Sellers) in the applicable form set out in Schedule 4 to the Master
Receivables Purchase and Servicing Agreement.     (vi)   A copy of the annual
report for the Parent for the year 2005 (including audited accounts).

The Master Purchaser

(i)   With respect of the Master Purchaser the provision of:

  (i)   Copies of the latest version of the memorandum and articles of
association of the Master Purchaser together with its certificate of
incorporation, its certificate of entitlement to commence trading and any
certificate of change of name certified by the company secretary or a director
of the Master Purchaser to be a true and up to date copy of the original.    
(ii)   Copies of the resolutions of the board of directors of the Master
Purchaser authorising the execution, delivery and performance of the Transaction
Documents to be entered into by the Master Purchaser, certified by the company
secretary or a director of the Master Purchaser as of the Funding Date, which
certificate shall state that the resolutions thereby certified have not been
amended, modified, revoked or rescinded.     (iii)   A certificate as to the
incumbency and signature of the officers or other employees authorised to sign
the Transaction Documents on behalf of the Master Purchaser and any certificate
or other document to be delivered pursuant thereto, certified by the company
secretary or a director of the Master Purchaser together with evidence of the
incumbency of such company secretary or director.



Page 123



--------------------------------------------------------------------------------



 



Legal Opinions

(j)   A legal opinion of Freshfields Bruckhaus Deringer LLP addressed to the
Issuer, the Security Trustee, the Lenders and the Funding Agent dated the
Closing Date as to matters of English law as to the enforceability of the
Transaction Documents governed by English law and other relevant matters.   (k)
  A legal opinion of Freshfields Bruckhaus Deringer LLP addressed to the Issuer,
the Security Trustee, the Lenders and the Funding Agent dated the Closing Date
as to matters of German law as to the enforceability of the Transaction
Documents governed by German law and other relevant matters.   (l)   A legal
opinion of Freshfields Bruckhaus Deringer LLP addressed to the Issuer, the
Security Trustee, the Lenders and the Funding Agent dated prior to the Funding
Date as to matters of Spanish law as to the enforceability of the Transaction
Documents governed by Spanish law and other relevant matters.   (m)   A legal
opinion of António Frutuoso de Melo e Associados, Sociedade de Advogados RL
addressed to the Issuer, the Security Trustee, the Lenders and the Funding Agent
dated the Closing Date as to matters of Portuguese law as to the enforceability
of the Transaction Documents governed by Portuguese law and other relevant
matters.   (n)   A legal opinion of Freshfields Bruckhaus Deringer LLP addressed
to the Issuer, the Security Trustee, the Lenders and the Funding Agent dated the
Closing Date as to matters of Belgian law as to the effectiveness of the
assignments in respect of Belgian debtor receivables and other relevant matters.
  (o)   A legal opinion of Freshfields Bruckhaus Deringer LLP addressed to the
Issuer, the Security Trustee, the Lenders and the Funding Agent dated the
Closing Date as to matters of Dutch law as to the effectiveness of the
assignments in respect of Dutch debtor receivables and other relevant matters.  
(p)   A legal opinion of McCann Fitzgerald addressed to the Issuer, the Security
Trustee, the Lenders and the Funding Agent dated the Closing Date as to matters
of Irish law in respect of the due incorporation and corporate capacity of the
Master Purchaser, due execution and authorisation of the Transaction Documents
to which it is a party and other relevant matters.   (q)   A legal opinion of
Kirkland & Ellis International LLP addressed to the Parent, the Issuer, the
Security Trustee, the Lenders and the Funding Agent dated the Closing Date as to
matters of English law in respect of the corporate existence and authority of
the English Seller, due execution of the Transaction Documents to which it is a
party, and other relevant matters.   (r)   A legal opinion of Kirkland & Ellis
International LLP addressed to the Parent, the Issuer, the Security Trustee, the
Lenders and the Funding Agent dated the Closing Date as to matters of German law
in respect of the corporate existence

Page 124



--------------------------------------------------------------------------------



 



    and authority of the German Seller, due execution of the Transaction
Documents to which it is a party, and other relevant matters.   (s)   A legal
opinion of Uría Menéndez Abogados, S.L.P. addressed to the Parent, the Issuer,
the Security Trustee, the Lenders and the Funding Agent dated the Closing Date
as to matters of Spanish law in respect of the corporate existence and authority
of the Spanish Sellers, due execution of the Transaction Documents to which it
is a party, and other relevant matters.   (t)   A legal opinion of Kirkland &
Ellis addressed to the Parent, the Issuer, the Security Trustee, the Lenders and
the Funding Agent dated the Closing Date as to matters of the law of the State
of Delaware and applicable Federal law of the United States of America in
respect of the corporate existence and corporate power of the Parent, due
execution of the Transaction Documents to which it is a party, and other
relevant matters.   (u)   A legal opinion of Nauta Dutilh N.V. addressed to the
Parent, the Issuer, the Security Trustee, the Lenders and the Funding Agent
dated the Closing Date as to matters of Dutch law in respect of the corporate
existence and authority of the Subordinated VLN Facility Provider, due execution
of the Framework Deed, the Subordinated VLN Facility Agreement and the Master
Purchaser Deed of Charge and other relevant matters.   (v)   A legal opinion of
White & Case, Paris addressed to the Parent, the Issuer, the Security Trustee,
the Lenders and the Funding Agent dated the Closing Date as to matters of French
law in respect of the corporate existence and authority of the French Sellers,
due execution of the Framework Deed, the Subordinated VLN Facility Agreement and
the Master Purchaser Deed of Charge and other relevant matters.

General

(w)   Due execution and delivery of each of the Transaction Documents (other
than the FCC Documents) by the respective parties thereto, and all documentation
to be delivered therewith or pursuant thereto on or prior to the Funding Date.

Part B
Conditions Precedent to All Purchases
Each purchase (including the initial purchase) shall be subject to the further
Conditions Precedent that on the date of such purchase the following statements
shall be true:

(a)   in respect of Receivables purchased under the Master Receivables Purchase
and Servicing Agreement, the representations and warranties contained in
Schedule 1 to the Master Receivables Purchase and Servicing Agreement are
correct on and as of the date of such purchase as though made on and as of such
date except for a representation or warranty that relates only to an earlier
date in which case such representation or warranty shall be correct as at such
earlier date and in respect of Receivables purchased under the VC Receivables

Page 125



--------------------------------------------------------------------------------



 



    Purchase Agreement, the representations and warranties contained in
Schedule 1 to the VC Receivables Purchase Agreement are correct on and as of the
date of such purchase as though made on and as of such date except for a
representation or warranty that relates only to an earlier date in which case
such representation or warranty shall be correct as at such earlier date;

(b)   no event has occurred and is continuing, or would result from such
purchase or reinvestment, that constitutes a Termination Event or a Potential
Termination Event,

and that the Collateral Monitoring Agent, the Funding Agent and the Master
Purchaser shall have received such other approvals, opinions or documents as any
of them may reasonably request;
Part C
Conditions Precedent to Purchases of French Receivables

(a)   FCC Visteon has been established, all FCC Documents required to be entered
into on or prior to the French Programme Commencement Date have been executed
and delivered (in a form approved by the Collateral Monitoring Agent) and all
conditions precedent to purchase of Receivables by the FCC Visteon (as set out
in the FCC Documents) have been satisfied.   (b)   A legal opinion of
Freshfields Bruckhaus Deringer LLP addressed to the Issuer, the Security Trustee
and the Funding Agent dated the French Receivables Commencement Date as to
matters of French law as to the enforceability of the Transaction Documents
governed by French law and other relevant matters.   (c)   A legal opinion of
White & Case, Paris addressed to the Parent, the Issuer, the Security Trustee
and the Funding Agent dated the French Receivables Commencement Date as to
matters of French law in respect of the corporate existence and authority of the
French Sellers, due execution of the Transaction Documents to which it is a
party, and other relevant matters.

Page 126



--------------------------------------------------------------------------------



 



SCHEDULE 4
FORM OF FRAMEWORK DEED ACCESSION DEED
THIS DEED OF ACCESSION is made on [•] [•]
Between:

(1)   VISTEON FINANCIAL CENTRE P.L.C., incorporated in Ireland and its permitted
successors and assigns (the Master Purchaser);

(2)   THE LAW DEBENTURE TRUST CORPORATION P.L.C., having its registered office
at Fifth Floor, 100 Wood Street, London EC2V 7EX (the Security Trustee); and

(3)   [NAME OF ACCEDING PARTY] a company incorporated in [•] (registered number
[•]) whose [registered office][principal place of business] is at [•] (the
Acceding Noteholder).

It is Hereby Agreed as follows:
1. We refer to the Master Definitions and Framework Deed (the Master Definitions
and Framework Deed) dated 14 August 2006 as amended from time to time between,
inter alios, the Master Purchaser, Visteon Corporation, The Law Debenture Trust
Corporation p.l.c. and Citibank, N.A., London Branch.
Terms defined in, or incorporated by reference into, the Master Definitions and
Framework Deed shall have the same meanings herein as therein.
2. The Acceding Noteholder hereby confirms that it is in receipt of the
following documents:

(a)   a copy of the Master Definitions and Framework Deed;   (b)   a copy of the
Master Purchaser Deed of Charge; and   (c)   a copy of current versions of all
other Transaction Documents as we have requested.

3. The Acceding Noteholder hereby confirms for the purposes of Clause 6 of the
Master Definitions and Framework Deed then its notice details are as follows:
[insert name, address, telephone, facsimile and attention].
4. In consideration of its accession to the Master Definitions and Framework
Deed pursuant to this deed, the Acceding Noteholder hereby undertakes, for the
benefit of the Master Purchaser, the Security Trustee and each of the other
parties to the Master Definitions and Framework Deed, that it will perform and
comply with all the duties and obligations expressed to be assumed by a
Noteholders under the Master

Page 127



--------------------------------------------------------------------------------



 



Definitions and Framework Deed and will have the benefit of all the provisions
of the Master Definitions and Framework Deed as if it were named in it as a
Noteholder.
In Witness Whereof the parties to this Deed have executed this Deed on the date
specified above with affect from that date.

           
SIGNED, SEALED and DELIVERED as a
    )  
DEED by
    )  
as duly authorised attorney
    )  
for and on behalf of
    )  
VISTEON FINANCIAL CENTRE P.L.C.
    )  
in the presence of:
    )  
 
       
Witness:
       
 
       
Name:
       
 
       
Address:
       
 
       
EXECUTED and DELIVERED as a DEED
    )  
under the COMMON SEAL of THE LAW
    )  
DEBENTURE TRUST CORPORATION
    )  
P.L.C. in the presence of:
    )  
 
       
Director:
       
 
       
Authorised Signatory:
       
 
       
EXECUTED and DELIVERED as a
    )  
DEED by
    )  
as duly authorised attorney
    )  
for and on behalf of
    )  
[                     ] in the presence of:
    )  
 
       
Witness:
       
 
       
Name:
       
 
       
Address:
       

Page 128



--------------------------------------------------------------------------------



 



SCHEDULE 5
CONCENTRATION LIMITS
For any Obligor, at any time, the Concentration Limit applicable to that Obligor
shall be the limit set out in the grid below (being a percentage of Net
Receivables Pool Balance) based on the Debt Rating of that Obligor, provided
that affiliated Obligors shall be treated as if they were one Obligor. If the
relevant Obligor is Ford Motor Company or a subsidiary thereof, the column
titled “Ford Limit” shall be applied; for all other Obligors, the column titled
“Non-Ford Limit” shall be applied.

                      Level   Unsecured rating   Ford limit   Non-Ford limit
Level 1
  BBB- and Baa3 (not on negative watch) or better     40 %     40 %
Level 2
  BBB- and Baa3 and on negative watch by either Moody’s or Standard and Poor’s)
    30 %     30 %
Level 3
  BB+ to BB- and Ba1 to Ba3     25 %     25 %
Level 4
  B+ and B1     25 %     20 %
Level 5
  B and B2     20 %     15 %
Level 6
  B- and B3 or lower, or is unrated by Moody’s and Standard and Poor’s     10 %
    10 %

If Debt Ratings from S&P and Moody’s differ by one notch then the lower of the
two ratings shall determine the grid level. If the Debt Ratings differ by two or
more notches, then the rating level that is one notch above the lower of the two
ratings shall apply.

Page 129



--------------------------------------------------------------------------------



 



SCHEDULE 6
THE LENDERS AND NOTEHOLDERS

      Name   Address
 
   
Citibank, N.A.
  Citigroup Centre,
 
  Canada Square,
 
  Canary Wharf,
 
  London E14 5LB,
 
  England
 
   
UBS AG, London Branch
  1 Finsbury Avenue,
 
  London EC2M 2PP,
 
  England
 
   
JPMorgan Chase Bank, N.A.
  125 London Wall,
 
  London EC2Y 5AJ,
 
  England
 
   
Bank of America, N.A.
  One South Wacker Drive,
 
  Suite 3400,
 
  Chicago, IL 60606,
 
  USA
 
   
BNP Paribas
  3, Place de La Défense,
 
  F-92974 Paris,
 
  La Defénse Cedex,
 
  France
 
   
BNP Paribas, Dublin Branch
  5 Georges Dock,
 
  I.F.C.S.,
 
  Dublin 1,
 
  Ireland
 
   
Credit Suisse
  Eleven Madison Avenue,
 
  New York, NY10010,
 
  USA
 
   
Deutsche Bank AG London
  Winchester House,
 
  1 Great Winchester Street,
 
  London EC2N 2DB,
 
  England

Page 130



--------------------------------------------------------------------------------



 



      Name   Address
 
   
The Bank of New York Mellon
  500 Grant Street
 
  One Mellon Center, Room 3600
 
  Pittsburgh, PA 15258-0001
 
   
Wachovia Capital Finance Corporation
(Central)
  One South Wacker Drive,
Suite 2200,
 
  Chicago, IL 60606,
 
  USA
 
   
The CIT Group/Business Credit, Inc.
  11 West 42nd Street
 
  New York, NY 10036
 
  USA
 
   
Kings Cross Asset Funding No. 6 SARL
  6, Rue Phillipe II
 
  L-2340 Luxembourg

Page 131



--------------------------------------------------------------------------------



 



SCHEDULE 7

Part A
THE SELLERS

              Jurisdiction of     Seller   incorporation   Registered Office
 
       
Visteon UK Limited
  England   Endeavour Drive, Basildon, Essex
SS14 3WF, England
 
       
Visteon Deutschland
GmbH
  Germany   Visteon Strasse 4-10, 50170
Kerpen, Germany
 
       
Visteon Systemes Interieurs S.A.S.
  France   Tour Pentagone Plaza
381, avenue du Général de Gaulle,
92140 Clamart
France
 
       
Visteon Ardennes Industries S.A.S.
  France   Z.I. De Montjoly
BP 228
08102 Charleville – Mézières Cedex
France
 
       
Visteon Sistemas
  Spain   Carretera A-2001,
Interiores España, S.L.U.
      Km. 6,280
Apartado de Correos 200
11500 El Puerto de Santa Maria
Spain
 
       
Cádiz Electrónica, S.A.U.
  Spain   Carretera A-2001,
Km. 6,280
Apartado de Correos 200
11500 El Puerto de Santa Maria
Spain
 
       
Visteon Portuguesa
Limited
  Bermuda   Clarendon House
2 Church Street
Hamilton HM 11
Bermuda

and with a branch office at
Estrada Nacional No. 252, Km. 12
Parque Industrial das Carrascas
2951-503 Palmela
Portugal
 
       
VC Receivables
Financing
Corporation Limited
  Ireland   5 Harbourmaster Place
I.F.S.C.
Dublin 1

Page 132



--------------------------------------------------------------------------------



 



Part B
THE SERVICERS

              Jurisdiction of     Servicer   incorporation   Registered Office
 
       
Visteon UK Limited
  England   Endeavour Drive, Basildon, Essex
SS14 3WF, England
 
       
Visteon Deutschland
GmbH
  Germany   Visteon Strasse 4-10, 50170
Kerpen, Germany
 
       
Visteon Systemes
Interieurs S.A.S.
  France   Tour Pentagone Plaza
381, avenue du Général de Gaulle,
92140 Clamart
France
 
Visteon Ardennes
Industries S.A.S.
  France   Z.I. De Montjoly
BP 228 08102
Charleville – Mézières Cedex
France
 
       
Visteon Sistemas
Interiores España, S.L.U.
  Spain   Carretera A-2001,
Km. 6,280
Apartado de Correos 200
11500 El Puerto de Santa Maria
Spain
 
       
Cádiz Electrónica, S.A.U.
  Spain   Carretera A-2001,
Km. 6,280
Apartado de Correos 200
11500 El Puerto de Santa Maria
Spain
 
       
Visteon Portuguesa
Limited
  Bermuda   Clarendon House
2 Church Street
Hamilton HM 11
Bermuda

and with a branch office at
Estrada Nacional No. 252, Km. 12
Parque Industrial das Carrascas
2951-503 Palmela
Portugal
 
       
Visteon Electronics
Corporation
  Delaware   One Village Center Drive
Van Buren Township
Michigan 48111
United States

Page 133



--------------------------------------------------------------------------------



 



SCHEDULE 8
NON-FRENCH RECEIVABLES DEPOSIT ACCOUNTS

Page 134



--------------------------------------------------------------------------------



 



SCHEDULE 9
SELLER CREDIT AND COLLECTION PROCEDURES
As set out in the attached read only computer disk signed for identification
purposes on the Closing Date by Freshfields Bruckhaus Deringer LLP and Kirkland
& Ellis International LLP.

Page 135



--------------------------------------------------------------------------------



 



CONTENTS

          CLAUSE   PAGE
 
       
1. INTERPRETATION
    2  
2. DEFINITIONS
    2  
3. AGREEMENT
    59  
4. JURISDICTION
    59  
5. FURTHER ASSURANCES
    61  
6. NOTICES
    61  
7. YIELD PROTECTION INDEMNITIES
    69  
8. DEFAULT INTEREST
    71  
9. SELLER, VEC AND SERVICER INDEMNITIES AND UNDERTAKING BY THE MASTER PURCHASER
    72  
10. COLLATERAL MONITORING AGENT
    77  
11. FEES, COSTS, EXPENSES AND TAXATION
    82  
12. WAIVERS; REMEDIES CUMULATIVE
    86  
13. MODIFICATION AND WAIVER
    86  
14. ENTIRE AGREEMENT
    89  
15. NO LIABILITY
    89  
16. NO PETITION
    90  
17. LIMITED RECOURSE
    90  
18. CONDITIONS PRECEDENT
    90  
19. MISCELLANEOUS PROVISIONS
    91  
20. INCREASE OF VARIABLE FUNDING FACILITY LIMIT
    93  
21. CASH FLOW MANAGEMENT
    95  
22. COUNTERPARTS
    97  
23. CONFIDENTIALITY
    97  
24. CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999
    98  
25. SECURITY TRUSTEE PARTY TO TRANSACTION DOCUMENTS
    98  
26. CHANGE OF SECURITY TRUSTEE
    99  
27. TRUSTEE ACT
    99  
28. GOVERNING LAW
    99  
SCHEDULE 1 TERMINATION EVENTS
    115  
SCHEDULE 2 SERVICER DEFAULTS
    120  

Page I



--------------------------------------------------------------------------------



 



          CLAUSE   PAGE
 
       
SCHEDULE 3 CONDITIONS PRECEDENT
    122  
SCHEDULE 4 FORM OF FRAMEWORK DEED ACCESSION DEED
    127  
SCHEDULE 5 CONCENTRATION LIMITS
    129  
SCHEDULE 6 THE LENDERS AND NOTEHOLDERS
    130  
SCHEDULE 7
    132  
SCHEDULE 8 NON-FRENCH RECEIVABLES DEPOSIT ACCOUNTS
    134  
SCHEDULE 9 SELLER CREDIT AND COLLECTION PROCEDURES
    135  

Page II